Loan No. 503850187

PARK PLAZA II, L.L.C., a Delaware limited liability company, as grantor

(Grantor)

to

ALEXANDER TITLE AGENCY INCORPORATED, as trustee

(Trustee)

for the benefit of

WACHOVIA BANK, NATIONAL ASSOCIATION, as beneficiary

(Beneficiary)



--------------------------------------------------------------------------------



LEASEHOLD INDEMNITY DEED OF TRUST AND

SECURITY AGREEMENT



--------------------------------------------------------------------------------



Dated: February 16, 2006

PREPARED BY AND UPON

RECORDATION RETURN TO:

Cadwalader, Wickersham & Taft LLP

227 West Trade Street, Suite 2400

Charlotte, North Carolina 28202

Attention: Richard Madden, Esq.

NOTE TO CLERK/RECORDER:

THIS INSTRUMENT IS ALSO A FIXTURE FINANCING STATEMENT.GRANTOR IS NOT PRIMARILY
LIABLE FOR REPAYMENT OF THE INDEBTEDNESS SECURED HEREBY.

1

TABLE OF CONTENTS

Page

ARTICLE 1 — GRANTS OF SECURITY

     
Section 1.1
Section 1.2
Section 1.3
Section 1.4
  PROPERTY CONVEYED
ASSIGNMENT OF RENTS
DEFINITION OF PERSONAL PROPERTY
PLEDGE OF MONIES HELD

ARTICLE 2 — OWNER INDEBTEDNESS AND OBLIGATIONS SECURED

     
Section 2.1
Section 2.2
Section 2.3
  OWNER INDEBTEDNESS
OTHER OBLIGATIONS
INDEBTEDNESS AND OTHER OBLIGATIONS

ARTICLE 3 — BORROWER COVENANTS

     
Section 3.1
Section 3.2
Section 3.3
Section 3.4
Section 3.5
Section 3.6
Section 3.7
Section 3.8
Section 3.9
Section 3.10
  INCORPORATION BY REFERENCE
INSURANCE.
PAYMENT OF TAXES, ETC.
CONDEMNATION
USE AND MAINTENANCE OF PROPERTY
WASTE
COMPLIANCE WITH LAWS; ALTERATIONS.
BOOKS AND RECORDS.
PAYMENT FOR LABOR AND MATERIALS
PERFORMANCE OF OTHER AGREEMENTS

ARTICLE 4 — SPECIAL COVENANTS

     
Section 4.1
Section 4.2
Section 4.3
Section 4.4
Section 4.5
Section 4.6
  PROPERTY USE
ERISA.
SINGLE PURPOSE ENTITY
GRANTOR SINGLE PURPOSE ENTITY
GRANTOR ENTITY.
GRANTOR SEPARATENESS.

ARTICLE 5 — REPRESENTATIONS AND WARRANTIES

     
Section 5.1
Section 5.2
Section 5.3
Section 5.4
Section 5.5
  GRANTOR’S AND BORROWER’S REPRESENTATIONS
WARRANTY OF TITLE
STATUS OF PROPERTY.
NO FOREIGN PERSON
SEPARATE TAX LOT

ARTICLE 6 — OBLIGATIONS AND RELIANCES

     
Section 6.1
Section 6.2
Section 6.3
Section 6.4
  RELATIONSHIP OF GRANTOR, BORROWER AND BENEFICIARY
NO RELIANCE ON BENEFICIARY
NO BENEFICIARY OBLIGATIONS.
RELIANCE

ARTICLE 7 — FURTHER ASSURANCES

     
Section 7.1
Section 7.2
Section 7.3
Section 7.4
Section 7.5
Section 7.6
  RECORDING FEES
FURTHER ACTS
CHANGES IN TAX, DEBT CREDIT AND DOCUMENTARY STAMP LAWS.
CONFIRMATION STATEMENT.
SPLITTING OF SECURITY INSTRUMENT
REPLACEMENT DOCUMENTS

ARTICLE 8 — DUE ON SALE/ENCUMBRANCE

     
Section 8.1
Section 8.2
Section 8.3
Section 8.4
Section 8.5
Section 8.6
Section 8.7
  BENEFICIARY RELIANCE
NO SALE/ENCUMBRANCE.
EXCLUDED AND PERMITTED TRANSFERS.
NO IMPLIED FUTURE CONSENT
COSTS OF CONSENT
CONTINUING SEPARATENESS REQUIREMENTS
ADDITIONAL PERMITTED TRANSFERS

ARTICLE 9 — DEFAULT

     
Section 9.1
Section 9.2
  EVENTS OF DEFAULT
DEFAULT INTEREST

ARTICLE 10 — RIGHTS AND REMEDIES

     
Section 10.1
Section 10.2
  REMEDIES
RIGHT OF ENTRY

ARTICLE 11 — INDEMNIFICATION; SUBROGATION

     
Section 11.1
Section 11.2
Section 11.3
Section 11.4
  GENERAL INDEMNIFICATION.
ENVIRONMENTAL INDEMNIFICATION
DUTY TO DEFEND AND ATTORNEYS AND OTHER FEES AND EXPENSES
SURVIVAL OF INDEMNITIES

ARTICLE 12 — SECURITY AGREEMENT



    Section 12.1 SECURITY AGREEMENT  

ARTICLE 13 — WAIVERS

     
Section 13.1
Section 13.2
Section 13.3
Section 13.4
Section 13.5
Section 13.6
  MARSHALLING AND OTHER MATTERS
WAIVER OF NOTICE
SOLE DISCRETION OF BENEFICIARY
SURVIVAL
WAIVER OF TRIAL BY JURY.
WAIVER OF AUTOMATIC OR SUPPLEMENTAL STAY

ARTICLE 14 — NOTICES



    Section 14.1 NOTICES  

ARTICLE 15 — APPLICABLE LAW

     
Section 15.1
Section 15.2
Section 15.3
  GOVERNING LAW; JURISDICTION
USURY LAWS
PROVISIONS SUBJECT TO APPLICABLE LAW

ARTICLE 16 — SECONDARY MARKET



    Section 16.1 TRANSFER OF LOAN  

ARTICLE 17 — COSTS

     
Section 17.1
Section 17.2
  PERFORMANCE AT BORROWER’S EXPENSE
ATTORNEY’S FEES FOR ENFORCEMENT

ARTICLE 18 — DEFINITIONS



    Section 18.1 GENERAL DEFINITIONS  

ARTICLE 19 — MISCELLANEOUS PROVISIONS

     
Section 19.1
Section 19.2
Section 19.3
Section 19.4
Section 19.5
Section 19.6
Section 19.7
Section 19.8
  NO ORAL CHANGE
LIABILITY
INAPPLICABLE PROVISIONS
HEADINGS, ETC
DUPLICATE ORIGINALS; COUNTERPARTS
NUMBER AND GENDER
SUBROGATION
ENTIRE AGREEMENT

ARTICLE 20 — TRUSTEE

ARTICLE 21 — SPECIAL MARYLAND PROVISIONS

     
Section 21.1
Section 21.2
Section 21.3
Section 21.4
  PRINCIPLES OF CONSTRUCTION.
FINANCING STATEMENT– AS-EXTRACTED COLLATERAL.
RELEASE.
RIGHTS AND REMEDIES OF TRUSTEE.

ARTICLE 22 — GROUND LEASE PROVISIONS



    Section 22.1 GROUND LEASE.  

2

3

Index of Defined Terms
LEASEHOLD INDEMNITY DEED OF TRUST AND SECURITY AGREEMENT

THIS LEASEHOLD INDEMNITY DEED OF TRUST AND SECURITY AGREEMENT (this “Security
Instrument”) is made as of the 16th day of February, 2006, by PARK PLAZA II,
L.L.C., a Delaware limited liability company, having its principal place of
business at 1750 H Street, NW, Suite 500, Washington, DC 20006 (“Grantor”), to
ALEXANDER TITLE AGENCY INCORPORATED, a Virginia corporation (“Trustee”), having
its principal place of business at 5875 Trinity Parkway, Suite 210, Centreville,
Virginia 20120, for the benefit of WACHOVIA BANK, NATIONAL ASSOCIATION, a
national banking association, having its principal place of business at
Commercial Real Estate Services, 8739 Research Drive URP – 4, NC 1075,
Charlotte, North Carolina 28262, as beneficiary (“Beneficiary”).

RECITALS:

WHEREAS pursuant to the terms of that certain Indemnity Guaranty Agreement (the
“IDOT Guaranty”) dated of even date herewith, Grantor guaranteed payment of a
Fixed Rate Note of even date herewith given to Beneficiary in the principal sum
of $24,290,000.00 (“Advance”) in lawful money of the United States of America
(such Fixed Rate Note, together with all extensions, renewals, modifications,
substitutions and amendments thereof, shall collectively be referred to as the
“Note”), with interest from the date thereof at the rates set forth in the Note,
principal and interest to be payable in accordance with the terms and conditions
provided in the Note, and with a final maturity date of the Payment Date (as
defined in the Note) in March, 2016 made by Park Plaza II Investors, L.L.C, a
Delaware limited liability company (“Borrower”) in favor of Beneficiary. GRANTOR
IS NOT PRIMARILY LIABLE FOR THE NOTE OR THE INDEBTEDNESS SECURED HEREBY.

WHEREAS Borrower desires to secure the payment of the Debt (as defined in the
Note) and the performance of all of its obligations under the Note and the Other
Obligations (as defined in Article 2). Grantor desires to secure the payment of
the Owner Indebtedness (as defined in Article 2) and the performance of all of
its Other Obligations.

NOW THEREFORE, for good and valuable consideration, including the Advance made
by Lender to Borrower and the covenants, agreements, representations and
warranties set forth in this Security Instrument, and in consideration of the
premises and of the acceptance by Trustee of the trusts hereby created, and the
acceptance of the Note and of the IDOT Guaranty by Lender, at or before the
ensealing and delivery of these presents, the receipt of which is hereby
acknowledged, and in order to secure the Other Obligations, Grantor hereby
agrees as follows:

ARTICLE 1 — GRANTS OF SECURITY

Section 1.1 PROPERTY CONVEYED. Grantor does hereby irrevocably, unconditionally
and absolutely, grant, bargain, sell, pledge, enfeoff, assign, warrant, transfer
and convey to Trustee (with power of sale) in trust for the purposes herein set
forth, the following property, rights, interests and estates now owned, or
hereafter acquired, by Grantor (collectively, the “Property”):

(a) Leasehold Estate. All of Grantor’s estate, right, title and interest in, to
and under that certain Lease, as identified on Exhibit B attached hereto (as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time in accordance with the Loan Documents, the “Ground Lease”) and the
leasehold estate created thereby in the real property leased thereby (the
“Land”), being more particularly described in Exhibit A attached hereto (the
“Premises”) including, but not limited to, with all rights, privileges and
prerogatives of Grantor, as tenant under the Ground Lease and owner of the
ground leasehold estate, of use, occupancy and enjoyment and in and to all
rents, income and profits arising from or pursuant to the Ground Lease together
with all amendments, extensions, renewals and modifications of the Ground Lease
and all credits, deposits, options and privileges of Grantor as lessee under the
Ground Lease including, without limitation, the right, privilege and prerogative
of Grantor, if any, as tenant under the Ground Lease, to surrender the leasehold
estate created by the Ground Lease or to terminate, cancel, modify, change,
supplement, alter or amend the Ground Lease or to renew or extend the Ground
Lease for a succeeding term or terms (such right to surrender, terminate,
cancel, modify, change, supplement, alter, amend, renew or extend the Ground
Lease being granted to Beneficiary with a power of attorney coupled with an
interest), and all rights of Grantor under the Ground Lease in connection with
any bankruptcy or insolvency proceeding of the lessor under the Ground Lease, if
any;

(b) Land. If hereafter acquired by Grantor pursuant to the terms of the Ground
Lease, the Land together with additional lands, estates and development rights
hereafter acquired by Grantor for use in connection with the development,
ownership or occupancy of such real property, and all additional lands and
estates therein which may, from time to time, by supplemental deed of trust or
otherwise be expressly made subject to the lien of this Security Instrument;

(c) Improvements. The buildings, structures, fixtures, additions, accessions,
enlargements, extensions, modifications, repairs, replacements and improvements
now or hereafter erected or located on the Land (the “Improvements”);

(d) Easements. All easements, rights-of-way or use, rights, strips and gores of
land, streets, ways, alleys, passages, sewer rights, water, water courses, water
rights and powers, air rights and development rights, and all estates, rights,
titles, interests, privileges, liberties, servitudes, tenements, hereditaments
and appurtenances of any nature whatsoever, in any way now or hereafter
belonging, relating or pertaining to the Land and the Improvements and the
reversion and reversions, remainder and remainders, and all land lying in the
bed of any street, road or avenue, opened or proposed, in front of or adjoining
the Land, to the center line thereof and all the estates, rights, titles,
interests, dower and rights of dower, curtesy and rights of curtesy, property,
possession, claim and demand whatsoever, both at law and in equity, of Grantor
of, in and to the Land and the Improvements and every part and parcel thereof,
with the appurtenances thereto;

(e) Fixtures and Personal Property. All machinery, equipment, goods, inventory,
fixtures (including, but not limited to, all heating, air conditioning,
plumbing, lighting, communications and elevator fixtures) and other property of
every kind and nature whatsoever owned by Grantor, or in which Grantor has or
shall have an interest, now or hereafter located upon the Land and the
Improvements, or appurtenant thereto, and usable in connection with the present
or future use, maintenance, enjoyment, operation and occupancy of the Land and
the Improvements and all building equipment, materials and supplies of any
nature whatsoever owned by Grantor, or in which Grantor has or shall have an
interest, now or hereafter located upon the Land and the Improvements, or
appurtenant thereto, or usable in connection with the present or future
operation and occupancy of the Land and the Improvements, and the right, title
and interest of Grantor in and to any of the Personal Property (as hereinafter
defined) which may be subject to any security interests, as defined in the
Uniform Commercial Code, as adopted and enacted by the state or states where any
of the Property is located (the “Uniform Commercial Code”), superior in lien to
the lien of this Security Instrument and all proceeds and products of the above;

(f) Leases and Rents. All leases and other agreements affecting the use,
enjoyment or occupancy of the Land and the Improvements heretofore or hereafter
entered into, whether before or after the filing by or against Grantor of any
petition for relief under 11 U.S.C. § 101 et seq., as the same may be amended
from time to time (the “Bankruptcy Code”) (individually, a “Lease”;
collectively, the “Leases”) and all right, title and interest of Grantor, its
successors and assigns therein and thereunder, including, without limitation,
cash or securities deposited thereunder to secure the performance by the lessees
of their obligations thereunder and all rents (including all tenant security and
other deposits), additional rents, revenues, issues and profits (including all
oil and gas or other mineral royalties and bonuses) from the Land and the
Improvements whether paid or accruing before or after the filing by or against
Grantor of any petition for relief under the Bankruptcy Code (collectively the
“Rents”) and all proceeds from the sale or other disposition of the Leases and
the right to receive and apply the Rents to the payment of the Debt;

(g) Condemnation Awards. All of Grantor’s estate, right, title and interest in
all awards or payments, including interest thereon, which may heretofore and
hereafter be made with respect to the Property, whether from the exercise of the
right of eminent domain (including but not limited to any transfer made in lieu
of or in anticipation of the exercise of the right), or for a change of grade,
or for any other injury to or decrease in the value of the Property;

(h) Insurance Proceeds. All of Grantor’s estate, right, title and interest in
all proceeds of and any unearned premiums on any insurance policies covering the
Property, including, without limitation, the right to receive and apply the
proceeds of any insurance, judgments, or settlements made in lieu thereof, for
damage to the Property;

(i) Tax Certiorari. All of Grantor’s estate, right, title and interest in all
refunds, rebates or credits in connection with a reduction in real estate taxes
and assessments charged against the Property as a result of tax certiorari or
any applications or proceedings for reduction;

(j) Conversion. All of Grantor’s estate, right, title and interest in all
proceeds of the conversion, voluntary or involuntary, of any of the foregoing
including, without limitation, proceeds of insurance and condemnation awards,
into cash or liquidation claims;

(k) Rights. The right, in the name and on behalf of Grantor, to appear in and
defend any action or proceeding brought with respect to the Property and to
commence any action or proceeding to protect the interest of Trustee and/or
Beneficiary in the Property;

(l) Agreements. All of Grantor’s estate, right, title and interest in all
agreements, contracts (including purchase, sale, option, right of first refusal
and other contracts pertaining to the Property), certificates, instruments,
franchises, permits, licenses, approvals, consents, plans, specifications and
other documents, now or hereafter entered into, and all rights therein and
thereto, respecting or pertaining to the use, occupation, construction,
management or operation of the Property (including any Improvements or
respecting any business or activity conducted on the Land and any part thereof)
and all right, title and interest of Grantor therein and thereunder, including,
without limitation, the right, upon the happening of any default hereunder, to
receive and collect any sums payable to Grantor thereunder;

(m) Trademarks. All of Grantor’s estate, right, title and interest in all
tradenames, trademarks, servicemarks, logos, copyrights, goodwill, books and
records and all other general intangibles relating to or used in connection with
the operation of the Property;

(n) Accounts. All accounts, accounts receivable, escrows (including, without
limitation, all escrows, deposits, reserves and impounds established pursuant to
that certain Escrow Agreement for Reserves and Impounds of even date herewith
between Grantor and Beneficiary; hereinafter, the “Escrow Agreement”),
documents, instruments, chattel paper, deposit accounts, investment property,
claims, reserves (including deposits) representations, warranties and general
intangibles, as one or more of the foregoing terms may be defined in the Uniform
Commercial Code, and all contract rights, franchises, books, records, plans,
specifications, permits, licenses (to the extent assignable), approvals,
actions, choses, commercial tort claims, suits, proofs of claim in bankruptcy
and causes of action which now or hereafter relate to, are derived from or are
used in connection with the Property, or the use, operation, maintenance,
occupancy or enjoyment thereof or the conduct of any business or activities
thereon (hereinafter collectively called the “Intangibles”);

(o) Ground Lease Rights. Grantor’s right, title and interest to exercise the
option to purchase all or a portion of the Premises pursuant to the Ground
Lease, if any. Grantor’s right to elect to continue possession of the Premises
if the Ground Lessor (as defined in Section 22.1(a) hereof) rejects all or any
portion of the Ground Lease pursuant to the Bankruptcy Code, and Grantor’s right
to elect to reject the Ground Lease upon any bankruptcy relating to Grantor, as
debtor thereunder; and

(p) Other Rights. Any and all other rights of Grantor in and to the Property and
any accessions, renewals, replacements and substitutions of all or any portion
of the Property and all proceeds derived from the sale, transfer, assignment or
financing of the Property or any portion thereof.

Section 1.2 ASSIGNMENT OF RENTS. Grantor hereby absolutely and unconditionally
assigns to Beneficiary Grantor’s right, title and interest in and to all current
and future Leases and Rents; it being intended by Grantor that this assignment
constitutes a present, absolute and unconditional assignment and not an
assignment for additional security only. Nevertheless, subject to the terms of
this Section 1.2 and the terms and conditions of that certain Indemnity
Assignment of Rents and Leases, of even date herewith between Grantor and
Beneficiary, Beneficiary grants to Grantor a revocable license to collect and
receive the Rents. Grantor shall hold the Rents, or a portion thereof sufficient
to discharge all current sums due on the Owner Indebtedness, for use in the
payment of such sums.

Section 1.3 DEFINITION OF PERSONAL PROPERTY For purposes of this Security
Instrument, the Property identified in Subsections 1.1(d) through 1.1(n),
inclusive, shall be collectively referred to herein as the “Personal Property”.

Section 1.4 PLEDGE OF MONIES HELD Borrower and Grantor hereby pledge to
Beneficiary any and all monies now or hereafter held by Beneficiary, including,
without limitation, any sums deposited in the Funds (as defined in the Escrow
Agreement), all insurance proceeds described in Section 3.2 and condemnation
awards or payments described in Section 3.4, as additional security for the
Obligations until expended or applied as provided in this Security Instrument.

CONDITIONS TO GRANT

TO HAVE AND TO HOLD the Ground Lease and the renewals therein provided for, and
the above granted and described Property unto Trustee and Beneficiary, their
respective successors and assigns for and during the rest, residue and remainder
of the term of years yet to come and unexpired in the Ground Lease and the
renewals therein provided for subject, nevertheless, to the rents, covenants,
conditions and provisions of the Ground Lease, and Grantor does hereby bind
itself, its successors and assigns, to WARRANT AND FOREVER DEFEND the title to
the Property, subject to the Permitted Exceptions (as hereinafter defined), to
Beneficiary against every person whomsoever lawfully claiming or to claim the
same or any part thereof.;

PROVIDED, HOWEVER, these presents are upon the express condition that, if
(i) Borrower shall well and truly pay to Beneficiary the Debt at the time and in
the manner provided in the Note, this Security Instrument and the Other Loan
Documents, (ii) Grantor shall well and truly perform its duties under the IDOT
Guaranty and this Security Instrument and (iii) Borrower and Grantor truly
perform the Other Obligations as set forth in this Security Instrument and shall
well and truly abide by and comply with each and every covenant and condition
set forth herein and in the Note with respect to the Borrower and the IDOT
Guaranty with respect to the Grantor, these presents and the estate hereby
granted shall cease, terminate and be void; provided however, that Borrower’s
and Grantor’s obligation to indemnify and hold harmless Beneficiary pursuant to
the provisions hereof with respect to matters relating to any period of time
during which this Security Instrument was in effect shall survive any such
payment or release.

ARTICLE 2 — OWNER INDEBTEDNESS AND OBLIGATIONS SECURED

Section 2.1 OWNER INDEBTEDNESS. This Security Instrument and the grants,
assignments and transfers made in Article 1 are given for the purpose of
securing the following, in such order of priority as Beneficiary may determine
in its sole discretion (the “Owner Indebtedness”):

(a) The payment of the obligations, liabilities and indebtedness set forth in
and evidenced by the IDOT Guaranty, in lawful money of the United States of
America;

(b) The payment of interest, default interest, late charges, prepayment premiums
or fees and other sums, as provided in the IDOT Guaranty, this Security
Instrument and Other Loan Documents;

(c) The payment of all other moneys agreed or provided to be paid by Grantor in
the IDOT Guaranty, this Security Instrument or the Other Loan Documents;

(d) The payment of all sums advanced pursuant to this Security Instrument to
protect and preserve the Property and the lien and the security interests
created hereby;

(e) The payment of all sums advanced and costs and expenses incurred by Lender
in connection with the Owner Indebtedness or any part thereof, any renewal,
extension or change of, or substitution for, the Owner Indebtedness or any part
thereof, or the acquisition or perfection of the security therefor, whether made
or incurred at the request of Borrower, Grantor, Beneficiary or Lender; and

(f) Any and all other existing indebtedness or other obligations of Grantor now
held by the Lender, and any renewals thereof regardless of maturity, and any and
all future indebtedness which may be hereafter created by Grantor and be held by
the Lender, and any renewals thereof regardless of maturity, up to an amount not
exceeding the amount of the original indebtedness secured hereby, whether said
indebtedness, present or future, is evidenced by a note or notes, draft, check,
amount, or otherwise, or arises out of any loan, contract, guarantee, security
agreement or other transaction, regardless of any other collateral or security
delivered or held in connection therewith.

Section 2.2 OTHER OBLIGATIONS. This Security Instrument and the grants,
assignments and transfers made in Article 1 are also given for the purpose of
securing the following (the “Other Obligations”):

(a) the performance of all other obligations of Grantor and Borrower contained
herein;

(b) the performance of each obligation of Grantor and Borrower contained in any
other agreement given to Beneficiary which is for the purpose of further
securing the obligations secured hereby, and any amendments, modifications and
changes thereto; and

(c) the performance of each obligation of Borrower and Grantor contained in any
renewal, extension, amendment, modification, consolidation, change of, or
substitution or replacement for, all or any part of the Note, the IDOT Guaranty,
this Security Instrument or the Other Loan Documents.

Section 2.3 DEBT, OWNER INDEBTEDNESS AND OTHER OBLIGATIONS. Borrower’s
obligations for the payment of the Debt and the performance of the Other
Obligations and Grantor’s obligations for the Owner Indebtedness and the
performance of the Other Obligations shall be referred to collectively herein as
the “Obligations”.

ARTICLE 3 — BORROWER COVENANTS

Borrower covenants and agrees that:

Section 3.1 INCORPORATION BY REFERENCE. All the covenants, conditions and
agreements contained in (a) the Note, and (b) all and any of the documents other
than the Note, the IDOT Guaranty, or this Security Instrument now or hereafter
executed by Borrower, Guarantor and/or others and by or in favor of Beneficiary
in connection with the creation of the Obligations or the performance of any
Obligations, including that certain Environmental Indemnity Agreement of even
date herewith executed by Borrower and Grantor in favor of Beneficiary (the
“Environmental Indemnity”) are collectively the “Other Loan Documents”. The term
“Loan Documents” as used herein shall individually and collectively refer to the
Note, the IDOT Guaranty, this Security Instrument, and the Other Loan Documents.
All the covenants, conditions and agreements contained in the IDOT Guaranty are
hereby made a part of this Security Instrument to the same extent and with the
same force as if fully set forth herein.

Section 3.2 INSURANCE.

(a) Grantor and Borrower shall obtain and maintain, and shall pay all premiums
in accordance with Subsection 3.2(b) below for, insurance for Grantor, Borrower
and the Property providing at least the following coverages:

(i) comprehensive all risk insurance (including, without limitation, riot and
civil commotion, vandalism, malicious mischief, water, fire, burglary and theft
and without any exclusion for terrorism) on the Improvements and the Personal
Property and in each case (A) in an amount equal to 100% of the “Full
Replacement Cost,” which for purposes of this Security Instrument shall mean
actual replacement value (exclusive of costs of excavations, foundations,
underground utilities and footings) with a waiver of depreciation; (B)
containing an agreed amount endorsement with respect to the Improvements and
Personal Property waiving all co-insurance provisions; (C) providing that the
deductible (x) shall be not greater than $250,000, provided Grantor or Borrower
maintains the coverages required under this Section through the blanket
insurance program then procured by or on behalf of Trammell Crow Company or an
affiliated entity that continues to control at least a fifty-one percent (51%)
interest in the Borrower or the Grantor or (y) in all other cases, shall not
exceed the lesser of $10,000.00 or one percent (1%) of the face value of the
policy; and (D) containing Demolition Costs, Increased Cost of Construction and
“Ordinance or Law Coverage” or “Enforcement” endorsements in amounts
satisfactory to Beneficiary if any of the Improvements or the use of the
Property shall at any time constitute legal non-conforming structures or uses or
the ability to rebuild the Improvements is restricted or prohibited. The Full
Replacement Cost may be redetermined from time to time by an appraiser or
contractor designated and paid by Beneficiary or by an engineer or appraiser in
the regular employ of the insurer. No omission on the part of Beneficiary to
request any such appraisals shall relieve Grantor or Borrower of any of their
obligations under this Subsection;

(ii) comprehensive general liability insurance against claims for personal
injury, bodily injury, death or property damage occurring upon, in or about the
Property, such insurance (A) to be on the so-called “occurrence” form with a
combined single limit of not less than $1,000,000.00 and not less than
$3,000,000.00 if the Property has one or more elevators, as well as liquor
liability insurance in a minimum amount of $2,000,000.00 if any part of the
Property is covered by a liquor license and an aggregate coverage limit
acceptable to Beneficiary; (B) to continue at not less than the aforesaid limit
until required to be changed by Beneficiary in writing by reason of changed
economic conditions making such protection inadequate; (C) to cover at least the
following hazards: (1) premises and operations; (2) products and completed
operations on an “if any” basis; (3) independent contractors; (4) blanket
contractual liability for all written and oral contracts; (5) contractual
liability covering the indemnities contained in Article 11 hereof to the extent
the same is available; and (D) to be without deductible;

(iii) business income insurance (A) with loss payable to Beneficiary;
(B) covering losses of income and Rents derived from the Property and any
non-insured property on or adjacent to the Property resulting from any risk or
casualty whatsoever; (C) containing an extended period of indemnity endorsement
which provides that after the physical loss to the Improvements and Personal
Property has been repaired, the continued loss of income will be insured until
such income either returns to the same level it was at prior to the loss, or the
expiration of eighteen (18) months from the date of the loss, whichever first
occurs, and notwithstanding that the policy may expire prior to the end of such
period; and (D) in an amount equal to 100% of the projected gross income from
the Property for a period of eighteen (18) months. The amount of such business
income insurance shall be determined by Beneficiary prior to the date hereof and
at least once each year thereafter based on Grantor’s and Borrower’s reasonable
estimate of the gross income from the Property for the succeeding eighteen
(18) month period. All insurance proceeds payable to Beneficiary pursuant to
this Subsection 3.2(a) shall be held by Beneficiary and shall be applied to the
obligations secured hereunder from time to time due and payable hereunder and
under the Note; provided, however, that nothing herein contained shall be deemed
to relieve Grantor or Borrower of their obligations to pay the obligations
secured hereunder on the respective dates of payment provided for in the Note
except to the extent such amounts are actually paid out of the proceeds of such
business income insurance;

(iv) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements: (A) owner’s contingent or
protective liability insurance covering claims not covered by or under the terms
or provisions of the above mentioned commercial general liability insurance
policy; and (B) the insurance provided for in Subsection 3.2(a)(i) written in a
so-called builder’s risk completed value form (1) on a non-reporting basis,
(2) against all risks insured against pursuant to Subsection 3.2(a)(i),
(3) including permission to occupy the Property, and (4) with an agreed amount
endorsement waiving co-insurance provisions;

(v) workers’ compensation, subject to the statutory limits of the state in which
the Property is located, and employer’s liability insurance with a limit of at
least $1,000,000.00 per accident and per disease per employee, and $1,000,000.00
for disease aggregate in respect of any work or operations on or about the
Property, or in connection with the Property or its operation (if applicable);

(vi) comprehensive boiler and machinery insurance (without exclusion for
explosion), if applicable, in amounts as shall be reasonably required by
Beneficiary and covering all boilers or other pressure vessels, machinery and
equipment located at or about the Property (including, without limitation,
electrical equipment, sprinkler systems, heating and air conditioning equipment,
refrigeration equipment and piping);

(vii) if any portion of the Improvements is currently or at any time in the
future located in a federally designated “special flood hazard area,” flood
hazard insurance in an amount equal to the Full Replacement Cost; and

(viii) such other insurance and in such amounts as Beneficiary from time to time
may reasonably request against such other insurable hazards which at the time
are commonly insured against for property similar to the Property located in or
around the region in which the Property is located, including, without
limitation, earthquake insurance (in the event the Property is located in an
area with a high degree of seismic activity), sinkhole insurance, mine
subsidence insurance and environmental insurance.

(b) All insurance provided for in Subsection 3.2(a) hereof shall be obtained
under valid and enforceable policies (the “Policies” or in the singular, the
“Policy”), in such forms and, from time to time after the date hereof, in such
amounts as may from time to time be satisfactory to Beneficiary, issued by
financially sound and responsible insurance companies authorized to do business
in the state in which the Property is located as admitted or unadmitted carriers
which, in either case, have been approved by Beneficiary and which have a claims
paying ability rating of AA or better issued by Standard & Poor’s Ratings Group
or with a claims paying ability rating otherwise acceptable to Beneficiary (each
such insurer shall be referred to below as a “Qualified Insurer”). Such Policies
shall not be subject to invalidation due to the use or occupancy of the Property
for purposes more hazardous than the use of the Property at the time such
Policies were issued. Not less than thirty (30) days prior to the expiration
dates of the Policies theretofore furnished to Beneficiary pursuant to
Subsection 3.2(a), certified copies of the Policies marked “premium paid” or
accompanied by evidence satisfactory to Beneficiary of payment of the premiums
due thereunder (the “Insurance Premiums”), shall be delivered by Borrower or
Grantor to Beneficiary; provided, however, that in the case of renewal Policies,
Grantor may or Borrower may cause Grantor to furnish Beneficiary with binders
therefor to be followed by the original Policies when issued. Notwithstanding
anything to the contrary set forth herein, Borrower, Grantor and Beneficiary
acknowledge and agree that the Beneficiary shall accept the current providers of
the Policies despite certain of such providers not being Qualified Insurers;
provided that (x) if any such provider which is not a Qualified Insurer as of
the date hereof is downgraded below its claims paying ability rating as of the
date hereof, then Grantor shall or Borrower shall cause Grantor to promptly
replace such provider with a Qualified Insurer and (y) upon the first renewal of
such Policies and at all time thereafter during the term of the Loan, the claims
paying ability rating for each provider shall be equal to or better than the
rating of such provider as of the date hereof.

(c) Neither Grantor nor Borrower shall obtain (i) separate insurance concurrent
in form or contributing in the event of loss with that required in Subsection
3.2(a) to be furnished by, or which may be reasonably required to be furnished
by, Grantor and Borrower, or (ii) any umbrella or blanket liability or casualty
Policy unless, in each case, Beneficiary’s interest is included therein as
provided in this Security Instrument and such Policy is issued by a Qualified
Insurer. If Grantor or Borrower obtains separate insurance or an umbrella or a
blanket Policy, Grantor or Borrower shall notify Beneficiary of the same and
shall cause certified copies of each Policy to be delivered as required in
Subsection 3.2(a). Any blanket insurance Policy shall specifically allocate to
the Property the amount of coverage from time to time required hereunder and
shall otherwise provide the same protection as would a separate Policy insuring
only the Property in compliance with the provisions of Subsection 3.2(a).

(d) All Policies of insurance provided for or contemplated by Subsection 3.2(a)
shall name Beneficiary, its successors and assigns, including any servicers,
trustees or other designees of Beneficiary, and Grantor as the insured or
additional insured, as their respective interests may appear, and in the case of
property damage, boiler and machinery, and flood insurance, shall contain a
so-called New York standard non-contributing Beneficiary clause in favor of
Beneficiary providing that the loss thereunder shall be payable to Beneficiary.

(e) All Policies of insurance provided for in Subsection 3.2(a) shall contain
clauses or endorsements to the effect that:

(i) no act or negligence of Grantor, or anyone acting for Grantor, or of any
tenant under any Lease or other occupant, or failure to comply with the
provisions of any Policy which might otherwise result in a forfeiture of the
insurance or any part thereof, shall in any way affect the validity or
enforceability of the insurance insofar as Beneficiary is concerned;

(ii) the Policy shall not be materially changed (other than to increase the
coverage provided on the Property thereby) or canceled without at least thirty
(30) days’ prior written notice to Beneficiary and any other party named therein
as an insured;

(iii) each Policy shall provide that the issuers thereof shall give written
notice to Beneficiary if the Policy has not been renewed thirty (30) days prior
to its expiration; and

(iv) Beneficiary shall not be liable for any Insurance Premiums thereon or
subject to any assessments thereunder.

(f) Grantor or Borrower shall furnish to Beneficiary within ten (10) calendar
days after Beneficiary’s request therefor made not more than once in any
calendar year unless Beneficiary has a reasonable basis to believe that the
Grantor and/or Borrower are not in compliance with this Section 3.2, a statement
certified by Grantor, Borrower or a duly authorized officer of Grantor or
Borrower of the amounts of insurance maintained in compliance herewith, of the
risks covered by such insurance and of the insurance company or companies which
carry such insurance and, if requested by Beneficiary made not more than once in
any calendar year unless Beneficiary has a reasonable basis for making such
request, verification of the compliance with this Section 3.2 of such insurance
by an independent insurance broker or appraiser acceptable to Beneficiary.

(g) If at any time Beneficiary is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Beneficiary shall have
the right but not the obligation, with contemporaneous notice to Grantor or
Borrower, to take such action as Beneficiary deems necessary to protect its
interest in the Property, including, without limitation, the obtaining of such
insurance coverage as Beneficiary in its sole discretion deems appropriate, and
all expenses incurred by Beneficiary in connection with such action or in
obtaining such insurance and keeping it in effect shall be paid by Grantor and
Borrower to Beneficiary upon demand and until paid shall be secured by this
Security Instrument and shall bear interest at the Default Rate (as hereinafter
defined).

(h) If the Property shall be damaged or destroyed, in whole or in part, by fire
or other casualty, Grantor and/or Borrower shall give prompt notice thereof to
Beneficiary.

(i) In case of loss covered by Policies, Beneficiary may either (1) settle and
adjust any claim without the consent of Grantor or Borrower or (2) allow Grantor
to agree with the insurance company or companies on the amount to be paid upon
the loss; provided, that Grantor and/or Borrower may adjust losses aggregating
not in excess of $500,000.00 if such adjustment is carried out in a competent
and timely manner, and provided that in any case Beneficiary shall and is hereby
authorized to collect and receive any such insurance proceeds; and the expenses
incurred by Beneficiary in the adjustment and collection of insurance proceeds
shall become part of the Debt and be secured hereby and shall be reimbursed by
Grantor and/or Borrower to Beneficiary upon demand (unless deducted by and
reimbursed to Beneficiary from such proceeds).

(ii) In the event of any insured damage to or destruction of the Property or any
part thereof (herein called an “Insured Casualty”), if (A) less than 65% of the
total floor area of the Improvements has been damaged, destroyed or rendered
unusable as a result of such Insured Casualty and in the reasonable judgment of
Beneficiary, the Property can be restored within twelve (12) months after
insurance proceeds are made available and at least six (6) months prior to the
Maturity Date (as defined in the Note) to an economic unit not less valuable
(including an assessment by Beneficiary of the impact of the termination of any
Leases due to such Insured Casualty) and not less useful than the same was prior
to the Insured Casualty, and after such restoration will adequately secure the
outstanding balance of the Debt, and (B) no Event of Default (hereinafter
defined) shall have occurred and be then continuing, then the proceeds of
insurance shall be applied to reimburse Grantor or Borrower or directly pay
contractors at Grantor’s or Borrower’s direction for the cost of restoring,
repairing, replacing or rebuilding the Property or part thereof subject to
Insured Casualty, as provided below; and Grantor and Borrower hereby covenant
and agree forthwith to commence and diligently to prosecute such restoring,
repairing, replacing or rebuilding; provided, however, in any event Grantor
and/or Borrower shall pay all costs (and if required by Beneficiary, Borrower
shall deposit the total thereof with Beneficiary in advance) of such restoring,
repairing, replacing or rebuilding in excess of the net proceeds of insurance
made available pursuant to the terms hereof.

(iii) Except as provided above, the proceeds of insurance collected upon any
Insured Casualty shall, at the option of Beneficiary in its sole discretion, be
applied to the payment of the Debt or applied to reimburse Borrower or Grantor
or directly pay contractors at Borrower’s or Grantor’s direction for the cost of
restoring, repairing, replacing or rebuilding the Property or part thereof
subject to the Insured Casualty, in the manner set forth below. Any such
application to the Debt shall not be considered a voluntary prepayment requiring
payment of the prepayment consideration provided in the Note, and shall not
reduce or postpone any payments otherwise required pursuant to the Note, other
than the final payment on the Note.

(iv) If proceeds of insurance, if any, are made available to Grantor or Borrower
for the restoring, repairing, replacing or rebuilding of the Property, Grantor
and Borrower hereby covenant to restore, repair, replace or rebuild the same to
be of at least equal value and of substantially the same character as prior to
such damage or destruction, all to be effected in accordance with applicable law
and plans and specifications approved in advance by Beneficiary.

(v) If Grantor or Borrower is entitled to reimbursement out of insurance
proceeds held by Beneficiary, such proceeds shall be disbursed from time to time
upon Beneficiary being furnished with (1) evidence satisfactory to it (which
evidence may include inspection(s) of the work performed) that the restoration,
repair, replacement and rebuilding covered by the disbursement has been
completed in accordance with plans and specifications approved by Beneficiary,
(2) evidence satisfactory to it of the estimated cost of completion of the
restoration, repair, replacement and rebuilding, (3) funds, or, at Beneficiary’s
option, assurances satisfactory to Beneficiary that such funds are available,
sufficient in addition to the proceeds of insurance to complete the proposed
restoration, repair, replacement and rebuilding, and (4) such architect’s
certificates, waivers of lien, contractor’s sworn statements, title insurance
endorsements, bonds, plats of survey and such other evidences of cost, payment
and performance as Beneficiary may reasonably require and approve; and
Beneficiary may, in any event, require that all plans and specifications for
such restoration, repair, replacement and rebuilding be submitted to and
approved by Beneficiary prior to commencement of work. With respect to
disbursements to be made by Beneficiary: (A) no payment made prior to the final
completion of the restoration, repair, replacement and rebuilding shall exceed
ninety percent (90%) of the value of the work performed from time to time;
(B) if applicable, funds other than proceeds of insurance shall be disbursed
prior to disbursement of such proceeds; and (C) at all times, the undisbursed
balance of such proceeds remaining in the hands of Beneficiary, together with
funds deposited for that purpose or irrevocably committed to the satisfaction of
Beneficiary by or on behalf of Grantor or Borrower for that purpose, shall be at
least sufficient in the reasonable judgment of Beneficiary to pay for the cost
of completion of the restoration, repair, replacement or rebuilding, free and
clear of all liens or claims for lien and the costs described in Subsection
3.2(h)(vi) below. Any surplus which may remain out of insurance proceeds held by
Beneficiary after payment of such costs of restoration, repair, replacement or
rebuilding shall be paid to any party entitled thereto. In no event shall
Beneficiary assume any duty or obligation for the adequacy, form or content of
any such plans and specifications, nor for the performance, quality or
workmanship of any restoration, repair, replacement and rebuilding.

(vi) Notwithstanding anything to the contrary contained herein, the proceeds of
insurance reimbursed to Grantor or Borrower in accordance with the terms and
provisions of this Security Instrument shall be reduced by the reasonable costs
(if any) incurred by Beneficiary in the adjustment and collection thereof and in
the reasonable costs incurred by Beneficiary of paying out such proceeds
(including, without limitation, reasonable “attorneys’ fees” and costs paid to
third parties for inspecting the restoration, repair, replacement and rebuilding
and reviewing the plans and specifications therefor).

Section 3.3 PAYMENT OF TAXES, ETC.

(a) Borrower and/or Grantor shall pay, directly or through Beneficiary pursuant
to the Escrow Agreement for Reserves and Impounds, all taxes, assessments, water
rates, sewer rents, governmental impositions, and other charges, including
without limitation, vault charges and license fees for the use of vaults, chutes
and similar areas adjoining the Land, now or hereafter levied or assessed or
imposed against the Property or any part thereof (the “Taxes”), all ground
rents, maintenance charges and similar charges, now or hereafter levied or
assessed or imposed against the Property or any part thereof (the “Other
Charges”), and all charges for utility services provided to the Property as same
become due and payable. Grantor and Borrower will deliver to Beneficiary,
promptly upon Beneficiary’s request, evidence satisfactory to Beneficiary that
the Taxes, Other Charges and utility service charges have been so paid or are
not then delinquent. Grantor and Borrower shall not allow and shall promptly
cause to be paid and discharged any lien or charge whatsoever which may be or
become a lien or charge against the Property. Except to the extent sums
sufficient to pay all Taxes and Other Charges have been deposited with
Beneficiary in accordance with the terms of that certain Escrow Agreement for
Reserves and Impounds dated of even date herewith or this Security Instrument,
Grantor and/or Borrower shall furnish to Beneficiary paid receipts for the
payment of the Taxes and Other Charges prior to the date the same shall become
delinquent.

(b) After prior written notice to Beneficiary, Grantor and/or Borrower, at its
own expense, may contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the amount or validity or
application in whole or in part of any of the Taxes, provided that (i) no Event
of Default has occurred and is continuing under the Note, this Security
Instrument or any of the Other Loan Documents, (ii) Grantor is permitted to do
so under the provisions of any other mortgage, deed of trust or deed to secure
debt affecting the Property, (iii) such proceeding shall suspend the collection
of the Taxes from Grantor and from the Property or Grantor and/or Borrower shall
have paid all of the Taxes under protest, (iv) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any other
instrument to which Borrower and Grantor are subject and shall not constitute a
default thereunder, (v) neither the Property nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, canceled or
lost, (vi) Grantor shall have or Borrower shall have caused Grantor to set aside
and deposited with Beneficiary adequate reserves for the payment of the Taxes,
together with all interest and penalties thereon, unless Borrower has paid all
of the Taxes under protest, and (vii) Borrower or Grantor shall have furnished
the security as may be required in the proceeding, or as may be requested by
Beneficiary to insure the payment of any contested Taxes, together with all
interest and penalties thereon.

Section 3.4 CONDEMNATION. Grantor and/or Borrower shall promptly give
Beneficiary notice of the actual or threatened commencement of any condemnation
or eminent domain proceeding and shall deliver to Beneficiary copies of any and
all papers served in connection with such proceedings. Beneficiary is hereby
irrevocably appointed as Grantor’s attorney-in-fact, coupled with an interest,
with exclusive power to collect, receive and retain any award or payment for
said condemnation or eminent domain and to make any compromise or settlement in
connection with such proceeding, subject to the provisions of this Security
Instrument. Notwithstanding any taking by any public or quasi-public authority
through eminent domain or otherwise (including but not limited to any transfer
made in lieu of or in anticipation of the exercise of such taking), Borrower
shall continue to pay the Debt at the time and in the manner provided for its
payment in the Note and in this Security Instrument and the Debt shall not be
reduced until any award or payment therefor shall have been actually received
and applied by Beneficiary, after the deduction of expenses of collection, to
the reduction or discharge of the Debt. Beneficiary shall not be limited to the
interest paid on the award by the condemning authority but shall be entitled to
receive out of the award interest at the rate or rates provided herein or in the
Note. Grantor and Borrower shall cause the award or payment made in any
condemnation or eminent domain proceeding, which is payable to Grantor, to be
paid directly to Beneficiary. Beneficiary may apply any award or payment to the
reduction or discharge of the Debt whether or not then due and payable (such
application to be free from any prepayment consideration provided in the Note,
except that if an Event of Default, or an event which with notice and/or the
passage of time, or both, would constitute an Event of Default, has occurred,
then such application shall be subject to the full prepayment consideration
computed in accordance with the Note). If the Property is sold, through
foreclosure or otherwise, prior to the receipt by Beneficiary of the award or
payment, Beneficiary shall have the right, whether or not a deficiency judgment
on the Note shall have been sought, recovered or denied, to receive the award or
payment, or a portion thereof sufficient to pay the Debt.

Section 3.5 USE AND MAINTENANCE OF PROPERTY. Grantor and Borrower shall cause
the Property to be maintained and operated in a good and safe condition and
repair and in keeping with the condition and repair of properties of a similar
use, value, age, nature and construction. Grantor and/or Borrower shall not use,
maintain or operate the Property in any manner which constitutes a public or
private nuisance or which makes void, voidable, or cancelable, or increases the
premium of, any insurance then in force with respect thereto. The Improvements
and the Personal Property shall not be removed, demolished or materially altered
(except for normal replacement of the Personal Property with items of the same
utility and of equal or greater value) without the prior written consent of
Beneficiary. Grantor and/or Borrower shall promptly repair, replace or rebuild
any part of the Property which may be destroyed by any casualty, or become
damaged, worn or dilapidated or which may be affected by any proceeding of the
character referred to in Section 3.4 hereof (subject to release by Beneficiary
to Grantor or Borrower of any award of compensation related to any condemnation
or process of eminent domain described therein) and shall complete and pay for
any structure at any time in the process of construction or repair on the Land.
Neither Grantor nor Borrower shall initiate, join in, acquiesce in, or consent
to any change in any private restrictive covenant, zoning law or other public or
private restriction, limiting or defining the uses which may be made of the
Property or any part thereof. If under applicable zoning provisions the use of
all or any portion of the Property is or shall become a nonconforming use,
neither Grantor nor Borrower will cause or permit the nonconforming use to be
discontinued or abandoned without the express written consent of Beneficiary.
Neither Grantor nor Borrower shall take any steps whatsoever to convert the
Property, or any portion thereof, to a condominium or cooperative form of
management without Beneficiary’s prior consent.

Section 3.6 WASTE. Neither Grantor nor Borrower shall commit or suffer any waste
of the Property or, without first obtaining such additional insurance as may be
necessary to cover a proposed change in use of the Property, make any change in
the use of the Property which will in any way materially increase the risk of
fire or other hazard arising out of the operation of the Property, or take any
action that might invalidate or give cause for cancellation of any Policy, or do
or permit to be done thereon anything that may in any way impair the value of
the Property or the security of this Security Instrument. Neither Grantor nor
Borrower will, without the prior written consent of Beneficiary, permit any
drilling or exploration for or extraction, removal, or production of any
minerals from the surface or the subsurface of the Land, regardless of the depth
thereof or the method of mining or extraction thereof.

Section 3.7 COMPLIANCE WITH LAWS; ALTERATIONS.

(a) Grantor and Borrower shall promptly comply with all existing and future
federal, state and local laws, orders, ordinances, governmental rules and
regulations or court orders affecting or which may be interpreted to affect the
Property, or the use thereof, including, but not limited to, the Americans with
Disabilities Act (the “ADA”) (collectively “Applicable Laws”).

(b) Notwithstanding any provisions set forth herein or in any document regarding
Beneficiary’s approval of alterations of the Property, neither Grantor nor
Borrower shall alter the Property in any manner which would materially increase
Grantor’s or Borrower’s responsibilities for compliance with Applicable Laws
without the prior written approval of Beneficiary. Beneficiary’s approval of the
plans, specifications, or working drawings for alterations of the Property shall
create no responsibility or liability on behalf of Beneficiary for their
completeness, design, sufficiency or their compliance with Applicable Laws. The
foregoing shall apply to tenant improvements constructed by Borrower or by any
of its tenants. Beneficiary may condition any such approval upon receipt of a
certificate of compliance with Applicable Laws from an independent architect,
engineer, or other person acceptable to Beneficiary.

(c) Grantor or Borrower, as applicable, shall give prompt notice to Beneficiary
of the receipt by Grantor or Borrower of any notice related to a violation of
any Applicable Laws and of the commencement of any proceedings or investigations
which relate to compliance with Applicable Laws.

(d) Grantor and Borrower shall take appropriate measures to prevent and will not
engage in or knowingly permit any illegal activities at the Property.

Section 3.8 BOOKS AND RECORDS.

(a) Grantor and Borrower shall keep accurate books and records of account in
accordance with sound accounting principles in which full, true and correct
entries shall be promptly made with respect to Borrower, Grantor, the Property
and the operation thereof, and will permit all such books and records (including
without limitation all contracts, statements, invoices, bills and claims for
labor, materials and services supplied for the construction, repair or operation
to Grantor or Borrower of the Improvements) to be inspected or audited and
copies made by Beneficiary and its representatives (subject to Grantor or
Borrower receiving reasonable prior notice) during normal business hours and at
any other reasonable times. Grantor represents that its chief executive office
is as set forth in the introductory paragraph of this Security Instrument and
that all books and records pertaining to the Property are maintained at the
Property or such other location as may be expressly disclosed to Beneficiary in
writing. Grantor and Borrower represent that their chief executive office is c/o
Columbia Equity Trust, Inc. 1750 H Street, NW, Suite 500, Washington, DC 20006.
Grantor and/or Borrower will furnish, or cause to be furnished, to Beneficiary
on or before forty-five (45) calendar days after the end of each calendar
quarter the following items, each certified by Grantor or Borrower as being true
and correct, in such format and in such detail as Beneficiary or its servicer
may reasonably request:

(i) a written statement (rent roll) dated as of the last day of each such
calendar quarter identifying each of the Leases by the term, space occupied,
rental required to be paid (including percentage rents and tenant sales),
security deposit paid, any rental concessions, all rent escalations, any rents
paid more than one (1) month in advance, any special provisions or inducements
granted to tenants, any taxes, maintenance and other common charges paid by
tenants, all vacancies and identifying any defaults or payment delinquencies
thereunder; and

(ii) quarterly and year-to-date operating statements prepared as of the end of
each calendar quarter during each such reporting period detailing the total
revenues received, total expenses incurred, total cost of all capital
improvements, total debt service and total cash flow.

(b) Within one hundred twenty (120) calendar days following the end of each
calendar year, Grantor and Borrower shall furnish a statement of the financial
affairs and condition of the Grantor, Borrower and the Property including a
statement of profit and loss for the Property in such format and in such detail
as Beneficiary or its servicer may reasonably request, and setting forth the
financial condition and the income and expenses for the Property for the
immediately preceding calendar year prepared by and audited by an independent
certified public accountant. Grantor and Borrower shall deliver to Beneficiary
copies of all income tax returns, requests for extension and other similar items
within thirty (30) days of its delivery of same to the Internal Revenue Service.

(c) Grantor and Borrower will permit representatives appointed by Beneficiary,
including independent accountants, agents, attorneys, appraisers and any other
persons, with reasonable prior notice, to visit and inspect during its normal
business hours and at any other reasonable times any of the Property and to make
photographs thereof, and to write down and record any information such
representatives obtain, and shall permit Beneficiary or its representatives to
investigate and verify the accuracy of the information furnished to Beneficiary
under or in connection with this Security Instrument or any of the Other Loan
Documents and to discuss all such matters with its officers, employees and
representatives. Grantor and Borrower will furnish to Beneficiary at Borrower’s
and Grantor’s expense all evidence which Beneficiary may from time to time
reasonably request as to the accuracy and validity of or compliance with all
representations and warranties made by Borrower and Grantor in the Loan
Documents and satisfaction of all conditions contained therein. Any inspection
or audit of the Property or the books and records of Borrower or Grantor, or the
procuring of documents and financial and other information, by or on behalf of
Beneficiary, shall be at Borrower’s and Grantor’s expense and shall be for
Beneficiary’s protection only, and shall not constitute any assumption of
responsibility or liability by Beneficiary to Borrower, Grantor or anyone else
with regard to the condition, construction, maintenance or operation of the
Property, nor Beneficiary’s approval of any certification given to Beneficiary
nor relieve Borrower and/or Grantor of any of their obligations.

(d) Prior to the transfer of the Loan by Beneficiary pursuant to Section 16.1
hereof, Borrower and Grantor shall deliver to Beneficiary the reports required
by Section 3.8(a) on a monthly basis. Such reports shall be delivered within
twenty (20) calendar days after the end of each calendar month.

Section 3.9 PAYMENT FOR LABOR AND MATERIALS. Grantor will promptly pay when due
all bills and costs for labor, materials, and specifically fabricated materials
incurred in connection with the Property and never permit to exist beyond the
due date thereof in respect of the Property or any part thereof any lien or
security interest, even though inferior to the liens and the security interests
hereof, and in any event never permit to be created or exist in respect of the
Property or any part thereof any other or additional lien or security interest
other than the liens or security interests hereof, except for the Permitted
Exceptions (as hereinafter defined).

Section 3.10 PERFORMANCE OF OTHER AGREEMENTS. Grantor and Borrower shall observe
and perform each and every term to be observed or performed by each of Grantor
and Borrower pursuant to the terms of any agreement or recorded instrument
affecting or pertaining to the Property, or given by either Grantor or Borrower
to Beneficiary for the purpose of further securing an obligation secured hereby
and any amendments, modifications or changes thereto.

ARTICLE 4 — SPECIAL COVENANTS

Grantor and Borrower covenant and agree that:

Section 4.1 PROPERTY USE. The Property shall be used only for office use, and
for no other use without the prior written consent of Beneficiary, which consent
may be withheld in Beneficiary’s sole and absolute discretion.

Section 4.2 ERISA.

(a) They shall not engage in any transaction which would cause any obligation,
or action taken or to be taken, hereunder (or the exercise by Beneficiary of any
of its rights under the Note, the IDOT Guaranty, this Security Instrument and
the Other Loan Documents) to be a non-exempt (under a statutory or
administrative class exemption) prohibited transaction under the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).

(b) They shall deliver to Beneficiary such certifications or other evidence from
time to time throughout the term of the Security Instrument, as requested by
Beneficiary in its sole discretion, that (i)Neither Grantor nor Borrower is not
an “employee benefit plan” as defined in Section 3(3) of ERISA, which is subject
to Title I of ERISA, or a “governmental plan” within the meaning of
Section 3(32) of ERISA; (ii) Neither Grantor nor Borrower is subject to state
statutes regulating investments and fiduciary obligations with respect to
governmental plans; and (iii) one or more of the following circumstances is
true:

(i) Equity interests in Borrower and Grantor are publicly offered securities,
within the meaning of 29 C.F.R. §2510.3-101(b)(2);

(ii) Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower are held by “benefit plan investors” within the meaning of
29 C.F.R. §2510.3-101(f)(2) and less than twenty-five percent (25%) of each
outstanding class of equity interests in Grantor are held by “benefit plan
investors” within the meaning of 29 C.F.R. §2510.3-101(f)(2) and or

(iii) Borrower, Grantor or either of their sole members qualifies as an
“operating company” or a “real estate operating company” within the meaning of
29 C.F.R. §2510.3-101(c) or (e) or an investment company registered under The
Investment Company Act of 1940.

Section 4.3 SINGLE PURPOSE ENTITY. (1) Borrower covenants and agrees that it has
not and shall not:

(a) engage in any business or activity other than the operation, management,
sale, lease, transfer, exchange, and maintenance of the Property, and activities
incidental thereto;

(b) acquire or own any material asset other than such incidental Personal
Property as may be necessary for the operation of the Property;

(c) merge into or consolidate with any person or entity or dissolve, terminate
or liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure, without in each
case Beneficiary’s consent;

(d) fail to preserve its existence as an entity duly organized, validly existing
and in good standing (if applicable) under the laws of the jurisdiction of its
organization or formation, or without the prior written consent of Beneficiary,
amend, modify, terminate or fail to comply with the provisions of Borrower’s
Partnership Agreement, Articles or Certificate of Incorporation, Articles of
Organization, Operating Agreement or similar organizational documents, as the
case may be;

(e) own any subsidiary, or make any investment in or acquire the obligations or
securities of any other person or entity without the consent of Beneficiary;

(f) commingle its assets with the assets of any of its partner(s), members,
shareholders, affiliates, or of any other person or entity or transfer any
assets to any such person or entity other than distributions on account of
equity interests in the Borrower permitted hereunder and properly accounted for;

(g) incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than the Debt, except unsecured trade and
operational debt incurred with trade creditors in the ordinary course of its
business of owning and operating the Property in such amounts as are normal and
reasonable under the circumstances, provided that such debt is not evidenced by
a note and is paid when due and provided in any event the outstanding principal
balance of such debt shall not exceed at any one time three percent (3%) of the
outstanding Debt;

(h) allow any person or entity to pay its debts and liabilities (except a
Guarantor, as defined below) or fail to pay its debts and liabilities solely
from its own assets;

(i) fail to maintain its records, books of account and bank accounts separate
and apart from those of the shareholders, partners, members, principals and
affiliates of Borrower, the affiliates of a shareholder, partner or member of
Borrower, and any other person or entity or fail to prepare and maintain its own
financial statements in accordance with generally accepted accounting principles
and susceptible to audit, or if such financial statements are consolidated fail
to cause such financial statements to contain footnotes disclosing that the
Property is actually owned by the Borrower;

(j) enter into any contract or agreement with any shareholder, partner, member,
principal or affiliate of Borrower, any guarantor of all or a portion of the
Debt, if any, (a “Guarantor”) or any shareholder, partner, member, principal or
affiliate thereof, except upon terms and conditions that are intrinsically fair
and substantially similar to those that would be available on an arms-length
basis with third parties other than any shareholder, partner, member, principal
or affiliate of Borrower or Guarantor, or any shareholder, partner, member,
principal or affiliate thereof;

(k) seek dissolution or winding up in whole, or in part;

(l) fail to correct any known misunderstandings regarding the separate identity
of Borrower;

(m) hold itself out to be responsible or pledge its assets or credit worthiness
for the debts of another person or entity or allow any person or entity to hold
itself out to be responsible or pledge its assets or credit worthiness for the
debts of the Borrower (except for a Guarantor);

(n) make any loans or advances to any third party, including any shareholder,
partner, member, principal or affiliate of Borrower, or any shareholder,
partner, member, principal or affiliate thereof;

(o) fail to file its own tax returns (except to the extent it is required to
file consolidated tax returns by applicable law or it is a disregarded entity
for tax purposes not required to file its own tax returns by applicable law) or
to use separate contracts, purchase orders, stationary, invoices and checks;

(p) fail either to hold itself out to the public as a legal entity separate and
distinct from any other entity or person or to conduct its business solely in
its own name in order not (i) to mislead others as to the entity with which such
other party is transacting business, or (ii) to suggest that Borrower is
responsible for the debts of any third party (including any shareholder,
partner, member, principal or affiliate of Borrower, or any shareholder,
partner, member, principal or affiliate thereof);

(q) fail to allocate fairly and reasonably among Borrower and any third party
(including, without limitation, any Guarantor) any overhead for common
employees, shared office space or other overhead and administrative expenses;

(r) allow any person or entity to pay the salaries of its own employees or fail
to maintain a sufficient number of employees for its contemplated business
operations;

(s) fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations; provided, however, the foregoing shall not
require any parent of the Borrower to make any additional capital contributions
to the Borrower;

(t) to the fullest extent permitted by law, file a voluntary petition or
otherwise initiate proceedings to have the Borrower or any general partner or
managing member adjudicated bankrupt or insolvent, or consent to the institution
of bankruptcy or insolvency proceedings against the Borrower or any general
partner or managing member, or file a petition seeking or consenting to
reorganization or relief of the Borrower or any general partner or managing
member as debtor under any applicable federal or state law relating to
bankruptcy, insolvency, or other relief for debtors with respect to the Borrower
or any general partner or managing member; or seek or consent to the appointment
of any trustee, receiver, conservator, assignee, sequestrator, custodian,
liquidator (or other similar official) of the Borrower or any general partner or
managing member or of all or any substantial part of the properties and assets
of the Borrower or any general partner or managing member, or make any general
assignment for the benefit of creditors of the Borrower or any general partner
or managing member, or admit in writing the inability of the Borrower or any
general partner or managing member to pay its debts generally as they become due
or declare or effect a moratorium on the Borrower or any general partner or
managing member debt or take any action in furtherance of any such action;

(u) hold itself out as or be considered as a department or division of (i) any
shareholder, partner, principal, member or affiliate of Borrower, (ii) any
affiliate of a shareholder, partner, principal, member or affiliate of Borrower,
or (iii) any other person or entity or allow any person or entity to identify
the Borrower as a department or division of that person or entity;

(v) conceal assets from any creditor, or enter into any transaction with the
intent to hinder, delay or defraud creditors of the Borrower or the creditors of
any other person or entity; or

(w) fail to conduct its business so that the assumptions made with respect to
the Borrower in that certain “substantive non-consolidation” opinion letter (the
“Insolvency Opinion”) delivered by Hunton & Williams, LLP in connection with the
origination of the Loan shall be true and correct in all respects.

(2) The Borrower shall not fail at any time to have at least one (1) independent
director who is not at the time of initial appointment and has not been at any
time during the preceding five (5) years: (a) a stockholder, director, officer,
employee, partner or member of the Borrower or any affiliate of the Borrower;
(b) a customer, supplier or other person who purchases any goods or services
from or derives any revenues from its activities with the Borrower or any
affiliate of the Borrower; (c) a person or other entity controlling or under
common control with any such stockholder, member, partner, customer, supplier or
other person; (d) an attorney or counsel to the Borrower or any of its
affiliates or (e) a member of the immediate family of any such stockholder,
director, officer, employee, member, partner, customer, supplier or other
person. As used herein, the term “affiliate” means any person controlling, under
common control with, or controlled by, the person in question, and the term
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of management, policies or activities of a person or
entity, whether through ownership of voting securities, by contract or
otherwise.

Section 4.4 GRANTOR SINGLE PURPOSE ENTITY.

(1) Grantor covenants and agrees that it has not and shall not:

(a) engage in any business or activity other than the acquisition, ownership,
operation, management, sale, lease, transfer, exchange, and maintenance of the
Property, and activities incidental thereto;

(b) acquire or own any material asset other than (i) the Property, and (ii) such
incidental Personal Property as may be necessary for the operation of the
Property;

(c) merge into or consolidate with any person or entity or dissolve, terminate
or liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure, without in each
case Beneficiary’s consent;

(d) fail to preserve its existence as an entity duly organized, validly existing
and in good standing (if applicable) under the laws of the jurisdiction of its
organization or formation, or without the prior written consent of Beneficiary,
amend, modify, terminate or fail to comply with the provisions of Grantor’s
Partnership Agreement, Articles or Certificate of Incorporation, Articles of
Organization, Operating Agreement or similar organizational documents, as the
case may be;

(e) own any subsidiary, other than the Borrower, or make any investment in or
acquire the obligations or securities of any other person or entity without the
consent of Beneficiary;

(f) commingle its assets with the assets of any of its partner(s), members,
shareholders, affiliates, or of any other person or entity or transfer any
assets to any such person or entity other than distributions on account of
equity interests in the Grantor permitted hereunder and properly accounted for;

(g) incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than the IDOT Guaranty, except unsecured
trade and operational debt incurred with trade creditors in the ordinary course
of its business of owning and operating the Property in such amounts as are
normal and reasonable under the circumstances, provided that such debt is not
evidenced by a note and is paid when due and provided in any event the
outstanding principal balance of such debt shall not exceed at any one time
three percent (3%) of the outstanding Debt;

(h) allow any person or entity to pay its debts and liabilities or fail to pay
its debts and liabilities solely from its own assets;

(i) fail to maintain its records, books of account and bank accounts separate
and apart from those of the shareholders, partners, members, principals and
affiliates of Grantor, the affiliates of a shareholder, partner or member of
Grantor, and any other person or entity or fail to prepare and maintain its own
financial statements in accordance with generally accepted accounting principles
and susceptible to audit, or if such financial statements are consolidated fail
to cause such financial statements to contain footnotes disclosing that the
Property is actually owned by the Grantor;

(j) enter into any contract or agreement with any shareholder, partner, member,
principal or affiliate of Grantor, or any shareholder, partner, member,
principal or affiliate thereof, except upon terms and conditions that are
intrinsically fair and substantially similar to those that would be available on
an arms-length basis with third parties other than any shareholder, partner,
member, principal or affiliate of Grantor or any shareholder, partner, member,
principal or affiliate thereof;

(k) seek dissolution or winding up in whole, or in part;

(l) fail to correct any known misunderstandings regarding the separate identity
of Grantor;

(m) hold itself out to be responsible or pledge its assets or credit worthiness
for the debts of another person or entity or allow any person or entity to hold
itself out to be responsible or pledge its assets or credit worthiness for the
debts of the Grantor (except with respect to the IDOT Guaranty);

(n) make any loans or advances to any third party, including any shareholder,
partner, member, principal or affiliate of Grantor, or any shareholder, partner,
member, principal or affiliate thereof;

(o) fail to file its own tax returns (except to the extent it is required to
file consolidated tax returns by applicable law or it is a disregarded entity
for tax purposes not required to file its own tax returns by applicable law) or
to use separate contracts, purchase orders, stationary, invoices and checks;

(p) fail either to hold itself out to the public as a legal entity separate and
distinct from any other entity or person or to conduct its business solely in
its own name in order not (i) to mislead others as to the entity with which such
other party is transacting business, or (ii) to suggest that Grantor is
responsible for the debts of any third party (including any shareholder,
partner, member, principal or affiliate of Grantor, or any shareholder, partner,
member, principal or affiliate thereof except with respect to the IDOT
Guaranty);

(q) fail to allocate fairly and reasonably among Grantor and any third party
(including, without limitation, any Guarantor) any overhead for common
employees, shared office space or other overhead and administrative expenses;

(r) allow any person or entity to pay the salaries of its own employees or fail
to maintain a sufficient number of employees for its contemplated business
operations;

(s) fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations; provided, however, the foregoing shall not
require any parent of the Grantor to make any additional capital contributions
to the Grantor;

(t) to the fullest extent permitted by law, file a voluntary petition or
otherwise initiate proceedings to have the Grantor or any general partner or
managing member adjudicated bankrupt or insolvent, or consent to the institution
of bankruptcy or insolvency proceedings against the Grantor or any general
partner or managing member, or file a petition seeking or consenting to
reorganization or relief of the Grantor or any general partner or managing
member as debtor under any applicable federal or state law relating to
bankruptcy, insolvency, or other relief for debtors with respect to the Grantor
or any general partner or managing member; or seek or consent to the appointment
of any trustee, receiver, conservator, assignee, sequestrator, custodian,
liquidator (or other similar official) of the Grantor or any general partner or
managing member or of all or any substantial part of the properties and assets
of the Grantor or any general partner or managing member, or make any general
assignment for the benefit of creditors of the Grantor or any general partner or
managing member, or admit in writing the inability of the Grantor or any general
partner or managing member to pay its debts generally as they become due or
declare or effect a moratorium on the Grantor or any general partner or managing
member debt or take any action in furtherance of any such action;

(u) hold itself out as or be considered as a department or division of (i) any
shareholder, partner, principal, member or affiliate of Grantor, (ii) any
affiliate of a shareholder, partner, principal, member or affiliate of Grantor,
or (iii) any other person or entity or allow any person or entity to identify
the Grantor as a department or division of that person or entity;

(v) conceal assets from any creditor, or enter into any transaction with the
intent to hinder, delay or defraud creditors of the Grantor or the creditors of
any other person or entity; or

(w) fail to conduct its business so that the assumptions made with respect to
the Grantor in the Insolvency Opinion shall be true and correct in all respects.

(2) The Grantor shall not fail at any time to have at least one (1) independent
director who is not at the time of initial appointment and has not been at any
time during the preceding five (5) years: (a) a stockholder, director, officer,
employee, partner or member of the Grantor or any affiliate of the Grantor;
(b) a customer, supplier or other person who purchases any goods or services
from or derives any revenues from its activities with the Grantor or any
affiliate of the Grantor; (c) a person or other entity controlling or under
common control with any such stockholder, member, partner, customer, supplier or
other person; (d) an attorney or counsel to the Grantor or any of its affiliates
or (e) a member of the immediate family of any such stockholder, director,
officer, employee, member, partner, customer, supplier or other person. As used
herein, the term “affiliate” means any person controlling, under common control
with, or controlled by, the person in question, and the term “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of management, policies or activities of a person or entity, whether
through ownership of voting securities, by contract or otherwise.

Section 4.5 GRANTOR ENTITY.

Grantor hereby represents that from the date of Grantor’s formation to the date
of this Security Instrument, Grantor:

(i) is and always has been duly formed, validly existing, and in good standing
in the state of its incorporation and in all other jurisdictions where it is
qualified to do business;

(ii) has no judgments or liens of any nature against it except for tax liens not
yet due;

(iii) is in compliance with all laws, regulations, and orders applicable to it
and has received all permits necessary for it to operate;

(iv) is not involved in any dispute with any taxing authority;

(v) has paid all taxes which it owes;

(vi) has never owned any real property other than the Property and personal
property necessary or incidental to its ownership or operation of the Property
and has never engaged in any business other than the ownership and operation of
the Property;

(vii) is not now, nor has ever been, party to any lawsuit, arbitration, summons,
or legal proceeding that is still pending or that resulted in a judgment against
it that has not been paid in full;

(viii) has provided Beneficiary with complete financial statements that reflect
a fair and accurate view of its financial condition;

(ix) has received a satisfactory Phase One environmental audit for the Property
requiring no further action needed with respect to the Property (provided that
if Grantor received a Phase One environmental audit requiring a Phase Two, such
Phase Two was obtained and required no further action needed with respect to the
Property); and

(a) has no material contingent or actual obligations not related to the
Property.

Section 4.6 GRANTOR SEPARATENESS.

Grantor hereby represents that from the date of its formation to the date of
this Security Instrument, that Grantor:

(i) has not entered into any contract or agreement with any of its affiliates,
constituents, or owners, or any guarantors of any of its obligations or any
affiliate of any of the foregoing (individually, a “Related Party” and
collectively, the “Related Parties”), except upon terms and conditions that are
commercially reasonable and substantially similar to those available in an
arm’s-length transaction with an unrelated party;

(ii) has paid all of its debts and liabilities from its assets;

(iii) has done or caused to be done all things necessary to observe all
organizational formalities applicable to it and to preserve its existence;

(iv) has maintained all of its books, records, financial statements and bank
accounts separate from those of any other Person ;

(v) has not had its assets listed as assets on the financial statement of any
other Person;

(vi) has filed its own tax returns when due (except to the extent that it has
been a tax-disregarded entity not required to file tax returns under applicable
law) and, if it is a corporation, has not filed a consolidated federal income
tax return with any other Person;

(vii) has been, and at all times has held itself out to the public as, a legal
entity separate and distinct from any other Person (including any affiliate or
other Related Party);

(viii) has corrected any known misunderstanding regarding its status as a
separate entity;

(ix) has conducted all of its business and held all of its assets in its own
name;

(x) has not identified itself or any of its affiliates as a division or part of
the other;

(xi) has maintained and utilized separate stationery, invoices and checks
bearing its own name;

(xii) has not commingled its assets with those of any other Person and has held
all of its assets in its own name;

(xiii) has not guaranteed or become obligated for the debts of any other Person,
except for the obligations secured by the IDOT Guaranty;

(xiv) has not held itself out as being responsible for the debts or obligations
of any other Person, except for the obligations secured by the IDOT Guaranty;

(xv) has allocated fairly and reasonably any overhead expenses that have been
shared with an affiliate, including paying for office space and services
performed by any employee of an affiliate or Related Party;

(xvi) has not pledged its assets to secure the obligations of any other Person
and no such pledge remains outstanding except in connection with the Loan;

(xvii) has maintained adequate capital in light of its contemplated business
operations;

(xviii) has maintained a sufficient number of employees in light of its
contemplated business operations and has paid the salaries of its own employees
from its own funds;

(xix) has not owned any subsidiary or any equity interest in any other entity,
other than the Borrower;

(xx) has not incurred any indebtedness that is still outstanding other than
indebtedness that is permitted under the Loan Documents; and

(b) has not had any of its obligations guaranteed by an affiliate, except for
guarantees that have been either released or discharged (or that will be
discharged as a result of the closing of the Loan) or guarantees that are
expressly contemplated by the Loan Documents.

ARTICLE 5 — REPRESENTATIONS AND WARRANTIES

Section 5.1 GRANTOR’S AND BORROWER’S REPRESENTATIONS. Borrower represents and
warrants to Beneficiary that (a) each of the representations and warranties set
forth in that certain Closing Certificate of even date herewith executed by
Borrower in favor of Beneficiary and (b) the certifications delivered in
connection with the nonconsolidation opinion delivered the date hereof are true
and correct as of the date hereof and are hereby incorporated and restated in
this Security Instrument by this reference.

Section 5.2 WARRANTY OF TITLE. Grantor represents and warrants that it has good
and marketable title to the Property and has the right to grant, bargain, sell,
pledge, assign, warrant, transfer and convey the same and that Grantor possesses
an unencumbered leasehold estate in the Land and the Improvements and that it
owns the Property free and clear of all liens, encumbrances and charges
whatsoever except for those exceptions shown in the title insurance policy
insuring the lien of this Security Instrument (the “Permitted Exceptions”).
Grantor shall, at its sole cost and expense, forever warrant, defend and
preserve the title and the validity and priority of the lien of this Security
Instrument and shall, at its sole cost and expense, forever warrant and defend
the same to Trustee and Beneficiary against the claims of all persons
whomsoever.

Section 5.3 STATUS OF PROPERTY.

(a) No portion of the Improvements is located in an area identified by the
Secretary of Housing and Urban Development or any successor thereto as an area
having special flood hazards pursuant to the National Flood Insurance Act of
1968 or the Flood Disaster Protection Act of 1973, as amended, or any successor
law, or, if located within any such area, Grantor or Borrower has obtained and
will maintain the insurance prescribed in Section 3.2 hereof.

(b) Grantor or Borrower has obtained or timely will obtain all necessary
certificates, permits, licenses and other approvals, governmental and otherwise,
necessary for the use, occupancy and operation of the Property and the conduct
of its business (including, without limitation, certificates of occupancy) and
all required zoning, building code, land use, environmental and other similar
permits or approvals, all of which are in full force and effect as of the date
hereof and not subject to revocation, suspension, forfeiture or modification.

(c) The Property and the present and contemplated use and occupancy thereof are
to the best knowledge of Grantor and Borrower in full compliance in all material
respects with all Applicable Laws, including, without limitation, zoning
ordinances, building codes, land use and environmental laws, laws relating to
the disabled (including, but not limited to, the ADA) and other similar laws.

(d) The Property is served by all utilities required for the current or
contemplated use thereof. All utility service is provided by public utilities
and the Property has accepted or is equipped to accept such utility service.

(e) All public roads and streets necessary for service of and access to the
Property for the current or contemplated use thereof have been completed, are
serviceable and are physically and legally open for use by the public.

(f) The Property is served by public water and sewer systems.

(g) The Property is free from damage caused by fire or other casualty. There is
no pending or, to the best knowledge of Grantor and/or Borrower, threatened
condemnation proceedings affecting the Property or any portion thereof.

(h) All costs and expenses of any and all labor, materials, supplies and
equipment used in the construction of the Improvements have been paid in full
and no notice of any mechanics’ or materialmen’s liens or of any claims of right
to any such liens have been received.

(i) Grantor and/or Borrower has paid in full for, and is the owner of, all
furnishings, fixtures and equipment (other than tenants’ property) used in
connection with the operation of the Property, free and clear of any and all
security interests, liens or encumbrances, except the lien and security interest
created hereby.

(j) All liquid and solid waste disposal, septic and sewer systems located on the
Property are to the best knowledge of Grantor and Borrower in a good and safe
condition and repair and in compliance with all Applicable Laws.

(k) All Improvements lie within the boundary of the Land.

Section 5.4 NO FOREIGN PERSON. Neither Grantor nor Borrower is a “foreign
person” within the meaning of Section 1445(f)(3) of the Internal Revenue Code of
1986, as amended, and the related Treasury Department regulations, including
temporary regulations.

Section 5.5 SEPARATE TAX LOT. The Property is assessed for real estate tax
purposes as one or more wholly independent tax lot or lots, separate from any
adjoining land or improvements not constituting a part of such lot or lots, and
no other land or improvements is assessed and taxed together with the Property
or any portion thereof.

ARTICLE 6 — OBLIGATIONS AND RELIANCES

Section 6.1 RELATIONSHIP OF GRANTOR, BORROWER AND BENEFICIARY. The relationship
between Borrower and Beneficiary is solely that of debtor and creditor, and
Beneficiary has no fiduciary or other special relationship with Borrower, and no
term or condition of any of the Note, this Security Instrument and the other
Loan Documents shall be construed so as to deem the relationship between
Borrower and Beneficiary to be other than that of debtor and creditor. The
relationship between Grantor and Beneficiary is solely that of Grantor,
guarantor and Beneficiary and no term or condition of any of the IDOT Guaranty,
this Security Instrument and the other Loan Documents shall be construed so as
to deem the relationship between Grantor and Beneficiary to be otherwise.

Section 6.2 NO RELIANCE ON BENEFICIARY. The partners, members, principals and
(if Grantor or Borrower is a trust) beneficial owners of Borrower and Grantor
are experienced in the ownership and operation of properties similar to the
Property, and Grantor, Borrower and Beneficiary are relying solely upon such
expertise and business plan in connection with the ownership and operation of
the Property. Neither Grantor nor Borrower is relying on Beneficiary’s
expertise, business acumen or advice in connection with the Property.

Section 6.3 NO BENEFICIARY OBLIGATIONS.

(a) Notwithstanding the provisions of Subsections 1.1(e) and 1.1(l) or Section
1.2, Beneficiary is not undertaking (i) any obligations under the Leases; or
(ii) any obligations with respect to such agreements, contracts, certificates,
instruments, franchises, permits, trademarks, licenses and other documents.

(b) By accepting or approving anything required to be observed, performed or
fulfilled or to be given to Beneficiary pursuant to this Security Instrument,
the Note or the Other Loan Documents, including without limitation, any
officer’s certificate, balance sheet, statement of profit and loss or other
financial statement, survey, appraisal, or insurance policy, Beneficiary shall
not be deemed to have warranted, consented to, or affirmed the sufficiency,
legality or effectiveness of same, and such acceptance or approval thereof shall
not constitute any warranty or affirmation with respect thereto by Beneficiary.

Section 6.4 RELIANCE. Both Grantor and Borrower recognize and acknowledge that
in accepting the Note, the IDOT Guaranty, this Security Instrument and the Other
Loan Documents, Beneficiary is expressly and primarily relying on the truth and
accuracy of the warranties and representations set forth in Article 5 and that
certain Closing Certificate of even date herewith executed by Borrower, without
any obligation to investigate the Property and notwithstanding any investigation
of the Property by Beneficiary; that such reliance existed on the part of
Beneficiary prior to the date hereof; that such warranties and representations
are a material inducement to Beneficiary in accepting the Note, the IDOT
Guaranty, this Security Instrument and the Other Loan Documents; and that
Beneficiary would not be willing to make the Loan (as hereinafter defined) and
accept this Security Instrument in the absence of the warranties and
representations as set forth in Article 5 and such Closing Certificate.

ARTICLE 7 — FURTHER ASSURANCES

Section 7.1 RECORDING FEES. Grantor and/or Borrower will pay all taxes, filing,
registration or recording fees, and all expenses incident to the preparation,
execution, acknowledgment and/or recording of the Note, the IDOT Guaranty, this
Security Instrument, the Other Loan Documents, any note or deed of trust
supplemental hereto, any security instrument with respect to the Property and
any instrument of further assurance, and any modification or amendment of the
foregoing documents, and all federal, state, county and municipal taxes, duties,
imposts, assessments and charges arising out of or in connection with the
execution and delivery of this Security Instrument, any deed of trust
supplemental hereto, any security instrument with respect to the Property or any
instrument of further assurance, and any modification or amendment of the
foregoing documents, except where prohibited by law so to do.

Section 7.2 FURTHER ACTS. Both Borrower and Grantor will, at the cost of
Borrower and Grantor, and without expense to Beneficiary, do, execute,
acknowledge and deliver all and every such further acts, deeds, conveyances,
deeds of trust, assignments, notices of assignments, transfers and assurances as
Beneficiary shall, from time to time, reasonably require, for the better
assuring, conveying, assigning, transferring, and confirming unto Beneficiary
the property and rights hereby granted, bargained, sold, conveyed, confirmed,
pledged, assigned, warranted and transferred or intended now or hereafter so to
be, or which Grantor and/or Borrower may be or may hereafter become bound to
convey or assign to Beneficiary, or for carrying out the intention or
facilitating the performance of the terms of this Security Instrument or for
filing, registering or recording this Security Instrument, or for complying with
all Applicable Laws. Grantor, on demand, will execute and deliver and hereby
authorizes Beneficiary to execute in the name of Grantor or without the
signature of Grantor to the extent Beneficiary may lawfully do so, one or more
financing statements, chattel mortgages or other instruments, to evidence more
effectively the security interest of Beneficiary in the Property. Both Borrower
and Grantor grant to Beneficiary an irrevocable power of attorney coupled with
an interest for the purpose of exercising and perfecting any and all rights and
remedies available to Beneficiary at law and in equity, including without
limitation such rights and remedies available to Beneficiary pursuant to this
Section 7.2.

Section 7.3 CHANGES IN TAX, DEBT CREDIT AND DOCUMENTARY STAMP LAWS.

(a) If any law is enacted or adopted or amended after the date of this Security
Instrument which imposes a tax, either directly or indirectly, on the Debt or
Beneficiary’s interest in the Property, requires revenue or other stamps to be
affixed to the Note, this Security Instrument, or the Other Loan Documents, or
imposes any other tax or charge on the same, Borrower will pay the same, with
interest and penalties thereon, if any. If Beneficiary is advised by counsel
chosen by it that the payment of tax by Borrower or Grantor would be unlawful or
taxable to Beneficiary or unenforceable or provide the basis for a defense of
usury, then Beneficiary shall have the option, by written notice of not less
than one hundred eighty (180) calendar days, to declare the Debt immediately due
and payable.

(b) Neither Grantor nor Borrower will claim or demand or be entitled to any
credit or credits on account of the Debt for any part of the Taxes or Other
Charges assessed against the Property, or any part thereof, and no deduction
shall otherwise be made or claimed from the assessed value of the Property, or
any part thereof, for real estate tax purposes by reason of this Security
Instrument or the Debt. If such claim, credit or deduction shall be required by
law, Beneficiary shall have the option, by written notice of not less than one
hundred eighty (180) calendar days, to declare the Debt immediately due and
payable.

Section 7.4 CONFIRMATION STATEMENT.

(a) After request by Beneficiary or Borrower, Borrower or Beneficiary, within
ten (10) days, shall furnish Beneficiary or any proposed assignee of Beneficiary
or Borrower, as applicable, with a statement, duly acknowledged and certified,
confirming to Beneficiary (or its designee) or Borrower (i) the amount of the
original principal amount of the Note, (ii) the unpaid principal amount of the
Note, (iii) the rate of interest of the Note, (iv) the terms of payment and
maturity date of the Note, (v) the date installments of interest and/or
principal were last paid, and (vi) that, except as provided in such statement,
there are no defaults or events which with the passage of time or the giving of
notice or both, would constitute an event of default under the Note or this
Security Instrument; provided, however, Borrower and Beneficiary shall not be
entitled hereunder to receive more than one (1) such statement in each calendar
year.

(b) Subject to the provisions of the Leases, Grantor and/or Borrower shall
deliver to Beneficiary, promptly upon request (but not more frequently than once
annually so long as Borrower is not in default hereunder), duly executed
estoppel certificates from any one or more lessees as required by Beneficiary
attesting to such facts regarding the Lease as Beneficiary may require,
including but not limited to attestations that each Lease covered thereby is in
full force and effect with no defaults thereunder on the part of any party, that
none of the Rents have been paid more than one month in advance, and that the
lessee claims no defense or offset against the full and timely performance of
its obligations under the Lease.

(c) Upon any transfer or proposed transfer contemplated by Section 16.1 hereof,
at Beneficiary’s request, Grantor, Borrower, and any Guarantors shall provide an
estoppel certificate to the Investor (defined in Section 16.1) or any
prospective Investor in such form, substance and detail as Beneficiary, such
Investor or prospective Investor may reasonably require.

Section 7.5 SPLITTING OF SECURITY INSTRUMENT. This Security Instrument and the
Note shall, at any time until the same shall be fully paid and satisfied, at the
sole election of Beneficiary, be split or divided into two or more notes and two
or more security instruments, each of which shall cover all or a portion of the
Property to be more particularly described therein. To that end, Grantor and
Borrower, upon written request of Beneficiary and at Beneficiary’s sole cost and
expense, shall execute, acknowledge and deliver, or cause to be executed,
acknowledged and delivered by the then owner of the Property, to Beneficiary
and/or its designee or designees substitute notes and security instruments in
such principal amounts, aggregating not more than the then unpaid principal
amount of Debt, and containing terms, provisions and clauses similar to, and not
less favorable to Borrower or Grantor than, those contained herein and in the
Note, the IDOT Guaranty and such other documents and instruments as may be
required by Beneficiary.

Section 7.6 REPLACEMENT DOCUMENTS. Upon receipt of an affidavit of an officer of
Beneficiary as to the loss, theft, destruction or mutilation of the Note or any
Other Loan Document which is not of public record, and, in the case of any such
mutilation, upon surrender and cancellation of such Note or Other Loan Document,
both Grantor and Borrower, at Beneficiary’s expense, will issue, in lieu
thereof, a replacement Note, a replacement IDOT Guaranty or Other Loan Document,
dated the date of such lost, stolen, destroyed or mutilated Note or Other Loan
Document in the same principal amount thereof and otherwise of like tenor.

ARTICLE 8 — DUE ON SALE/ENCUMBRANCE

Section 8.1 BENEFICIARY RELIANCE. Both Grantor and Borrower acknowledge that
Beneficiary has examined and relied on the creditworthiness of Grantor and
Borrower and experience of Borrower and Grantor and its partners, members,
principals and (if Borrower or Grantor is a trust) beneficial owners in owning
and operating properties such as the Property in agreeing to make the Loan, and
will continue to rely on Grantor’s ownership of the Property as a means of
maintaining the value of the Property as security for repayment of the Debt and
the performance of the Other Obligations. Grantor and Borrower acknowledge that
Beneficiary has a valid interest in maintaining the value of the Property so as
to ensure that, should Borrower default in the repayment of the Debt or the
performance of the Other Obligations, Beneficiary can recover the Debt by a sale
of the Property.

Section 8.2 NO SALE/ENCUMBRANCE.

(a) Grantor agrees that Grantor shall not, without the prior written consent of
Beneficiary, Transfer the Property or any part thereof or permit the Property or
any part thereof to be Transferred. Beneficiary shall not be required to
demonstrate any actual impairment of its security or any increased risk of
default hereunder in order to declare the Debt immediately due and payable upon
Grantor’s Transfer of the Property without Beneficiary’s consent.

(b) As used in Section 8.2(a), “Transfer” shall mean any voluntary or
involuntary sale, conveyance, mortgage, grant, bargain, encumbrance, pledge,
assignment or transfer of all or any part of the Property or any interest
therein including, but not limited to: (i) an installment sales agreement
wherein Grantor or Borrower agrees to sell the Property or any part thereof for
a price to be paid in installments; (ii) an agreement by Grantor or Borrower
leasing all or a substantial part of the Property for other than actual
occupancy by a space tenant thereunder; (iii) a sale, assignment or other
transfer of, or the grant of a security interest in, Grantor’s and Borrower’s
right, title and interest in and to any Leases or any Rents; (iv) if Grantor,
Borrower, Guarantor, or any managing member or general partner of Grantor,
Borrower or Guarantor is a corporation, any Transfer of such corporation’s stock
(or the stock of any corporation directly or indirectly controlling such
Grantor, Borrower, Guarantor, managing member or general partner by operation of
law or otherwise) or the creation or issuance of new stock in one or a series of
transactions by which an aggregate of forty-nine percent (49%) or more of such
corporation’s stock shall directly or indirectly be vested in or pledged to a
party or parties who are not now stockholders (provided, however, in no event
shall this subpart (iv) apply to any Guarantor whose stock or shares are traded
on a nationally recognized stock exchange); (v) if Grantor, Borrower, Guarantor,
or any managing member or general partner of Grantor, Borrower or Guarantor is a
limited liability company or partnership, the Transfer by which an aggregate of
forty-nine percent (49%) or more of the ownership interest in such limited
liability company or forty-nine percent (49%) or more of the partnership
interests in such partnership shall directly or indirectly be vested in or
pledged to parties not having an ownership interest as of the date of this
Security Instrument; (vi) if Grantor, Borrower, any Guarantor or any managing
member or general partner of Grantor, Borrower or any Guarantor is a
partnership, limited liability company or joint venture, the change, removal or
resignation of a general partner, managing member or joint venturer or the
Transfer directly or indirectly of all or any portion of the partnership or
ownership interest of any general partner, managing member or joint venturer,
provided in no event shall this subpart (vi) apply to the sale, transfer or
issuance of operating partnership units of Columbia Equity, LP; and (vii) except
as expressly permitted by Section 8.3, any Transfer by an Original Principal,
directly or indirectly, of its ownership interest in the Borrower or the
Grantor.

Section 8.3 EXCLUDED AND PERMITTED TRANSFERS.

(a) A Transfer within the meaning of this Article 8 shall not include
(i) transfers of ownership interests in the Borrower, Grantor any general
partner or manager or any Guarantor made by devise or descent or by operation of
law upon the death of a joint tenant, partner, member or shareholder, subject,
however, in any such case, to all the following requirements: (A) written notice
of any transfer under this Section 8.3, whether by will, trust or other written
instrument, operation of law or otherwise, is provided to Beneficiary or its
servicer, together with copies of such documents relating to the transfer as
Beneficiary or its servicer may reasonably request, (B) control over the
management and operation of the Property is retained by Oliver T. Carr, III (the
“Original Principals”, whether one or more) at all times prior to the death or
legal incapacity of all the Original Principals and is thereafter assumed by
persons who are acceptable in all respects to Beneficiary in its sole and
absolute discretion, (C) no such transfer by any of the Original Principals will
release the respective estate from any liability as a Guarantor, and (D) no such
transfer, death or other event has any adverse effect either on the
bankruptcy-remote status of Borrower and/or Grantor under the requirements of
any national rating agency for the Securities (hereinafter defined) or on the
status of Borrower as a continuing legal entity liable for the payment of the
Debt and the performance of all other obligations secured hereby, (ii) transfers
otherwise by operation of law in the event of a bankruptcy, (iii) transfers of
direct or indirect ownership interests in Borrower among the members of
Borrower’s sole member as of the date hereof, (iv) the sale or pledge to a third
party, in one or a series of transactions, of not more than forty-nine percent
(49%) of the stock, limited partnership interests or non-managing membership
interests (as the case may be) in Borrower; provided, however, no such transfers
shall result in a change in Control in Borrower or Grantor or change in control
of the management and day-to-day operations of the Property, and as a condition
to each such transfer, Beneficiary shall receive not less than thirty (30) days
prior written notice of such proposed transfer and if any such transfer results
in any party and its related entities owning more than twenty percent (20%) of
Grantor or Borrower directly or indirectly, in addition to the above, Lender
shall receive an update to the Insolvency Opinion in form and substance
satisfactory to Lender, or (v) a Lease of a portion of the Property to a space
tenant.

(b) Notwithstanding any provision of this Security Instrument to the contrary,
the prohibitions in Subsection 8.2(a) shall not apply to an inter vivos or
testamentary transfer of all or any portion of ownership interests in the
Grantor, Borrower, any general partner or managing member or manager or any
Guarantor to one or more family members of Original Principals or a trust in
which all of the beneficial interest is held by one or more family members of
Original Principals or a partnership or limited liability company in which a
majority of the capital and profits interests are held by one or more family
members of Original Principals, provided, that any inter vivos transfer of all
or any portion of the ownership interests in the Grantor, Borrower, such general
partner or managing member or manager or such Guarantor is made in connection
with Original Principals’ bona fide, good faith estate planning and that the
person(s) with voting control of Grantor, Borrower or the management of the
Property are (i) the same person(s) who had such voting control and management
rights immediately prior to the transfer in question, or (ii) reasonably
acceptable to Beneficiary and provided further that no such transfer shall have
any adverse effect on the bankruptcy remote status of either Grantor or Borrower
under the requirements of any national rating agency for the Securities.
Beneficiary acknowledges that Original Principals and/or an Original Principal’s
spouse are acceptable to exercise voting control of Borrower and the management
of the Property. As used herein, “family members” shall include the spouse,
children and grandchildren and any lineal descendants.

(c) Notwithstanding the provisions of Section 8.2 above, Beneficiary will give
its consent to one or more separate sales or transfers of the Property in full,
if (but only if) no Event of Default under the Loan Documents has occurred and
is continuing, and if each of the following conditions precedent have been fully
satisfied (as determined in Beneficiary’s sole and absolute discretion): (i) the
grantee’s or transferee’s integrity, reputation, financial condition, character
and management ability are satisfactory to Beneficiary in its sole but
reasonable discretion, and all information relating thereto requested by
Beneficiary is delivered to Beneficiary at least 30 days prior to the proposed
transfer, (ii) the grantee’s or transferee’s (and its sole general partner’s or
managing member’s) single purpose and bankruptcy remote character are
satisfactory to Beneficiary in its sole discretion, and all information relating
thereto requested by Beneficiary is delivered to Beneficiary at least 30 days
prior to the proposed transfer, (iii) Beneficiary has obtained such estoppels
from any guarantors of the Note or replacement guarantors and such other legal
opinions regarding substantive consolidation issues, enforceability of the
assumption documents, no adverse impact on the Securities or any REMIC holding
the Note and similar matters as Beneficiary may require, (iv) all of
Beneficiary’s costs and expenses associated with the sale or transfer (including
reasonable attorneys’ fees) are paid by Borrower or the grantee or transferee,
(v) the payment of a transfer fee not to exceed (a) $25,000 with respect to the
first such transfer (if any), and (b) 1% of the then unpaid principal balance of
the then unpaid principal balance of the loan evidenced by the Note and secured
hereby (the “Loan”) for each transfer thereafter (if any), (vi) the execution
and delivery to Beneficiary of a written assumption agreement and/or substitute
guaranty (in its sole and absolute discretion) and such modifications to the
Loan Documents executed by such parties and containing such terms and conditions
as Beneficiary may reasonably require in its sole and absolute discretion prior
to such sale or transfer (provided that in the event the Loan is included in a
REMIC and is a performing Loan, no modification to the terms and conditions
shall be made or permitted that would cause (A) any adverse tax consequences to
the REMIC or any holders of any Mortgage-Backed Pass-Through Securities, (B) the
Security Instrument to fail to be a Qualifying Security Instrument under
applicable federal law relating to REMIC’s, or (C) result in a taxation of the
income from the Loan to the REMIC or cause a loss of REMIC status), and (vii) if
applicable, the delivery to Beneficiary of an endorsement (at Borrower’s sole
cost and expense) to Beneficiary’s policy of title insurance then insuring the
lien created by this Security Instrument in form and substance acceptable to
Beneficiary in its sole judgment.

(d) Without limiting the foregoing, if Beneficiary shall consent to a transfer
of the Property, the written assumption agreement described in Subsection
8.3(c)(vi) above shall provide for the release of Grantor, Borrower and, if
approved by Beneficiary, each Guarantor of personal liability under the Note and
other Loan Documents, but only as to acts or events occurring, or obligations
arising, after the closing of such transfer.

(e) Subject to satisfaction of the Mezzanine Loan Criteria (hereinafter
defined), the sole member of the Grantor (the “Mezzanine Borrower”) shall have
the right to transfer its direct interest in Grantor to a wholly owned
subsidiary of Columbia Equity, LP, to the extent necessary to satisfy the
special purpose entity requirements of a mezzanine lender, and to pledge all or
any portion of Mezzanine Borrower’s limited liability company interests in
Grantor to secure a loan (a “Mezzanine Loan”) to the Mezzanine Borrower.

"Mezzanine Loan Criteria” shall mean:

(i) Beneficiary shall have approved (aa) the terms of the Mezzanine Loan and
(bb) the documents and instruments in connection with the Mezzanine Loan (the
“Mezzanine Loan Documents”);

(ii) the lender originating and holding the Mezzanine Loan shall be a Qualified
Financial Institution (hereinafter defined) (the “Mezzanine Beneficiary”);

(iii) the Mezzanine Beneficiary and Beneficiary shall have entered into an
intercreditor agreement in form mutually acceptable to Beneficiary and Mezzanine
Beneficiary which provides, inter alia, that (aa) Mezzanine Beneficiary shall
have certain limited cure rights upon the occurrence of an Event of Default
under this Security Instrument, so long as such cure occurs within the cure
period for such Event of Default and so long as such cure does not require the
possession, operation or management of the Property and (bb) Mezzanine
Beneficiary shall not, prior to payment in full of the Debt, exercise any rights
or remedies it may have under the Mezzanine Loan Documents including, without
limitation, any rights to obtain title to the limited liability company
interests of Mezzanine Borrower in the Grantor except in accordance with the
intercreditor agreement;

(iv) the Property has a projected Debt Coverage Ratio (hereinafter defined),
after giving effect to the Loan and the Mezzanine Loan, for the twelve
(12) month period commencing on the date Borrower requests Beneficiary’s
approval of the Mezzanine Loan, of not less than 1.07 to 1.00;

(v) the combined loan to value ratio (including the Loan and the Mezzanine
Loan), as established by a current MAI appraisal prepared by an appraiser
approved by Beneficiary and conducted after Borrower requests Beneficiary’s
approval of the Mezzanine Loan, is no more than 75%;

(vi) the Mezzanine Loan is co-terminous with the Loan;

(vii) no Event of Default, nor any event which with notice or the passage of
time or both would constitute an Event of Default, shall have occurred and be
then continuing under any of the Loan Documents;

(viii) Beneficiary shall have received evidence satisfactory to Beneficiary that
the Mezzanine Loan shall have no adverse effect on the bankruptcy remote status
of either Grantor or Borrower under the requirements of any Rating Agency for
the Securities;

(ix) delivery to Beneficiary of all items reasonably required by Beneficiary in
connection with Beneficiary’s evaluation and approval of the Mezzanine Loan, all
of which must be acceptable in form and substance to Beneficiary, including,
without limitation, current rent rolls, operating statements and financial
statements;

(x) Beneficiary shall have determined that there has been no material adverse
change in the condition, financial, physical or otherwise, of the Property,
Grantor, Borrower or any guarantor since the date hereof;

(xi) Borrower shall cause to be delivered to Beneficiary written confirmation
from the Rating Agencies (as defined in Article 16 hereof) that the Mezzanine
Loan will not result in a downgrade, withdrawal or qualification of the initial,
or if higher, then current ratings issued in connection with the issuance of
participations and/or Securities (a “Securitization”), or if a Securitization
has not occurred, any ratings to be assigned in connection with a
Securitization;

(xii) Beneficiary shall have received an update to the Insolvency Opinion
reflecting the Mezzanine Loan or Borrower shall deliver a new opinion relating
to substantive consolidation dated as of the date of the closing of the
Mezzanine Loan;

(xiii) Borrower and the sole member of the Borrower shall provide amendments to
the organizational documents of each of Borrower and the sole member of the
Borrower reflecting the existence of the Mezzanine Loan as shall be required by
Beneficiary in accordance with the Beneficiary’s and the Rating Agencies’
requirements; and

(xiv) payment by Borrower of all reasonable costs and expenses, including legal
fees incurred by Beneficiary in connection with the Mezzanine Loan, including,
without limitation, payment to Beneficiary of a deposit of $5,000 (the “Expense
Deposit”) toward such costs and expenses at the time Borrower requests
Beneficiary’s approval of the Mezzanine Loan. If Beneficiary determines that the
conditions set forth herein have not been satisfied, the deposit less
Beneficiary’s actual costs and expenses shall be returned to Borrower. If the
actual costs and expenses are greater than the Expense Deposit, Borrower shall
pay the difference to Beneficiary.

“Debt Coverage Ratio” shall mean the ratio of Cash Available for Debt Service as
defined below to annual debt service (i.e., principal (if any) and interest
payments) due under (x) the Note (utilizing solely for purposes of calculating
the Debt Coverage Ratio assuming fixed payments of interest and principal due
under the Note at a interest rate equal to Applicable Interest Rate (as defined
in the Note)) with a thirty (30) year amortization and assuming the principal
amount of the Loan is equal to the outstanding principal amount of the Loan and
any note executed in connection with a Mezzanine Loan. Cash Available for Debt
Service, shall be determined by Beneficiary in a manner substantially the same
as that utilized by Beneficiary in underwriting loans secured by similar
property types at the time of determination of the Debt Coverage Ratio. In
addition, Cash Available for Debt Service shall be adjusted by applying
(i) vacancy and/or credit loss rates to gross income at the higher of actual,
market or the rate applied by nationally recognized rating agencies, (ii) rental
or average daily room rates (as applicable) at the lower of actual, market or
the rate applied by nationally recognized rating agencies, (iii) deductions for
operating expenses based on the higher of actual historical levels, market or as
otherwise applied by nationally recognized rating agencies and (iv) deducting
expenses for capital replacements and repairs, tenant improvements and leasing
commissions, calculated at the greater of actual or minimum amounts per square
foot of the Property required by Beneficiary and/or nationally recognized rating
agencies for properties of similar types, location and condition.

“Cash Available for Debt Service” shall mean:

(i) all gross receipts received, including, without limitation, from tenants in
the Property and paying rent under leases in effect during the applicable
period, calculated on a cash basis which reflects only the income projected to
be received during the twelve month period following the date of such
calculation, for such time as those leases are contracted to remain in effect
without expiration by their terms or optional termination by the tenant (unless
the tenant has waived its termination rights in writing or the term of the lease
has been extended in writing), including without limitation all amounts to be
received from tenants as payment of operating expenses but not including
refundable deposits, late fees or charges, interest income or other
non-operating income, lease termination payments, excess tenant improvement and
leasing commission payments included as additional rent, principal or interest
payments received by Grantor and Borrower on loans to tenants and fees and
reimbursements for work performed for tenants by either Grantor or Borrower,
less:

(ii) all expenses projected to be incurred by Grantor and/or Borrower (without
duplication), for the operation or maintenance of the Property for the
applicable twelve month period, including ground rents, the cost of property
management (which shall be the greater of the actual management fee payable
under a management contract in effect for the applicable twelve (12) month
period, market management fees or the minimum fee applied by nationally
recognized rating agencies), marketing, franchise fees (which shall be the
greater of the actual fees payable under franchise or license agreements,
market, or the minimum fee applied by nationally recognized rating agencies),
maintenance, cleaning, security, legal, administrative, landscaping, parking
maintenance, utilities, real estate taxes and assessments and other taxes
related to the operation of the Property, insurance premiums, necessary repairs
and future replacements of equipment and other capital expenditures, tenant
improvements, leasing commissions and other costs and expenses projected to be
incurred by Grantor and/or Borrower during the applicable period. Payments under
the Note and any note executed in connection with a Mezzanine Loan and non-cash
deductions for income tax purposes shall not be deducted in determining Cash
Available for Debt Service.

“Qualified Financial Institution” shall mean one or more of the following: (i) a
real estate investment trust, bank, saving and loan association, investment
bank, insurance company, trust company, commercial credit corporation, pension
plan, pension fund or pension advisory firm, mutual fund, government entity or
plan, (ii) investment company, money management firm or “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act of 1933, as
amended, or an institutional “accredited investor” within the meaning of
Regulation D under the Securities Act of 1933, as amended, which is regularly
engaged in the business of making or owning loans of similar types to the
Mezzanine Loan or the Loan, (iii) a Qualified Trustee in connection with a
securitization of, the creation of collateralized debt obligations (“CDO”)
secured by or financing through an “owner trust” of, the Mezzanine Loan, so long
as (I) the special servicer or manager of such securitization, CDO or trust has
the Required Special Servicer Rating, (II) the “controlling class” of such
securitization vehicle is held by the Mezzanine Beneficiary or a Qualified
Financial Institution and (III) the operative documents of the related
securitization vehicle, CDO or financing must require that (x) the “controlling
class” or “equity interest” in such securitization vehicle or CDO are owned by
the Mezzanine Beneficiary, a Qualified Financial Institution or a Permitted
Investment Fund and (y) if any of the relevant trustee, special servicer,
manager or controlling class fails to meet the requirements of such clause, such
entity must be replaced by a qualifying entity within 30 days, (iv) an
investment fund, limited liability company, limited partnership or general
partnership (a “Permitted Investment Fund”) where the Mezzanine Beneficiary or a
Qualified Financial Institution or a Permitted Fund Manager acts as the general
partner, managing member or fund manager and at least 50% of the equity
interests in such Investment Fund are owned, directly or indirectly, by one or
more of the following: the Mezzanine Beneficiary, a Qualified Financial
Institution, an institutional “accredited investor”, within the meaning of
Regulation D promulgated under the Securities Act of 1933, as amended, and/or a
“qualified institutional buyer” or both within the meaning of Rule 144A
promulgated under the Securities Exchange Act of 1934 (provided each
institutional “accredited investor” or “qualified institutional buyer” meets the
test set forth in clause (vi) (A) below), as amended, (v) any other lender or
entity (including any opportunity funds) regularly engaged in the business of
making mezzanine loans which has been approved as a Qualified Financial
Institution hereunder by the Rating Agencies, or (vi) an institution
substantially similar to any of the foregoing entities described in clauses
(b)(i) or (ii) of this definition, and as to each of the entities described in
clauses (b)(i), (ii) and (vi) provided such entity (A) has total assets (in name
or under management) in excess of $650,000,000 and (except with respect to a
pension advisory firm or similar fiduciary) capital/statutory surplus or
shareholder’s equity of $250,000,000; and (B) is regularly engaged in the
business of making or owning commercial real estate loans or commercial loans
secured by a pledge of interests in a mortgage borrower or (vii) any entity
Controlled (as defined below) by any one or more of the entities described in
clause (b) of this definition. For purposes of this definition only, “Control”
means the ownership, directly or indirectly, in the aggregate of more than fifty
percent (50%) of the beneficial ownership interest of an entity and the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of an entity, whether through the
ability to exercise voting power, by contract or otherwise. As of the Closing
Date, Wachovia Bank, N.A. shall be deemed to be a Qualified Financial
Institution.

“Qualified Trustee” shall mean (i) a corporation, national bank, national
banking association or trust company, organized and doing business under the
laws of any state or the United States of America, authorized under such laws to
exercise corporate trust powers and to accept the trust conferred, having a
combined capital and surplus of at least $100,000,000 and subject to supervision
or examination by federal or state authority, (ii) an institution insured by the
Federal Deposit Insurance Corporation or (iii) an institution whose long-term
senior unsecured debt is rated either of the then in effect top two rating
categories of each Rating Agencies.

“Required Special Servicer Rating” shall mean a special servicer rating of
“CSS1” in the case of Fitch Inc. (“Fitch”), a servicer on its approved list of
special servicers in the case of Standard & Poor’s Ratings Services, a division
of The McGraw-Hill Companies, Inc. (“S&P”) and, in the case of Moody’s Investors
Service, Inc. (“Moody’s”), a special servicer that is acting as special servicer
in a commercial mortgage loan securitization that was rated by Moody’s within
the six month period prior to the date of determination and Moody’s has not
downgraded or withdrawn the then-current rating on any class of commercial
mortgage securities or placed any class of commercial mortgage securities on
watch citing the continuation of such special servicer as special servicer of
such commercial mortgage securities. The requirement of any agency not a Rating
Agency shall be disregarded.

“Permitted Fund Manager” shall mean any entity which is not subject to a
bankruptcy proceeding and either (a) as determined by Beneficiary has been
approved from time to time by the Rating Agencies as the general partner,
managing member or fund manager of a Permitted Investment Fund or (b) is a
nationally — recognized manager of investment funds investing in debt or equity
interests relating to commercial real estate which is investing through a fund
which has committed capital of at least $250,000,000.

Section 8.4 NO IMPLIED FUTURE CONSENT. Beneficiary’s consent to one sale,
conveyance, alienation, mortgage, encumbrance, pledge or transfer of the
Property shall not be deemed to be a waiver of Beneficiary’s right to require
such consent to any future occurrence of same. Any sale, conveyance, alienation,
mortgage, encumbrance, pledge or transfer of the Property made in contravention
of this Article 8 shall be null and void and of no force and effect.

Section 8.5 COSTS OF CONSENT. Borrower and Grantor agrees to bear and shall pay
or reimburse Beneficiary on demand for all reasonable expenses (including,
without limitation, all recording costs, reasonable in-house and outside
attorneys’ fees and disbursements and title search costs) incurred by
Beneficiary, and a reasonable processing fee to Beneficiary, in connection with
the review, approval and documentation of any such sale, conveyance, alienation,
mortgage, encumbrance, pledge or transfer.

Section 8.6 CONTINUING SEPARATENESS REQUIREMENTS. In no event shall any of the
terms and provisions of this Article 8 amend or modify the terms and provisions
contained in Section 4.3 herein.

Section 8.7 ADDITIONAL PERMITTED TRANSFERS.

Notwithstanding anything to the contrary contained herein, Beneficiary’s consent
shall not be required with respect to (w) the sale, transfer or issuance of
stock in Columbia Equity Trust, Inc. provided such stock is listed on the New
York Stock Exchange or such other nationally recognized stock exchange, (x) the
sale, transfer or issuance of stock in an entity sponsored by Columbia Equity
Trust, Inc. provided such stock is listed on the New York Stock Exchange or such
other nationally recognized stock exchange, (y) the sale, transfer or issuance
of stock in any operating partnership owned and controlled by Columbia Equity
Trust, Inc. or any entity created pursuant to clause (x) above provided such
stock of such entity created pursuant to clause (x) above is listed on the New
York Stock Exchange or such other nationally recognized stock exchange, or (z) a
transfer of any or all of the direct or indirect ownership interests in Borrower
or Grantor to any entity created pursuant to clause (x) or (y) above in
connection with the formation of such entity; provided each of the following
conditions are satisfied:

(i) no Event of Default has occurred;

(ii) Borrower or Grantor shall have delivered written notice to Beneficiary of
the terms of such prospective transfer not less than thirty (30) days before the
date on which such transfer is scheduled to close;

(iii) Borrower shall have paid to Beneficiary, concurrently with the closing of
such transfer all out-of-pocket costs and expenses, including reasonable
attorneys’ fees, incurred by Beneficiary in connection with the transfer;

(iv) Borrower, without any cost to Beneficiary, shall furnish any information
requested by Beneficiary for the preparation of, and shall authorize Beneficiary
to file, new financing statements and financing statement amendments and other
documents to the fullest extent permitted by applicable law, and shall execute
any additional documents reasonably requested by Beneficiary;

(v) any entity created in connection with such transfer shall have furnished to
Beneficiary, all appropriate papers evidencing such entity’s organization and
good standing;

(vi) Borrower’s obligations under the contract of sale pursuant to which the
transfer is proposed to occur shall expressly be subject to the satisfaction of
the terms and conditions of this Section 8.7; and

(vii) Original Principal shall be the principal executive of any entity created
in connection with a transfer in accordance with this Section 8.7 and shall
directly or indirectly control the day-to-day activities and operations of
Borrower.

ARTICLE 9 — DEFAULT

Section 9.1 EVENTS OF DEFAULT. The occurrence of any one or more of the
following events shall constitute an “Event of Default”:

(a) Borrower (x) fails to pay any payments due under the Note or to the Reserves
on the date when the same is due and payable, including any applicable
prepayment premiums, or (y) fails to pay any other money to Beneficiary required
hereunder at the time or within any applicable grace period set forth herein, or
if no grace period is set forth herein, then within seven (7) days of the date
such payment is due;

(b) if Grantor, Borrower, or its general partner or managing member, if
applicable, violates or does not comply with any of the provisions of
Section 4.3, Section 4.4, Article 8, or the Undelivered Items Letter executed by
Borrower and dated the date hereof, if any, or fails to deliver any of the
reports required by Section 3.8;

(c) if any representation or warranty of Grantor, Borrower or of its members,
general partners, principals, affiliates, agents or employees, or of any
Guarantor made herein or in the Environmental Indemnity or in any other Loan
Document, in any guaranty, or in any certificate, report, financial statement or
other instrument or document furnished to Beneficiary shall have been false or
misleading in any material respect when made;

(d) if Grantor, Borrower or any Guarantor shall make an assignment for the
benefit of creditors or if Grantor, Borrower or any Guarantor shall admit in
writing the inability to pay, or Grantor’s, Borrower’s or any Guarantor’s
failure to pay its debts as they become due;

(e) if (i) Grantor, Borrower or any subsidiary or general partner or managing
member of Grantor, Borrower, or any Guarantor shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors, seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or Grantor, Borrower or any subsidiary or general partner or managing
member of Grantor or Borrower, or any Guarantor shall make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against
Grantor, Borrower or any subsidiary or general partner or managing member of
Grantor, Borrower, or any Guarantor any case, proceeding or other action of a
nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of ninety (90) calendar days;
or (iii) there shall be commenced against Grantor, Borrower or any subsidiary or
general partner or managing member of Grantor, Borrower or any Guarantor any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of any order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within ninety (90) calendar days from the entry thereof; or (iv) Grantor,
Borrower or any subsidiary or general partner or managing member of Grantor,
Borrower, or any Guarantor shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii) or (iii) above; or (v) Grantor, Borrower or any
subsidiary or general partner or managing member of Grantor, Borrower, or any
Guarantor shall generally not, or shall be unable to, or shall admit in writing
its inability to, pay its debts as they become due;

(f) subject to Grantor’s right to contest certain liens as provided in this
Security Instrument, if the Property becomes subject to any mechanic’s,
materialman’s or other lien other than a lien for local real estate taxes and
assessments not then due and payable and the lien shall remain undischarged of
record (by payment, bonding or otherwise) for a period of thirty (30) calendar
days;

(g) if any federal tax lien is filed against Grantor, Borrower, any general
partner or managing member of Grantor, Borrower, any Guarantor or the Property
and same is not discharged of record within sixty (60) calendar days after same
is filed;

(h) except as permitted in this Security Instrument, the actual or threatened
alteration, improvement, demolition or removal of any of the Improvements, or
any construction on the Property, without the prior consent of Beneficiary;

(i) damage to the Property in any manner which is not covered by insurance,
which lack of coverage arises solely as a result of Grantor’s and Borrower’s
failure to maintain the insurance required under this Security Instrument;

(j) except as permitted by this Security Instrument, without Beneficiary’s prior
consent, (i) any property manager for the Property is removed without being
replaced with a Qualified Manager (as hereinafter defined), (ii) the ownership,
management or control of such managing agent is transferred to a person or
entity other than the general partner or managing member of the Borrower or
Grantor, or (iii) there is any material change in the property management
agreement of the Property;

(k) this Security Instrument shall cease to constitute a first-priority lien on
the Property (other than in accordance with its terms);

(l) seizure or forfeiture of the Property, or any portion thereof, or Grantor’s
interest therein, resulting from criminal wrongdoing or other unlawful action of
Grantor or Borrower, its affiliates, or any tenant in the Property under any
federal, state or local law;

(m) if Grantor or Borrower consummates a transaction which would cause this
Security Instrument or Beneficiary’s exercise of its rights under this Security
Instrument, the Note, the IDOT Guaranty or the Other Loan Documents to
constitute a nonexempt prohibited transaction under ERISA or result in a
violation of a state statute regulating governmental plans, subjecting
Beneficiary to liability for a violation of ERISA or a state statute;

(n) if any default occurs under any guaranty or indemnity including the
Environmental Indemnity executed in connection herewith and such default
continues after the expiration of applicable grace periods, or any guaranty or
indemnity shall cease to be in full force and effect, or any guarantor or
indemnitor shall deny or disaffirm its obligation thereunder;

(o) if any of the assumptions contained in the Insolvency Opinion, or in any
other opinion relating to substantive consolidation delivered subsequent to the
closing of the Loan, is or shall become untrue in any material respect;

(p) if Grantor, Borrower or any Guarantor, as the case may be, shall continue to
be in default under any other term, covenant or condition of this Security
Instrument or any Other Loan Documents for thirty (30) calendar days after
notice from Beneficiary; provided that if such default cannot reasonably be
cured within such thirty (30) calendar day period and Grantor or Borrower (or
such Guarantor as the case may be) shall have commenced to cure such default
within such thirty (30) calendar day period and thereafter diligently and
expeditiously proceeds to cure the same, such thirty (30) calendar day period
shall be extended for so long as it shall require Borrower or Grantor (or such
Guarantor as the case may be) in the exercise of due diligence to cure such
default, it being agreed that no such extension shall be for a period in excess
of ninety (90) calendar days after the notice from Beneficiary referred to
above;

(q) Grantor shall fail in the payment of any rent, additional rent or other
charge mentioned in or made payable by the Ground Lease when said rent or other
charge is due and payable subject to any grace period set forth in the Ground
Lease;

(r) there shall occur any default by Grantor, as lessee under the Ground Lease,
in the observance or performance of any term, covenant or condition of the
Ground Lease on the part of Grantor, to be observed or performed, and said
default is not cured prior to the expiration of any applicable grace period
therein provided, or any one or more of the events referred to in the Ground
Lease shall occur which would cause the Ground Lease to terminate without notice
or action by the Ground Lessor or which would entitle the Ground Lessor to
terminate the Ground Lease and the term thereof by giving notice to Grantor, as
tenant thereunder, or if the leasehold estate created by the Ground Lease shall
be surrendered or the Ground Lease shall be terminated or canceled for any
reason or under any circumstances whatsoever, or any of the terms, covenants or
conditions of the Ground Lease shall in any manner be modified, changed,
supplemented, altered or amended without the consent of Beneficiary, or Grantor
shall cancel its right to automatically renew the Ground Lease prior to the
satisfaction of the Owner Indebtedness and the Other Obligations pursuant to the
terms of the Ground Lease; or

(s) Grantor fails to make any payment under the IDOT Guaranty when due.

“Qualified Manager” shall mean manager or a reputable and experienced
professional management organization (a) (i) which manages, together with its
affiliates, at least ten (10) first class office buildings totaling at least
3,500,000 square feet of gross leasable area, exclusive of the Property or
(ii) approved by Beneficiary, which approval shall not have been unreasonably
withheld and for which Beneficiary shall have received written confirmation from
the Rating Agencies that the employment of such manager will not result in a
downgrade, withdrawal or qualification of the initial, or if higher, then
current ratings issued in connection with a Securitization, or if a
Securitization has not occurred, any ratings to be assigned in connection with a
Securitization, and (b) with respect to any manager affiliated with Borrower
and/or Grantor, a revised substantive non-consolidation opinion if one was
delivered in connection with the closing of the Loan.

Section 9.2 DEFAULT INTEREST. Borrower will pay, from the date of an Event of
Default through the earlier of the date upon which the Event of Default is cured
or the date upon which the Debt is paid in full, interest on the unpaid
principal balance of the Note at a per annum rate equal to the lesser of (a) the
greater of (i) five percent (5%) plus the Prime Rate (as defined in the Note),
and (ii) five percent (5%) plus the Applicable Interest Rate (as defined in the
Note), and (b) the maximum interest rate which Borrower may by law pay or
Beneficiary may charge and collect (the “Default Rate”).

ARTICLE 10 — RIGHTS AND REMEDIES

Section 10.1 REMEDIES. Upon the occurrence of any Event of Default, Grantor and
Borrower agree that Beneficiary may take such action, by or through Trustee, by
Beneficiary itself or otherwise, without notice or demand, as it deems advisable
to protect and enforce its rights against Grantor and in and to the Property,
including, but not limited to, the following actions, each of which may be
pursued concurrently or otherwise, at such time and in such order as Beneficiary
may determine, in its sole discretion, without impairing or otherwise affecting
the other rights and remedies of Beneficiary:

(a) Right to Perform Grantor’s and Borrower’s Covenants. If Borrower or Grantor
has failed to keep or perform any covenant whatsoever contained in this Security
Instrument or the Other Loan Documents, Beneficiary may, but shall not be
obligated to any person to do so, perform or attempt to perform said covenant
and any payment made or expense incurred in the performance or attempted
performance of any such covenant, together with any sum expended by Beneficiary
that is chargeable to Borrower or subject to reimbursement by Borrower under the
Loan Documents, shall be and become a part of the Debt (as defined in Section 3
of the Note), and Borrower promises, upon demand, to pay to Beneficiary, at the
place where the Note is payable, all sums so incurred, paid or expended by
Beneficiary, with interest from the date when paid, incurred or expended by
Beneficiary at the Default Rate.

(b) Right of Entry. Beneficiary may, prior or subsequent to the institution of
any foreclosure proceedings, enter upon the Property, or any part thereof, and
take exclusive possession of the Property and of all books, records, and
accounts relating thereto and to exercise without interference from Grantor or
Borrower any and all rights which Grantor or Borrower has with respect to the
management, possession, operation, protection, or preservation of the Property,
including without limitation the right to rent the same for the account of
Grantor and/or Borrower and to deduct from such Rents all costs, expenses, and
liabilities of every character incurred by Beneficiary in collecting such Rents
and in managing, operating, maintaining, protecting, or preserving the Property
and to apply the remainder of such Rents on the Debt in such manner as
Beneficiary may elect. All such costs, expenses, and liabilities incurred by
Beneficiary in collecting such Rents and in managing, operating, maintaining,
protecting, or preserving the Property, if not paid out of Rents as hereinabove
provided, shall constitute a demand obligation owing by Borrower and shall bear
interest from the date of expenditure until paid at the Default Rate, all of
which shall constitute a portion of the Debt. If necessary to obtain the
possession provided for above, Beneficiary may invoke any and all legal remedies
to dispossess Grantor and/or Borrower, including specifically one or more
actions for forcible entry and detainer, trespass to try title, and restitution.
In connection with any action taken by Beneficiary pursuant to this Subsection
10.1(b), Beneficiary shall not be liable for any loss sustained by Grantor
and/or Borrower resulting from any failure to let the Property, or any part
thereof, or from any other act or omission of Beneficiary in managing the
Property unless such loss is caused by the willful misconduct of Beneficiary,
nor shall Beneficiary be obligated to perform or discharge any obligation, duty,
or liability under any Lease or under or by reason hereof or the exercise of
rights or remedies hereunder. Grantor and/or Borrower shall and do hereby agree
to indemnify Beneficiary for, and to hold Beneficiary harmless from, any and all
liability, loss, or damage, which may or might be incurred by Beneficiary under
any such Lease or under or by reason hereof or the exercise of rights or
remedies hereunder, and from any and all claims and demands whatsoever which may
be asserted against Beneficiary by reason of any alleged obligations or
undertakings on its part to perform or discharge any of the terms, covenants, or
agreements contained in any such Lease. Should Beneficiary incur any such
liability, the amount thereof, including without limitation costs, expenses, and
reasonable attorneys’ fees, together with interest thereon from the date of
expenditure until paid at the Default Rate, shall be secured hereby, and
Borrower shall reimburse Beneficiary therefor immediately upon demand. Nothing
in this Subsection 10.1(b) shall impose any duty, obligation, or responsibility
upon Beneficiary for the control, care, management, leasing, or repair of the
Property, nor for the carrying out of any of the terms and conditions of any
such Lease; nor shall it operate to make Beneficiary responsible or liable for
any waste committed on the Property by the tenants or by any other parties, or
for any hazardous substances or environmental conditions on or under the
Property, or for any dangerous or defective condition of the Property or for any
negligence in the management, leasing, upkeep, repair, or control of the
Property resulting in loss or injury or death to any tenant, licensee, employee,
or stranger. Grantor and Borrower hereby assent to, ratify, and confirm any and
all actions of Beneficiary with respect to the Property taken under this
subsection.

(c) Right to Accelerate. Beneficiary may, without notice (except as provided in
Section 9.1(r) above), demand, presentment, notice of nonpayment or
nonperformance, protest, notice of protest, notice of intent to accelerate,
notice of acceleration, or any other notice or any other action, all of which
are hereby waived by Grantor and Borrower and all other parties obligated in any
manner whatsoever on the Debt, declare the entire unpaid balance of the Debt
immediately due and payable, and upon such declaration, the entire unpaid
balance of the Debt shall be immediately due and payable.

(d) Foreclosure-Power of Sale. Beneficiary may institute a proceeding or
proceedings, judicial, or nonjudicial, by advertisement or otherwise, for the
complete or partial foreclosure of this Security Instrument or the complete or
partial sale of the Property under power of sale or under any applicable
provision of law. Beneficiary may, through the Trustee, sell the Property, and
all estate, right, title, interest, claim and demand of Grantor therein, and all
rights of redemption thereof, at one or more sales, as an entirety or in
parcels, with such elements of real and/or personal property, and at such time
and place and upon such terms as it may deem expedient, or as may be required by
applicable law, and in the event of a sale, by foreclosure or otherwise, of less
than all of the Property, this Security Instrument shall continue as a lien and
security interest on the remaining portion of the Property.

(e) Rights Pertaining to Sales. Subject to the requirements of applicable law
and except as otherwise provided herein, the following provisions shall apply to
any sale or sales of all or any portion of the Property under or by virtue of
Subsection 10.1(d) above, whether made under the power of sale herein granted or
by virtue of judicial proceedings or of a judgment or decree of foreclosure and
sale:

(i) Trustee or Beneficiary may conduct any number of sales from time to time.
The power of sale set forth above shall not be exhausted by any one or more such
sales as to any part of the Property which shall not have been sold, nor by any
sale which is not completed or is defective in Beneficiary’s opinion, until the
Debt shall have been paid in full.

(ii) Any sale may be postponed or adjourned by public announcement at the time
and place appointed for such sale or for such postponed or adjourned sale
without further notice.

(iii) After each sale, Beneficiary, Trustee or an officer of any court empowered
to do so shall execute and deliver to the purchaser or purchasers at such sale a
good and sufficient instrument or instruments granting, conveying, assigning and
transferring all right, title and interest of Grantor in and to the property and
rights sold and shall receive the proceeds of said sale or sales and apply the
same as specified in the Note. Each of Trustee and Beneficiary is hereby
appointed the true and lawful attorney-in-fact of Grantor, which appointment is
irrevocable and shall be deemed to be coupled with an interest, in Grantor’s
name and stead, to make all necessary conveyances, assignments, transfers and
deliveries of the property and rights so sold, Borrower and Grantor hereby
ratifying and confirming all that said attorney or such substitute or
substitutes shall lawfully do by virtue thereof. Nevertheless, Grantor, if
requested by Trustee or Beneficiary, shall ratify and confirm any such sale or
sales by executing and delivering to Trustee, Beneficiary or such purchaser or
purchasers all such instruments as may be advisable, in Trustee’s or
Beneficiary’s judgment, for the purposes as may be designated in such request.

(iv) Any and all statements of fact or other recitals made in any of the
instruments referred to in Subsection 10.1(e)(iii) given by Trustee or
Beneficiary shall be taken as conclusive and binding against all persons as to
evidence of the truth of the facts so stated and recited.

(v) Any such sale or sales shall operate to divest all of the estate, right,
title, interest, claim and demand whatsoever, whether at law or in equity, of
Grantor in and to the properties and rights so sold, and shall be a perpetual
bar both at law and in equity against Grantor and any and all persons claiming
or who may claim the same, or any part thereof or any interest therein, by,
through or under Grantor to the fullest extent permitted by applicable law.

(vi) Upon any such sale or sales, Beneficiary may bid for and acquire the
Property and, in lieu of paying cash therefor, may make settlement for the
purchase price by crediting against the Debt the amount of the bid made
therefor, after deducting therefrom the expenses of the sale, the cost of any
enforcement proceeding hereunder, and any other sums which Trustee or
Beneficiary is authorized to deduct under the terms hereof, to the extent
necessary to satisfy such bid.

(vii) Upon any such sale, it shall not be necessary for Trustee, Beneficiary or
any public officer acting under execution or order of court to have present or
constructively in its possession any of the Property.

(f) Beneficiary’s Judicial Remedies. Beneficiary, or Trustee upon written
request of Beneficiary, may proceed by suit or suits, at law or in equity, to
enforce the payment of the Debt to foreclose the liens and security interests of
this Security Instrument as against all or any part of the Property, and to have
all or any part of the Property sold under the judgment or decree of a court of
competent jurisdiction. This remedy shall be cumulative of any other nonjudicial
remedies available to Beneficiary under this Security Instrument, the Note or
the Other Loan Documents. Proceeding with a request or receiving a judgment for
legal relief shall not be or be deemed to be an election of remedies or bar any
available nonjudicial remedy of Beneficiary.

(g) Beneficiary’s Right to Appointment of Receiver. Beneficiary, as a matter of
right and (i) without regard to the sufficiency of the security for repayment of
the Debt and without notice to Grantor or Borrower, (ii) without any showing of
insolvency, fraud, or mismanagement on the part of Grantor or Borrower,
(iii) without the necessity of filing any judicial or other proceeding other
than the proceeding for appointment of a receiver, and (iv) without regard to
the then value of the Property, shall be entitled to the appointment of a
receiver or receivers for the protection, possession, control, management and
operation of the Property, including (without limitation), the power to collect
the Rents, enforce this Security Instrument and, in case of a sale and
deficiency, during the full statutory period of redemption (if any), whether
there be a redemption or not, as well as during any further times when Grantor
and/or Borrower, except for the intervention of such receiver, would be entitled
to collection of such Rents. Grantor and Borrower hereby irrevocably consent to
the appointment of a receiver or receivers. Any receiver appointed pursuant to
the provisions of this subsection shall have the usual powers and duties of
receivers in such matters.

(h) Commercial Code Remedies. Beneficiary may exercise any and all rights and
remedies granted to a secured party upon default under the Uniform Commercial
Code, including, without limiting the generality of the foregoing: (i) the right
to take possession of the Personal Property or any part thereof, and to take
such other measures as Beneficiary may deem necessary for the care, protection
and preservation of the Personal Property, and (ii) request Grantor and/or
Borrower at its expense to assemble the Personal Property and make it available
to Beneficiary at a convenient place acceptable to Beneficiary. Any notice of
sale, disposition or other intended action by Beneficiary with respect to the
Personal Property sent to Grantor in accordance with the provisions hereof at
least ten (10) days prior to such action, shall constitute commercially
reasonable notice to Grantor and Borrower.

(i) Apply Escrow Funds. Beneficiary may apply any Funds (as defined in the
Escrow Agreement) and any other sums held in escrow or otherwise by Beneficiary
in accordance with the terms of this Security Instrument or any Other Loan
Document to the payment of the following items in any order in its uncontrolled
discretion:

(i) Taxes and Other Charges;

     
(ii)
(iii)
(iv)
  Insurance Premiums;
Interest on the unpaid principal balance of the Note;
Amortization of the unpaid principal balance of the Note; and

(v) All other sums payable pursuant to the Note, this Security Instrument and
the Other Loan Documents, including without limitation advances made by
Beneficiary pursuant to the terms of this Security Instrument and reasonable
internal costs and expenses incurred by Beneficiary including, without
limitation, Beneficiary’s reasonable in-house legal fees.

(j) Other Rights. Beneficiary (i) may surrender the Policies maintained pursuant
to this Security Instrument or any part thereof, and upon receipt shall apply
the unearned premiums as a credit on the Debt, and, in connection therewith,
Grantor and/or Borrower hereby appoint Beneficiary as agent and attorney-in-fact
(which is coupled with an interest and is therefore irrevocable) for Grantor
and/or Borrower to collect such premiums; and (ii) may apply the Tax and
Insurance Escrow Fund (as defined in the Escrow Agreement) and/or the
Replacement Escrow Fund (as defined in the Escrow Agreement) and any other funds
held by Beneficiary toward payment of the Debt; and (iii) shall have and may
exercise any and all other rights and remedies which Beneficiary may have at law
or in equity, or by virtue of any of the Loan Documents, or otherwise.

(k) Discontinuance of Remedies. In case Beneficiary shall have proceeded to
invoke any right, remedy, or recourse permitted under the Loan Documents and
shall thereafter elect to discontinue or abandon same for any reason,
Beneficiary shall have the unqualified right so to do and, in such event,
Grantor, Borrower and Beneficiary shall be restored to their former positions
with respect to the Debt, the Loan Documents, the Property or otherwise, and the
rights, remedies, recourses and powers of Beneficiary shall continue as if same
had never been invoked.

(l) Remedies Cumulative. All rights, remedies, and recourses of Beneficiary
granted in the Note, this Security Instrument and the Other Loan Documents, any
other pledge of collateral, or otherwise available at law or equity: (i) shall
be cumulative and concurrent; (ii) may be pursued separately, successively, or
concurrently against Grantor, Borrower, the Property, or any one or more of
them, at the sole discretion of Beneficiary; (iii) may be exercised as often as
occasion therefor shall arise, it being agreed by Grantor and Borrower that the
exercise or failure to exercise any of same shall in no event be construed as a
waiver or release thereof or of any other right, remedy, or recourse; (iv) shall
be nonexclusive; (v) shall not be conditioned upon Beneficiary exercising or
pursuing any remedy in relation to the Property prior to Beneficiary bringing
suit to recover the Debt; and (vi) in the event Beneficiary elects to bring suit
on the Debt and obtains a judgment against Borrower prior to exercising any
remedies in relation to the Property, all liens and security interests,
including the lien of this Security Instrument, shall remain in full force and
effect and may be exercised thereafter at Beneficiary’s option.

(m) Bankruptcy Acknowledgment. In the event the Property or any portion thereof
or any interest therein becomes property of any bankruptcy estate or subject to
any state or federal insolvency proceeding, then Beneficiary shall immediately
become entitled, in addition to all other relief to which Beneficiary may be
entitled under this Security Instrument, to obtain (i) an order from the
Bankruptcy Court or other appropriate court granting immediate relief from the
automatic stay pursuant to §362 of the Bankruptcy Code so to permit Beneficiary
to pursue its rights and remedies against Grantor and Borrower as provided under
this Security Instrument and all other rights and remedies of Beneficiary at law
and in equity under applicable state law, and (ii) an order from the Bankruptcy
Court prohibiting Grantor and/or Borrower’s use of all “cash collateral” as
defined under §363 of the Bankruptcy Code. In connection with such Bankruptcy
Court orders, Grantor and/or Borrower shall not contend or allege in any
pleading or petition filed in any court proceeding that Beneficiary does not
have sufficient grounds for relief from the automatic stay. Any bankruptcy
petition or other action taken by the Grantor and/or Borrower to stay,
condition, or inhibit Beneficiary from exercising its remedies are hereby
admitted by Grantor and/or Borrower to be in bad faith and Grantor and/or
Borrower further admit that Beneficiary would have just cause for relief from
the automatic stay in order to take such actions authorized under state law.

(n) Application of Proceeds. The proceeds from any sale, lease, or other
disposition made pursuant to this Security Instrument, or the proceeds from the
surrender of any insurance policies pursuant hereto, or any Rents collected by
Beneficiary from the Property, or the Tax and Insurance Escrow Fund or the
Replacement Escrow Fund (as defined in the Escrow Agreement) or proceeds from
insurance which Beneficiary elects to apply to the Debt pursuant to Article 3
hereof, shall be applied by Trustee, or by Beneficiary, as the case may be, to
the Debt in the following order and priority: (1) to the payment of all expenses
of advertising, selling, and conveying the Property or part thereof, and/or
prosecuting or otherwise collecting Rents, proceeds, premiums or other sums
including reasonable attorneys’ fees and a reasonable fee or commission to
Trustee, not to exceed five percent of the proceeds thereof or sums so received;
(2) to that portion, if any, of the Debt with respect to which no person or
entity has personal or entity liability for payment (the “Exculpated Portion”),
and with respect to the Exculpated Portion as follows: first, to accrued but
unpaid interest, second, to matured principal, and third, to unmatured principal
in inverse order of maturity; (3) to the remainder of the Debt as follows:
first, to the remaining accrued but unpaid interest, second, to the matured
portion of principal of the Debt, and third, to prepayment of the unmatured
portion, if any, of principal of the Debt applied to installments of principal
in inverse order of maturity; (4) the balance, if any or to the extent
applicable, remaining after the full and final payment of the Debt to the holder
or beneficiary of any inferior liens covering the Property, if any, in order of
the priority of such inferior liens (Trustee and Beneficiary shall hereby be
entitled to rely exclusively on a commitment for title insurance issued to
determine such priority); and (5) the cash balance, if any, to the Borrower. The
application of proceeds of sale or other proceeds as otherwise provided herein
shall be deemed to be a payment of the Debt like any other payment. The balance
of the Debt remaining unpaid, if any, shall remain fully due and owing in
accordance with the terms of the Note and the other Loan Documents.

Section 10.2 RIGHT OF ENTRY. Beneficiary and its agents shall have the right to
enter and inspect the Property at all reasonable times upon reasonable prior
notice and subject to the rights of tenants under the Leases at the Property.

      ARTICLE 11 - INDEMNIFICATION; SUBROGATION

 
     

 
   
Section 11.1
  GENERAL INDEMNIFICATION.
 
   

(a) Both Grantor and Borrower shall indemnify, defend and hold Beneficiary and
Trustee harmless against: (i) any and all claims for brokerage, leasing,
finder’s or similar fees which may be made relating to the Property or the Debt,
and (ii) any and all liability, obligations, losses, damages, penalties, claims,
actions, suits, costs and expenses (including Beneficiary’s reasonable
attorneys’ fees, together with reasonable appellate counsel fees, if any) of
whatever kind or nature which may be asserted against, imposed on or incurred by
Beneficiary or Trustee in connection with the Debt, this Security Instrument,
the Property, or any part thereof, or the exercise by Beneficiary or Trustee of
any rights or remedies granted to it under this Security Instrument; provided,
however, that nothing herein shall be construed to obligate Grantor or Borrower
to indemnify, defend and hold harmless Beneficiary from and against any and all
liabilities, obligations, losses, damages, penalties, claims, actions, suits,
costs and expenses enacted against, imposed on or incurred by Beneficiary by
reason of Beneficiary’s willful misconduct or gross negligence.

(b) If Beneficiary is made a party defendant to any litigation or any claim is
threatened or brought against Beneficiary concerning the secured indebtedness,
this Security Instrument, the Property, or any part thereof, or any interest
therein, or the construction, maintenance, operation or occupancy or use
thereof, then Beneficiary shall notify Grantor or Borrower of such litigation or
claim and both Grantor and Borrower shall indemnify, defend and hold Beneficiary
harmless from and against all liability by reason of said litigation or claims,
including reasonable attorneys’ fees (together with reasonable appellate counsel
fees, if any). The right to such attorneys’ fees (together with reasonable
appellate counsel fees, if any) and expenses incurred by Beneficiary in any such
litigation or claim of the type described in this Subsection 11.1(b), whether or
not any such litigation or claim is prosecuted to judgment, shall be deemed to
have accrued on the commencement of such claim or action and shall be
enforceable whether or not such claim or action is prosecuted to judgment. If
Beneficiary commences an action against both Grantor and Borrower to enforce any
of the terms hereof or to prosecute any breach by both Grantor and Borrower of
any of the terms hereof or to recover any sum secured hereby, Borrower shall pay
to Beneficiary its reasonable attorneys’ fees (together with reasonable
appellate counsel fees, if any) and expenses. If Grantor or Borrower breaches
any term of this Security Instrument, Beneficiary may engage the services of an
attorney or attorneys to protect its rights hereunder, and in the event of such
engagement following any breach by Borrower and/or Grantor, Borrower shall pay
Beneficiary reasonable attorneys’ fees (together with reasonable appellate
counsel fees, if any) and expenses incurred by Beneficiary, whether or not an
action is actually commenced against Borrower or Grantor by reason of such
breach. All references to “attorneys” in this Subsection 11.1(b) and elsewhere
in this Security Instrument shall include without limitation any attorney or law
firm engaged by Beneficiary and Beneficiary’s in-house counsel, and all
references to “fees and expenses” in this Subsection 11.1(b) and elsewhere in
this Security Instrument shall include without limitation any reasonable fees of
such attorney or law firm and any reasonable allocation charges and allocation
costs of Beneficiary’s in-house counsel.

(c) A waiver of subrogation shall be obtained by both Grantor and Borrower from
the insurance carrier and, consequently, Grantor and Borrower waive any and all
right to claim or recover against Beneficiary, its officers, employees, agents
and representatives, for loss of or damage to Grantor, Borrower, the Property,
Grantor’s property or the property of others under Grantor’s or Borrower’s
control from any cause insured against or required to be insured against by the
provisions of this Security Instrument.

Section 11.2 ENVIRONMENTAL INDEMNIFICATION. Grantor and Borrower shall, at its
sole cost and expense, protect, defend, indemnify, release and hold harmless the
Indemnified Parties from and against any and all Losses (as hereinafter defined)
imposed upon or incurred by or asserted against any Indemnified Parties (other
than those arising solely from a state of facts that first came into existence
after Beneficiary acquired title to the Property through foreclosure or a deed
in lieu thereof), and directly or indirectly arising out of or in any way
relating to any one or more of the following: (a) any presence of any Hazardous
Substances (as hereinafter defined) in, on, above, or under the Property;
(b) any past, present or future Release (as hereinafter defined) of Hazardous
Substances in, on, above, under or from the Property; (c) any activity by
Grantor, Borrower, any person or entity affiliated with Grantor or Borrower, and
any tenant or other user of the Property in connection with any actual, proposed
or threatened use, treatment, storage, holding, existence, disposition or other
Release, generation, production, manufacturing, processing, refining, control,
management, abatement, removal, handling, transfer or transportation to or from
the Property of any Hazardous Substances at any time located in, under, on or
above the Property; (d) any activity by Grantor, Borrower, any person or entity
affiliated with Grantor, Borrower, and any tenant or other user of the Property
in connection with any actual or proposed Remediation (as hereinafter defined)
of any Hazardous Substances at any time located in, under, on or above the
Property, whether or not such Remediation is voluntary or pursuant to court or
administrative order, including but not limited to any removal, remedial or
corrective action; (e) any past, present or threatened non-compliance or
violations of any Environmental Law (as hereinafter defined) (or permits issued
pursuant to any Environmental Law) in connection with the Property or operations
thereon, including but not limited to any failure by Borrower, Grantor any
person or entity affiliated with Borrower, Grantor and any tenant or other user
of the Property to comply with any order of any governmental authority in
connection with any Environmental Laws; (f) the imposition, recording or filing
or the future imposition, recording or filing of any Environmental Lien (as
hereinafter defined) encumbering the Property; (g) any administrative processes
or proceedings or judicial proceedings in any way connected with any matter
addressed in this Section 11.2; (h) any misrepresentation or inaccuracy in any
representation or warranty or material breach or failure to perform any
covenants or other obligations under the Environmental Indemnity of even date
executed by Borrower and Grantor; and (i) any diminution in value of the
Property in any way connected with any occurrence or other matter referred to in
this Section 11.2.

The term “Environmental Law” means any present and future federal, state and
local laws, statutes, ordinances, rules, regulations and the like, as well as
common law, relating to protection of human health or the environment, relating
to Hazardous Substances, relating to liability for or costs of Remediation or
prevention of Releases of Hazardous Substances or relating to liability for or
costs of other actual or threatened danger to human health or the environment.
The term “Environmental Law” includes, but is not limited to, the following
statutes, as amended, any successor thereto, and any regulations promulgated
pursuant thereto, and any state or local statutes, ordinances, rules,
regulations and the like addressing similar issues: the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Substances Transportation Act;
the Resource Conservation and Recovery Act (including but not limited to
Subtitle I relating to underground storage tanks); the Solid Waste Disposal Act;
the Clean Water Act; the Clean Air Act; the Toxic Substances Control Act; the
Safe Drinking Water Act; the Occupational Safety and Health Act; the Federal
Water Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide
Act; the Endangered Species Act; the National Environmental Policy Act; and the
River and Harbors Appropriation Act. The term “Environmental Law” also includes,
but is not limited to, any present and future federal, state and local laws,
statutes, ordinances, rules, regulations and the like, as well as common law:
conditioning transfer of property upon a negative declaration or other approval
of a governmental authority of the environmental condition of the Property;
requiring notification or disclosure of Releases of Hazardous Substances or
other environmental condition of the Property to any governmental authority or
other person or entity, whether or not in connection with transfer of title to
or interest in property; imposing conditions or requirements in connection with
permits or other authorization for lawful activity; relating to nuisance,
trespass or other causes of action related to the Property; and relating to
wrongful death, personal injury, or property or other damage in connection with
any physical condition or use of the Property.

The term “Environmental Lien” includes but is not limited to any lien or other
encumbrance imposed pursuant to Environmental Law, whether due to any act or
omission of Borrower, Grantor or any other person or entity.

The term “Hazardous Substances” includes but is not limited to any and all
substances (whether solid, liquid or gas) defined, listed, or otherwise
classified as pollutants, hazardous wastes, hazardous substances, hazardous
materials, extremely hazardous wastes, or words of similar meaning or regulatory
effect under any present or future Environmental Laws or that may have a
negative impact on human health or the environment, including but not limited to
petroleum and petroleum products, asbestos and asbestos-containing materials,
polychlorinated biphenyls, lead, lead-based paints, radon, radioactive
materials, flammables and explosives. Hazardous Substances shall not include
Hazardous Substances of such types and of such quantities as are customarily
used, stored or generated for offsite disposal or otherwise present in an office
building, so long as they are in compliance with all Environmental Laws.

The term “Indemnified Parties” includes but is not limited to Beneficiary, any
person or entity who is or will have been involved in originating the Loan
evidenced by the Note, any person or entity who is or will have been involved in
servicing the Loan, any person or entity in whose name the encumbrance created
by this Security Instrument is or will have been recorded, persons and entities
who may hold or acquire or will have held a full or partial interest in the Loan
(including but not limited to those who may acquire any interest in Securities,
as well as custodians, trustees and other fiduciaries who hold or have held a
full or partial interest in the Loan for the benefit of third parties), as well
as the respective directors, officers, shareholders, partners, employees,
agents, servants, representatives, contractors, subcontractors, affiliates,
subsidiaries, participants, successors and assign of any and all of the
foregoing (including but not limited to any other person or entity who holds or
acquires or will have held a participation or other full or partial interest in
the Loan or the Property, whether during the term of the Loan or as part of or
following foreclosure pursuant to the Loan) and including but not limited to any
successors by merger, consolidation or acquisition of all or a substantial part
of Beneficiary’s assets and business.

The term “Losses” includes but is not limited to any claims, suits, liabilities
(including but not limited to strict liabilities), administrative or judicial
actions or proceedings, obligations, debts, damages, losses, costs, expenses,
diminutions in value, fines, penalties, charges, fees, expenses, costs of
Remediation (whether or not performed voluntarily), judgments, award, amounts
paid in settlement, foreseeable and unforeseeable consequential damages,
litigation costs, attorneys’ fees, engineer’s fees, environmental consultants’
fees and investigation costs (including but not limited to costs for sampling,
testing and analysis of soil, water, air, building materials, and other
materials and substances whether solid, liquid or gas), of whatever kind or
nature, and whether or not incurred in connection with any judicial or
administrative proceedings.

The term “Release” with respect to any Hazardous Substance includes but is not
limited to any release, deposit, discharge, emission, leaking, leaching,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Substances.

The term “Remediation” includes but is not limited to any response, remedial,
removal, or corrective action; any activity to cleanup, detoxify, decontaminate,
contain or otherwise remediate any Hazardous Substance; any actions to prevent,
cure or mitigate any Release of any Hazardous Substance; any action to comply
with any Environmental Laws or with any permits issued pursuant thereto; any
inspection, investigation, study, monitoring, assessment, audit, sampling and
testing, laboratory or other analysis, or evaluation relating to any Hazardous
Substances or to anything referred to in this Article 11.

Section 11.3 DUTY TO DEFEND AND ATTORNEYS AND OTHER FEES AND EXPENSES Upon
written request by any Indemnified Party, Grantor and Borrower shall defend such
Indemnified Party (if requested by any Indemnified Party, in the name of the
Indemnified Party) by attorneys and other professionals approved by the
Indemnified Parties. Notwithstanding the foregoing, any Indemnified Parties may,
in their sole and absolute discretion, engage their own attorneys and other
professionals to defend or assist them, and, at the option of Indemnified
Parties, their attorneys shall control the resolution of claim or proceeding.
Upon demand, Grantor and Borrower shall pay or, in the sole and absolute
discretion of the Indemnified Parties, reimburse, the Indemnified Parties for
the payment of reasonable fees and disbursements of attorneys, engineers,
environmental consultants, laboratories and other professionals in connection
therewith.

Section 11.4 SURVIVAL OF INDEMNITIES. Notwithstanding any provision of this
Security Instrument or any other Loan Document to the contrary, the provisions
of Section 11.1 and Section 11.2, and Grantor’s and Borrower’s obligations
thereunder, shall survive (a) the repayment of the Note, (b) the foreclosure of
this Security Instrument, and (c) the release (or reconveyance, as applicable)
of the lien of this Security Instrument.

ARTICLE 12 — SECURITY AGREEMENT

Section 12.1 SECURITY AGREEMENT. This Security Instrument is both a leasehold
mortgage and a “security agreement” within the meaning of the Uniform Commercial
Code. The Property includes both real and personal property and all other rights
and interests, whether tangible or intangible in nature, of Grantor in the
Property. Grantor by executing and delivering this Security Instrument has
granted and hereby grants to Beneficiary, as security for the Obligations, a
security interest in the Property to the full extent that the Property may be
subject to the Uniform Commercial Code (said portion of the Property so subject
to the Uniform Commercial Code being called in this paragraph the “Collateral”).
Grantor hereby authorizes Beneficiary to prepare and file, in form and substance
satisfactory to Beneficiary, such financing statements, continuation statements,
other uniform commercial code forms and shall pay all expenses and fees in
connection with the filing and recording thereof, and such further assurances as
Beneficiary may from time to time, reasonably consider necessary to create,
perfect, and preserve Beneficiary’s security interest herein granted. This
Security Instrument shall also be effective as a “fixture filing” as to property
which is or is to become fixtures. Information concerning the security interest
herein granted may be obtained from the parties at the addresses of the parties
set forth in the first paragraph of this Security Instrument. If an Event of
Default shall occur, Beneficiary, in addition to any other rights and remedies
which they may have, shall have and may exercise immediately and without demand,
any and all rights and remedies granted to a secured party upon default under
the Uniform Commercial Code, including, without limiting the generality of the
foregoing, the right to take possession of the Collateral or any part thereof,
and to take such other measures as Beneficiary may deem necessary for the care,
protection and preservation of the Collateral. Upon request or demand of
Beneficiary, Grantor shall at its expense assemble the Collateral and make it
available to Beneficiary at a convenient place acceptable to Beneficiary.
Grantor shall pay to Beneficiary on demand any and all expenses, including legal
expenses and attorneys’ fees, incurred or paid by Beneficiary in protecting the
interest in the Collateral and in enforcing the rights hereunder with respect to
the Collateral. Any notice of sale, disposition or other intended action by
Beneficiary with respect to the Collateral sent to Grantor in accordance with
the provisions hereof at least ten (10) days prior to such action, shall
constitute commercially reasonable notice to Grantor. The proceeds of any
disposition of the Collateral, or any part thereof, may be applied by
Beneficiary to the payment of the Obligations in such priority and proportions
as Beneficiary in its discretion shall deem proper. Grantor shall promptly
advise Beneficiary of the accrual of any commercial tort claims involving the
Property. In the event of any change in name, identity, structure, or
jurisdiction or form of organization of Borrower or Grantor, Grantor and/or
Borrower shall notify Beneficiary thereof, and Beneficiary shall be authorized
to prepare and file such Uniform Commercial Code forms as Beneficiary may deem
necessary to maintain the priority of Beneficiary’s lien upon and security
interest in the Collateral, and Borrower or Grantor shall pay all expenses and
fees in connection with such filing. Beneficiary shall also be authorized to
prepare and file such other additional Uniform Commercial Code forms or
continuation statements as Beneficiary shall deem necessary, and Borrower or
Grantor shall pay all expenses and fees in connection with the filing thereof,
it being understood and agreed, however, that no such additional documents shall
increase Borrower’s obligations under the Note, this Security Instrument and the
Other Loan Documents. Grantor and Borrower hereby irrevocably appoint
Beneficiary as its attorney-in-fact, coupled with an interest, to file with the
appropriate public office on its behalf any financing or other statements signed
only by Beneficiary, as Grantor’s and Borrower’s attorney-in-fact, in connection
with the Collateral covered by this Security Instrument. Notwithstanding the
foregoing, Grantor and Borrower shall appear and defend in any action or
proceeding which affects or purports to affect the Property and any interest or
right therein, whether such proceeding effects title or any other rights in the
Property (and in conjunction therewith, Grantor and Borrower shall fully
cooperate with Beneficiary in the event Beneficiary is a party to such action or
proceeding).

ARTICLE 13 — WAIVERS

Section 13.1 MARSHALLING AND OTHER MATTERS. Grantor and Borrower hereby waive,
to the extent permitted by law, the benefit of all appraisement, valuation,
stay, extension, reinstatement and redemption laws now or hereafter in force and
all rights of marshalling in the event of any sale hereunder of the Property or
any part thereof or any interest therein. Further, Grantor and Borrower hereby
expressly waive any and all rights of redemption from sale under any order or
decree of foreclosure of this Security Instrument on behalf of either Grantor or
Borrower, and on behalf of each and every person acquiring any interest in or
title to the Property subsequent to the date of this Security Instrument and on
behalf of all persons to the extent permitted by applicable law.

Section 13.2 WAIVER OF NOTICE. Neither Grantor nor Borrower shall be entitled to
any notices of any nature whatsoever from Beneficiary except with respect to
matters for which this Security Instrument specifically and expressly provides
for the giving of notice by Beneficiary to Grantor or Borrower and except with
respect to matters for which Beneficiary is required by applicable law to give
notice, and both Grantor and Borrower hereby expressly waive the right to
receive any notice from Beneficiary with respect to any matter for which this
Security Instrument does not specifically and expressly provide for the giving
of notice by Beneficiary to Borrower or Grantor.

Section 13.3 SOLE DISCRETION OF BENEFICIARY. Wherever pursuant to this Security
Instrument Beneficiary exercises any right given to it to approve or disapprove,
or any arrangement or term is to be satisfactory to Beneficiary, the decision of
Beneficiary to approve or disapprove or to decide that arrangements or terms are
satisfactory or not satisfactory shall be in the sole discretion of Beneficiary
and shall be final and conclusive, except as may be otherwise expressly and
specifically provided herein.

Section 13.4 SURVIVAL. The indemnifications made pursuant to Article 11, shall
continue indefinitely in full force and effect and shall survive and shall in no
way be impaired by: any satisfaction or other termination of this Security
Instrument, any assignment or other transfer of all or any portion of this
Security Instrument or Beneficiary’s interest in the Property (but, in such
case, shall benefit both Indemnified Parties and any assignee or transferee),
any exercise of Beneficiary’s rights and remedies pursuant hereto including but
not limited to foreclosure or acceptance of a deed in lieu of foreclosure, any
exercise of any rights and remedies pursuant to the Note or any of the Other
Loan Documents, any transfer of all or any portion of the Property (whether by
Grantor, Borrower or by Beneficiary following foreclosure or acceptance of a
deed in lieu of foreclosure or at any other time), any amendment to this
Security Instrument, the Note or the Other Loan Documents, and any act or
omission that might otherwise be construed as a release or discharge of Grantor
or Borrower from the obligations pursuant hereto.

Section 13.5 WAIVER OF TRIAL BY JURY.

BOTH GRANTOR AND BORROWER HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS
SECURITY INSTRUMENT, THE NOTE, THE IDOT GUARANTY, OR THE OTHER LOAN DOCUMENTS,
OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH
INCLUDING, BUT NOT LIMITED TO THOSE RELATING TO (A) ALLEGATIONS THAT A
PARTNERSHIP EXISTS BETWEEN BENEFICIARY AND BORROWER OR BENEFICIARY AND GRANTOR;
(B) USURY OR PENALTIES OR DAMAGES THEREFOR; (C) ALLEGATIONS OF UNCONSCIONABLE
ACTS, DECEPTIVE TRADE PRACTICE, LACK OF GOOD FAITH OR FAIR DEALING, LACK OF
COMMERCIAL REASONABLENESS, OR SPECIAL RELATIONSHIPS (SUCH AS FIDUCIARY, TRUST OR
CONFIDENTIAL RELATIONSHIP); (D) ALLEGATIONS OF DOMINION, CONTROL, ALTER EGO,
INSTRUMENTALITY, FRAUD, REAL ESTATE FRAUD, MISREPRESENTATION, DURESS, COERCION,
UNDUE INFLUENCE, INTERFERENCE OR NEGLIGENCE; (E) ALLEGATIONS OF TORTIOUS
INTERFERENCE WITH PRESENT OR PROSPECTIVE BUSINESS RELATIONSHIPS OR OF ANTITRUST;
OR (F) SLANDER, LIBEL OR DAMAGE TO REPUTATION. THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY GRANTOR AND BORROWER, AND IS INTENDED
TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO
A TRIAL BY JURY WOULD OTHERWISE ACCRUE. BENEFICIARY IS HEREBY AUTHORIZED TO FILE
A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER
BY BOTH GRANTOR AND BORROWER.

Section 13.6 WAIVER OF AUTOMATIC OR SUPPLEMENTAL STAY. In the event of the
filing of any voluntary or involuntary petition under the Bankruptcy Code by or
against Grantor or Borrower (other than an involuntary petition filed by or
joined in by Beneficiary), neither the Grantor nor the Borrower shall assert, or
request any other party to assert, that the automatic stay under §362 of the
Bankruptcy Code shall operate or be interpreted to stay, interdict, condition,
reduce or inhibit the ability of Beneficiary to enforce any rights it has by
virtue of this Security Instrument, or any other rights that Beneficiary has,
whether now or hereafter acquired, against any guarantor of the Debt. Further,
neither Grantor nor Borrower shall not seek a supplemental stay or any other
relief, whether injunctive or otherwise, pursuant to §105 of the Bankruptcy Code
or any other provision therein to stay, interdict, condition, reduce or inhibit
the ability of Beneficiary to enforce any rights it has by virtue of this
Security Instrument against any guarantor of the Debt. The waivers contained in
this paragraph are a material inducement to Beneficiary’s willingness to enter
into this Security Instrument and both Grantor and Borrower acknowledge and
agree that no grounds exist for equitable relief which would bar, delay or
impede the exercise by Beneficiary of Beneficiary’s rights and remedies against
Grantor and/or Borrower or any guarantor of the Debt.

ARTICLE 14 — NOTICES

Section 14.1 NOTICES. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document (a “notice”) shall be given
in writing and shall be effective for all purposes if hand delivered or sent
(i) by certified or registered United States mail, postage prepaid, or (ii) by
(A) expedited prepaid delivery service, either commercial or United States
Postal Service, with proof of attempted delivery and (B) by telecopier (with
answer back acknowledged), in any case addressed as follows (or to such other
address or Person as shall be designated from time to time by any party hereto,
as the case may be, in a written notice to the other parties hereto in the
manner provided for in this Section):

         
If to Grantor:
  Park Plaza II, L.L.C.

c/o Columbia Equity Trust, Inc. 1750 H Street, NW, Suite 500 Washington, DC
20006 Attention: Oliver T. Carr, III Facsimile No.: (202) 303 - 3088 If to
Borrower:
  Park Plaza II Investors,L.L.C.

c/o Columbia Equity Trust, Inc. 1750 H Street, NW, Suite 500 Washington, DC
20006 Attention: Oliver T. Carr, III Facsimile No.: (202) 303 - 3088 with copies
to:
  Hunton & Williams LLP

c/o Columbia Equity Trust, Inc. 1900 K Street, NW Suite 1200 Attention: John
Ratino, Esquire Washington, DC 20006 Facsimile: (202) 778-2201 If to the
Trustee:
  Alexander Title Agency Incorporated

5875 Trinity Parkway, Suite 210 Centreville, Virginia 20120 Facsimile No.:
(202) 466-5070 If to Beneficiary:
  Wachovia Bank, National Association


      Commercial Real Estate Services

 
    8739 Research Drive URP – 4, NC 1075,

 
    Charlotte, North Carolina 28262

 
    Attention: Portfolio Management

 
   
Facsimile No.: (704) 715-0035
With a copy to:
 
Cadwalader, Wickersham & Taft LLP

227 West Trade Street, Suite 2400

Charlotte, North Carolina 28202

Attention: Richard Madden, Esq.

Facsimile No.: (704) 348-5200

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day. For purposes of this subsection, the term “Business Day” shall
mean a day on which commercial banks are not authorized or required by law to
close in New York, New York.

ARTICLE 15 — APPLICABLE LAW

Section 15.1 GOVERNING LAW; JURISDICTION This Security Instrument shall be
governed by and construed in accordance with applicable federal law and the laws
of the state where the Property is located, without reference or giving effect
to any choice of law doctrine. Borrower and Grantor hereby irrevocably submit to
the jurisdiction of any court of competent jurisdiction located in the state in
which the Property is located in connection with any proceeding arising out of
or relating to this Security Instrument.

Section 15.2 USURY LAWS. This Security Instrument and the Note are subject to
the express condition that at no time shall Borrower be obligated or required to
pay interest on the Debt at a rate which could subject the holder of the Note to
either civil or criminal liability as a result of being in excess of the maximum
interest rate which Borrower is permitted by applicable law to contract or agree
to pay. If by the terms of this Security Instrument or the Note, Borrower is at
any time required or obligated to pay interest on the Debt at a rate in excess
of such maximum rate, the rate of interest under the Security Instrument and the
Note shall be deemed to be immediately reduced to such maximum rate and the
interest payable shall be computed at such maximum rate and all prior interest
payments in excess of such maximum rate shall be applied and shall be deemed to
have been payments in reduction of the principal balance of the Note. All sums
paid or agreed to be paid to Beneficiary for the use, forbearance, or detention
of the Debt shall, to the extent permitted by applicable law, be amortized,
prorated, allocated, and spread throughout the full stated term of the Note
until payment in full so that the rate or amount of interest on account of the
Debt does not exceed the maximum lawful rate of interest from time to time in
effect and applicable to the Debt for so long as the Debt is outstanding.

Section 15.3 PROVISIONS SUBJECT TO APPLICABLE LAW. All rights, powers and
remedies provided in this Security Instrument may be exercised only to the
extent that the exercise thereof does not violate any applicable provisions of
law and are intended to be limited to the extent necessary so that they will not
render this Security Instrument invalid, unenforceable or not entitled to be
recorded, registered or filed under the provisions of any applicable law. If any
term of this Security Instrument or any application thereof shall be invalid or
unenforceable, the remainder of this Security Instrument and any other
application of the term shall not be affected thereby.

ARTICLE 16 — SECONDARY MARKET

Section 16.1 TRANSFER OF LOAN. (a) Beneficiary may, at any time, sell, transfer
or assign the Note, this Security Instrument and the Other Loan Documents, and
any or all servicing rights with respect thereto, or grant participations
therein or issue mortgage pass-through certificates or other securities
evidencing a beneficial interest in a rated or unrated public offering or
private placement (the “Securities”). Beneficiary will have a one-time right to
change the Payment Date under the Note with not less than sixty (60) days prior
written notice to Borrower and Grantor. Beneficiary may forward to each
purchaser, transferee, assignee, servicer, participant, investor in such
Securities or any Rating Agency (as hereinafter defined) rating such Securities
(collectively, the “Investor”) and each prospective Investor, all documents and
information which Beneficiary now has or may hereafter acquire relating to the
Debt and to Borrower, Grantor, any Guarantor and the Property, whether furnished
by Borrower, any Guarantor or otherwise, as Beneficiary determines necessary or
desirable. The term “Rating Agency” shall mean each statistical rating agency
that has assigned a rating to the Securities.

(a) In the event Grantor or Borrower requests Beneficiary’s consent with respect
to any proposed action or Grantor or Borrower proposes to take any action not
otherwise requiring Beneficiary’s specific consent under the Loan Documents,
which Beneficiary determines, in its discretion, may affect (i) the “REMIC”
status of Beneficiary, its successors or assigns, or (ii) the status of this
Security Instrument as a “qualified mortgage” as defined in Section 860G of the
Internal Revenue Code of 1986 (or any succeeding provision of such law),
Beneficiary reserves the right to require Grantor and/or Borrower, at Borrower’s
sole expense, to obtain, from counsel satisfactory to Beneficiary in its
discretion, an opinion, in form and substance satisfactory to Beneficiary in its
discretion, that no adverse tax consequences will arise as a result of the
proposed course of action.

(b) Beneficiary shall have the right from time to time to sever the Note and the
other Loan Documents into one or more separate notes, mortgages, deeds of trust
and other security documents (the “Severed Loan Documents”) in such
denominations and priorities as Beneficiary shall determine in its sole
discretion, provided, however, that the terms, provisions and clauses of the
Severed Loan Documents shall be no more adverse to Borrower or Grantor than
those contained in the Note, the IDOT Guaranty, this Security Instrument and the
other Loan Documents. Borrower hereby acknowledges that partial prepayments of
principal under separate notes may cause the weighted average interest rate to
change over time due to the non pro-rata allocation of such prepayments between
any such separate notes, participations or components; provided, however the
interest rate spread for each such note, participation or component shall not
change. Borrower and/or Grantor shall, at Beneficiary’s sole expense, execute
and deliver to Beneficiary from time to time, promptly after the request of
Beneficiary, a severance agreement and such other documents as Beneficiary shall
reasonably request in order to effect the severance described in the preceding
sentence, all in form and substance reasonably satisfactory to Beneficiary.
Grantor and Borrower hereby absolutely and irrevocably appoint Beneficiary as
its true and lawful attorney, coupled with an interest, in its name and stead to
make and execute all documents necessary or desirable to effect the aforesaid
severance, Grantor and Borrower ratifying all that its said attorney shall do by
virtue thereof; provided, however, that Beneficiary shall not make or execute
any such documents under such power until (i) if such exercise by Beneficiary
shall not be of an urgent nature, not less than five (5) Business Days or
(ii) in all other cases, not less than three (3) days has passed after notice
has been given to Grantor or Borrower by Beneficiary of Beneficiary’s intent to
exercise its rights under such power.

(c) Borrower hereby agrees to use reasonable efforts to cause counsel to reissue
legal opinions (including, without limitation, any nonconsolidation opinion),
make immaterial revisions to organizational documents and other loan
documentation with such reasonable and customary modifications as may be
requested by at least two (2) Rating Agencies to satisfy Rating Agency
Requirements (as defined below). Notwithstanding anything herein to the
contrary, Wachovia Bank, National Association shall be the initial servicer of
the Loan.

“Rating Agency Requirements” shall mean such requirements as the Rating Agencies
may impose as a condition to their assigning to the Securities such ratings as
may be acceptable to Beneficiary. Grantor and Borrower acknowledge that the Loan
and/or Securities are contemplated to include the highest ratings assigned by
the Rating Agencies.

ARTICLE 17 — COSTS

Section 17.1 PERFORMANCE AT BORROWER’S EXPENSE. Grantor and Borrower acknowledge
and confirm that Beneficiary shall impose certain administrative processing
and/or commitment fees in connection with (a) the extension, renewal,
modification, amendment and termination (excluding the scheduled maturity of the
Note) of its loans, (b) the release or substitution of collateral therefor,
(c) obtaining certain consents, waivers and approvals with respect to the
Property, (d) reviewing leases, easements, or any other document submitted by or
on behalf of Borrower or Grantor to Beneficiary for review or approval, or
(e) determining, at Borrower’s or Grantor’s request, Borrower’s satisfaction of
any condition under the Loan Documents (the occurrence of any of the above shall
be called an “Event”). Borrower and Grantor hereby acknowledge and agree to pay,
promptly, upon demand, all such fees (as the same may be increased or decreased
from time to time), including Beneficiary’s reasonable in-house legal fees, and
any additional fees of a similar type or nature which may be reasonably imposed
by Beneficiary from time to time, upon the occurrence of any Event.

Section 17.2 ATTORNEY’S FEES FOR ENFORCEMENT. (a) Borrower shall pay all
reasonable legal fees incurred by Beneficiary in connection with (i) the
preparation of the Note, this Security Instrument and the Other Loan Documents
and (ii) the items set forth in Section 17.1 above, and (b) Borrower and/or
Grantor shall pay to Beneficiary on demand any and all expenses, including
in-house and outside legal expenses and attorneys’ fees, incurred or paid by
Beneficiary in protecting its interest in the Property or Personal Property
and/or collecting any amount payable or in enforcing its rights hereunder with
respect to the Property or Personal Property, whether or not any legal
proceeding is commenced hereunder or thereunder and whether or not any default
or Event of Default shall have occurred and is continuing, together with
interest thereon at the Default Rate from the date of notice to Borrower of the
payment of or incurring of such expense by Beneficiary until paid by Borrower.

ARTICLE 18 — DEFINITIONS

Section 18.1 GENERAL DEFINITIONS. Unless the context clearly indicates a
contrary intent or unless otherwise specifically provided herein, words used in
this Security Instrument may be used interchangeably in singular or plural form
and the word Grantor ”shall mean “each Grantor and any subsequent owner or
owners of the Property or any part thereof or any interest therein,” the word
“Borrower” shall mean “each Borrower and any subsequent borrowers under the Note
and the Other Loan Documents,” the word “Beneficiary” shall mean “Beneficiary
and any subsequent holder of the Note,” the word “Note” shall mean “the Note and
any other evidence of indebtedness secured by this Security Instrument,” the
word “person” shall include an individual, corporation, partnership, trust,
unincorporated association, government, governmental authority, and any other
entity, the word “Property” shall include any portion of the Property and any
interest therein, and the phrases “attorneys’ fees,” “legal fees” and “counsel
fees” shall include any and all attorneys’, paralegal and law clerk fees and
disbursements, including, but not limited to, fees and disbursements at the
pre-trial, trial and appellate levels incurred or paid by Beneficiary in
protecting its interest in the Property, the Leases and the Rents and enforcing
its rights hereunder.

ARTICLE 19 — MISCELLANEOUS PROVISIONS

Section 19.1 NO ORAL CHANGE. This Security Instrument, the Note, the IDOT
Guaranty and the Other Loan Documents and any provisions hereof or thereof, may
not be modified, amended, waived, extended, changed, discharged or terminated
orally or by any act or failure to act on the part of Grantor, Borrower or
Beneficiary, but only by an agreement in writing signed by the party against
whom enforcement of any modification, amendment, waiver, extension, change,
discharge or termination is sought.

Section 19.2 LIABILITY. If Grantor and/or Borrower consist of more than one
person, the obligations and liabilities of each such person hereunder shall be
joint and several. This Security Instrument shall be binding upon and inure to
the benefit of Grantor, Borrower and Beneficiary and their respective successors
and assigns forever.

Section 19.3 INAPPLICABLE PROVISIONS If any term, covenant or condition of the
Note or this Security Instrument is held to be invalid, illegal or unenforceable
in any respect, the Note and this Security Instrument shall be construed without
such provision.

Section 19.4 HEADINGS, ETC. The headings and captions of various Sections of
this Security Instrument are for convenience of reference only and are not to be
construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.

Section 19.5 DUPLICATE ORIGINALS; COUNTERPARTS. This Security Instrument may be
executed in any number of duplicate originals and each duplicate original shall
be deemed to be an original. This Security Instrument may be executed in several
counterparts, each of which counterparts shall be deemed an original instrument
and all of which together shall constitute a single Security Instrument. The
failure of any party hereto to execute this Security Instrument, or any
counterpart hereof, shall not relieve the other signatories from their
obligations hereunder.

Section 19.6 NUMBER AND GENDER. Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural and vice
versa.

Section 19.7 SUBROGATION. If any or all of the proceeds of the Note have been
used to extinguish, extend or renew any indebtedness heretofore existing against
the Property, then, to the extent of the funds so used, Beneficiary shall be
subrogated to all of the rights, claims, liens, titles, and interests existing
against the Property heretofore held by, or in favor of, the holder of such
indebtedness and such former rights, claims, liens, titles, and interests, if
any, are not waived but rather are continued in full force and effect in favor
of Beneficiary and are merged with the lien and security interest created herein
as cumulative security for the repayment of the Debt, the performance and
discharge of Grantor’s and Borrower’s obligations hereunder, under the Note, the
IDOT Guaranty and the Other Loan Documents and the performance and discharge of
the Other Obligations.

Section 19.8 ENTIRE AGREEMENT. The Note, the IDOT Guaranty, this Security
Instrument and the Other Loan Documents constitute the entire understanding and
agreement between Grantor, Borrower and Beneficiary with respect to the
transactions arising in connection with the Debt and supersede all prior written
or oral understandings and agreements between Grantor, Borrower and Beneficiary
with respect thereto. Grantor and Borrower hereby acknowledge that, except as
incorporated in writing in the Note, this Security Instrument and the Other Loan
Documents, there are not, and were not, and no persons are or were authorized by
Beneficiary to make, any representations, understandings, stipulations,
agreements or promises, oral or written, with respect to the transaction which
is the subject of the Note, this Security Instrument and the Other Loan
Documents.

ARTICLE 20 — TRUSTEE

Trustee may resign by the giving of notice of such resignation in writing or
verbally to Beneficiary. If Trustee shall die, resign, or become disqualified
from acting in the execution of this trust, or if, for any reason, Beneficiary
shall prefer to appoint a substitute trustee or multiple substitute trustees, or
successive substitute trustees or successive multiple substitute trustees, to
act instead of the aforenamed Trustee, Beneficiary shall have full power to
appoint a substitute trustee (or, if preferred, multiple substitute trustees) in
succession who shall succeed (and if multiple substitute trustees are appointed,
each of such multiple substitute trustees shall succeed) to all the estates,
rights, powers, and duties of the aforenamed Trustee. Such appointment may be
executed by any authorized agent of Beneficiary, and if such Beneficiary be a
corporation and such appointment be executed in its behalf by any officer of
such corporation, such appointment shall be conclusively presumed to be executed
with authority and shall be valid and sufficient without proof of any action by
the board of directors or any superior officer of the corporation. Grantor
hereby ratifies and confirms any and all acts which the aforenamed Trustee, or
his successor or successors in this trust, shall do lawfully by virtue hereof.
If multiple substitute Trustees are appointed, each of such multiple substitute
Trustees shall be empowered and authorized to act alone without the necessity of
the joinder of the other multiple substitute trustees, whenever any action or
undertaking of such substitute trustees is requested or required under or
pursuant to this Security Instrument or applicable law. Any substitute Trustee
appointed pursuant to any of the provisions hereof shall, without any further
act, deed, or conveyance, become vested with all the estates, properties,
rights, powers, and trusts of its or his predecessor in the rights hereunder
with like effect as if originally named as Trustee herein; but nevertheless,
upon the written request of Beneficiary or of the substitute Trustee, the
Trustee ceasing to act shall execute and deliver any instrument transferring to
such substitute Trustee, upon the trusts herein expressed, all the estates,
properties, rights, powers, and trusts of the Trustee so ceasing to act, and
shall duly assign, transfer and deliver any of the property and moneys held by
such Trustee to the substitute Trustee so appointed in the Trustee’s place. No
fees or expenses shall be payable to Trustee, except in connection with a
foreclosure of the Property or any part thereof or in connection with the
release of the Property following payment in full of the Debt.

      ARTICLE 21 - SPECIAL MARYLAND PROVISIONS

 
     

 
   
Section 21.1
  PRINCIPLES OF CONSTRUCTION.
 
   

In the event of any inconsistencies between the terms and conditions of this
Article 21 and the other terms and conditions of this Security Instrument, the
terms and conditions of this Article 21 shall control and be binding.

Section 21.2 FINANCING STATEMENT– AS-EXTRACTED COLLATERAL. Grantor hereby grants
to Beneficiary as security for the Obligations a security interest in of
Grantor’s interest in all as-extracted collateral (as defined in Title 9 of the
Uniform Commercial Code) related to the Land, including without limitation
accounts arising out of the sale at the wellhead or minehead of oil, gas or
other minerals related to the Land. This Security Instrument shall be effective
as a financing statement covering as-extracted collateral.

Section 21.3 RELEASE. If and when Grantor’s and Borrower’s obligations hereunder
and its other obligations arising under the Loan Documents have been fully
discharged, and all of the covenants, warranties, undertakings and agreements in
this Security Instrument are kept and performed, and all obligations, if any, of
Beneficiary for future advances have been terminated, then, and in that event
only, all rights under this Security Instrument shall terminate (except to the
extent expressly provided herein with respect to indemnifications,
representations and warranties and other rights which are to continue following
the release hereof), and the Trustee, upon request by Beneficiary, will provide
a release of this Security Instrument to Grantor and any amounts remaining on
deposit in any reserve accounts maintained under the Loan Documents shall be
disbursed to Borrower. Borrower shall be responsible for the recordation of such
release and payment of any recording costs associated therewith.

Section 21.4 RIGHTS AND REMEDIES OF TRUSTEE.

(a) If there shall occur an Event of Default under this Security Instrument,
then this Security Instrument is subject to foreclosure as provided by law.

The Grantor assents to the passage of a decree for the sale of the Property and
further authorizes the Trustee to sell the Property pursuant to Section 7-105 of
the Real Property Article, Annotated Code of Maryland, as amended, and
Rule 14-101, et. seq. of the Maryland Rules of Procedure, as amended, or other
applicable law.

(b) If one or more of the Events of Default shall occur, the Trustee is then
authorized and shall have the power and the duty at the direction of Beneficiary
to proceed by suit or suits at law or in equity or by any other appropriate
remedy to protect and enforce the rights of Beneficiary whether for specific
performance of any covenant or agreement contained herein, or in aid of the
execution of any power herein granted, or to enforce payment of the Obligations,
or to foreclose this Security Instrument, or to sell the Property under the
judgment or decree of a court or courts of competent jurisdiction, or otherwise.
Grantor, in accordance with Title 14, Chapter 200 of the Maryland Rules of
Procedure, or of any other general or local laws or rules or regulations of the
State of Maryland relating to mortgages and deeds of trust including any
amendments thereof or supplements thereto which do not materially change or
impair the remedy, does hereby declare and assent to the passage of a decree to
sell the Property by the equity court having jurisdiction for the sale of the
Property and the trustee or trustees appointed by such decree of court shall
have, subject to the terms of the decree of court, the same authority and power
to sell on the terms and conditions herein set forth, and for such purposes the
word “Trustee” shall be deemed to include the trustee or trustees so appointed.
This assent to decree shall not be exhausted in the event the proceeding is
dismissed before the Obligations secured hereby are paid in full. In connection
with any foreclosure, Beneficiary and/or Trustee may (y) procure such title
reports, surveys, tax histories and appraisals as they deem necessary, and (z)
make such repairs and additions to the Property as they deem advisable, all of
which shall constitute Expenses (hereinafter defined).

(c) If one or more of the Events of Default shall occur, the Trustee, at the
direction of Beneficiary, shall sell, and in the case of default of any
purchaser or purchasers shall resell all the Property as an entirety, or in such
parcels and in such order as Beneficiary shall in writing request, or in the
absence of such request, as the Trustee may determine, by one sale or by several
sales, and any fixtures or collateral encumbered by this Security Instrument may
be sold at the same sale as the Property or in one or more sales (Grantor hereby
waiving for itself and for any person claiming by or through it application of
the doctrines of marshalling of assets), at public auction at some convenient
place or places in the jurisdiction in the State of Maryland where the Property
is situate, or in such other place or places as may be permitted by law, at such
time, in such manner and upon such terms as the Trustee may fix and briefly
specify in each notice of sale, which notice of sale shall state the time when,
and the place where, the same is to be made, shall contain a brief general
description of the property to be sold, and shall be sufficiently given if
published once a week for three (3) consecutive weeks prior to such sale in at
least one newspaper printed in the English language and customarily published in
the place or places where such sale is to take place, or in such other manner as
may be required by law and Beneficiary or the Trustee may cause such further
public advertisement to be made as they may deem advisable, and any such sale
may be adjourned by the Trustee by announcement at the time and place appointed
for such sale or for such adjourned sale, and, without further notice or
publication, such sale may be made at the time and place to which the same shall
be so adjourned. If one or more leases are entered into or recorded subsequent
to the recording of this Security Instrument or are otherwise subordinate to
this Security Instrument, the Trustee shall sell, at the direction of the
Beneficiary, subject to any one or more of such tenancies that are designated
and selected by the Beneficiary. For purposes of this Article 21, “Expenses”
means all costs and expenses of any nature whatsoever incurred at any time and
from time to time (whether before or after an Event of Default) by Beneficiary
or Trustee in exercising or enforcing any rights, powers and remedies provided
in this Security Instrument or any of the other Loan Documents, including,
without limitation, reasonable attorneys’ fees, court costs, receivers’ fees,
management fees and costs incurred in the repair, maintenance and operation of,
or taking possession of the Property, subject to the terms and provisions
contained in the space Leases and the Ground Lease as to the costs for
maintenance and repair, or selling, the Property.

(d) Upon the completion of any sale and compliance with all the terms thereof,
the Trustee shall execute and deliver to the purchaser or purchasers a good and
sufficient deed of conveyance, assignment and transfer, lawfully conveying,
assigning and transferring the property sold. Payment to the Trustee of the
entire purchase money shall be full and sufficient discharge of any purchaser or
purchasers of the property, sold as aforesaid, for the purchase money; and no
such purchaser, or his representatives, successors or assigns, after paying such
purchase money and receiving the deed shall be bound to see the application of
such purchase money.

(e) Beneficiary and any affiliate thereof may be a purchaser of the Property or
of any part thereof or of any interest therein at any public sale thereof,
whether pursuant to foreclosure or power of sale or otherwise hereunder, without
forfeiting its right to collect any deficiency from Borrower or Grantor; and
Beneficiary may apply upon the purchase price the Debt secured hereby owing to
Beneficiary. Beneficiary, upon any such purchase, shall acquire good title to
the properties so purchased, free of the lien of this Security Instrument and
free of all rights of redemption in Grantor and/or Borrower and free of all
liens and encumbrances subordinate to this Security Instrument.

(f) In the case of any sale of the Property or of any part thereof, whether
under the power of sale herein granted, assent to decree or through judicial
proceedings, the purchase money, proceeds and avails thereof, together with any
other sums which may then be held as security hereunder or be due under any of
the provisions hereof as a part of the Property, shall be applied as follows:

FIRST, to pay all proper costs, charges, fees and expenses herein provided for
and to pay all Expenses incurred in connection with such sale or in preparing
the Property for such sale and of obtaining possession including, among other
things, counsel fees of Five Hundred Dollars ($500.00) for conducting the
proceedings if without contest, but if legal services are rendered to Trustee or
Beneficiary in connection with any contested matter in the proceedings, then
such additional counsel fees and expenses shall be allowed out of the proceeds
of sale or sales as the court may deem proper; and also to pay a commission to
the auctioneer conducting the sale of Five Hundred Dollars ($500.00);

SECOND, to pay whatever may then remain unpaid of the Obligations and the
interest thereon to the date of payment, whether the same shall be due or not,
it being agreed that the Obligations shall, upon such sale being made before the
maturity thereof, be and become immediately due and payable at the election of
Beneficiary and to pay all of the indebtedness secured hereby;

THIRD, to pay the remainder of said proceeds, if any, less the expense, if any,
of obtaining possession, to Borrower, Grantor or other party lawfully entitled
to receive the same, upon the delivery and surrender of possession of the
Property sold and conveyed and delivery of all records, books, bank accounts,
Leases, agreements, security deposits of the lessees and all other material
relating to the operation of the Property to the said purchaser or purchasers.

(g) If one or more of the Events of Default shall occur, Beneficiary may, at its
option, declare the entire unpaid principal amount of the Obligations (if not
already due and payable) to be due and payable immediately, and upon any such
declaration the same shall become and be immediately due and payable, anything
in the documents evidencing or securing the Obligations or in this Security
Instrument to the contrary notwithstanding; and in the event of any sale of all
or any part of the Property, whether made under the power of sale herein
granted, assent to a decree or through judicial proceedings, such unpaid
principal amount shall automatically and without notice become so due and
payable. If Beneficiary exercises Beneficiary’s option to declare the entire
unpaid principal amount of the Obligations to be due and payable, Borrower
covenants to pay immediately the full amount of the indebtedness secured hereby
even though foreclosure or other court proceedings to collect the indebtedness
have not been commenced. Acceptance by the Beneficiary of partial payment after
a default or an Event of Default, with or without knowledge of the default or
Event of Default, shall not be a waiver of the default or Event of Default
unless Beneficiary shall specifically state in writing that the acceptance
waives the default or Event of Default or states further conditions which must
be satisfied to constitute such a waiver. The failure of Beneficiary to exercise
the option for acceleration of maturity, foreclosure, or either, following an
Event of Default or to exercise any other option or privilege granted to
Beneficiary hereunder in any one or more instances or the acceptance by
Beneficiary of partial payments hereunder, shall not constitute a waiver of any
such default, but such option privilege shall remain continuously in force.
Acceleration of maturity, once declared by Beneficiary, may at the option of
Beneficiary, be rescinded by written acknowledgement to the effect by
Beneficiary, but the tender and acceptance of partial payments alone shall not
rescind or affect in any way such acceleration of maturity.

(h) If one or more of the Events of Default shall occur, Grantor and/or Borrower
shall, upon demand, forthwith surrender the actual possession, and, to the
extent permitted by law, Beneficiary, by such officers or agents as it may
appoint, may enter and take possession of the Property and may exclude Grantor
and Borrower, its agents and servants wholly therefrom, and having and holding
the same, may use, operate, manage and control the Property or any part thereof,
and upon every such entry Beneficiary, at the expense of Grantor and Borrower
and of the Property, from time to time may make all necessary or proper repairs,
renewals, replacements and useful or required alterations, additions,
betterments and improvements to and upon the Property as it may seem judicious
and pay all costs and expenses of so taking, holding and managing the same,
including reasonable compensation to its employees and other agents (including,
without limitation, attorneys’ fees and management and rental commissions) and
any taxes, assessments and other charges prior to the legal operation and effect
of this Security Instrument which Beneficiary may deem it wise or desirable to
pay, and in such case Beneficiary shall have the right to manage the Property
and to carry on the business and exercise of all rights and powers of Grantor
and Borrower, either in the name of Grantor and Borrower, or otherwise, as
Beneficiary shall deem advisable; and Beneficiary shall be entitled to collect
and receive all rents thereof and therefrom. The taking of possession and
collection of rents by Beneficiary shall not be construed to be an affirmation
of any lease or acceptance of any attornment with respect to any lease of all or
any portion of the Property. After deducting the expenses of operating the
Property and of conducting the business thereof, and of all repairs,
maintenance, renewals, replacements, alterations, additions, betterments,
improvements and all payments which it may be required or may elect to make for
taxes or other proper charges on the Property, or any part thereof, as well as
just and reasonable compensation for all its employees and other agents
(including, without limitations, attorneys’ fees and management and rental
commissions) engaged and employed, the moneys arising as aforesaid shall be
applied to the indebtedness secured hereby. Whenever all that is due upon the
principal of and interest on the Obligations and under any of the terms of this
Security Instrument shall have been paid and all defaults made good, Beneficiary
shall surrender possession to Grantor and Borrower. The same right of entry,
however, shall exist if any subsequent Event of Default shall occur.

(i) The Trustee may act hereunder and may sell and convey the Property as herein
provided, although the Trustee has been, may now be or may hereafter be, and
attorney or agent of any Beneficiary, in respect of any matter or business
whatsoever.

      ARTICLE 22 - GROUND LEASE PROVISIONS

 
     

 
   
Section 22.1
  GROUND LEASE.
 
   

(a) Grantor will comply in all material respects with the terms and conditions
of the Ground Lease. Grantor will not do or permit anything to be done, the
doing of which, or refrain from doing anything, the omission of which, will
impair or tend to impair the security of the Premises under the Ground Lease or
will be grounds for declaring a forfeiture of the Ground Lease.

(b) Grantor shall enforce the Ground Lease and will not terminate, modify,
cancel, change, supplement, alter or amend the Ground Lease, or waive, excuse,
condone or in any way release or discharge the lessor under the Ground Lease
(the “Ground Lessor”) of or from any of the material covenants and conditions to
be performed or observed by the Ground Lessor under the Ground Lease. Grantor
hereby expressly covenants with Beneficiary not to cancel, surrender, amend,
modify or alter in any way the terms of the Ground Lease. Grantor hereby assigns
to Beneficiary, as further security for the payment of the Debt and for the
performance and observance of the terms, covenants and conditions of this
Security Instrument, all of the rights, privileges and prerogatives of Grantor,
as tenant under the Ground Lease, to surrender the leasehold estate created by
the Ground Lease or to terminate, cancel, modify, change, supplement, alter or
amend the Ground Lease, and any such surrender of the leasehold estate created
by the Ground Lease or termination, cancellation, modification, change,
supplement, alteration or amendment of the Ground Lease without the prior
consent of Beneficiary shall be void and of no force and effect.

(c) Grantor will give Beneficiary prompt (and in all events within five
(5) days) notice of any default under the Ground Lease or of the receipt by
Grantor of any notice of default from Ground Lessor. Grantor will promptly (and
in all events within (5) days) furnish to Beneficiary copies of all information
furnished to Ground Lessor by the terms of the Ground Lease or the provisions of
this Section. Grantor will deposit with Beneficiary an exact copy of any notice,
communication, plan, specification or other instrument or document received or
given by Grantor in any way relating to or affecting the Ground Lease which may
concern or affect the estate of Ground Lessor or Grantor thereunder in or under
the Ground Lease or in the real estate thereby demised.

(d) Beneficiary shall have the right, but not the obligation, to perform any
obligations of Grantor under the terms of the Ground Lease during the
continuance of a default. All costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) so incurred, shall be treated as an
advance secured by this Security Instrument, shall bear interest thereon at the
Default Rate from the date of payment by Beneficiary until paid in full and
shall be paid by Grantor to Beneficiary during the continuance of an Event of
Default within five (5) days after demand. No performance by Beneficiary of any
obligations of Grantor shall constitute a waiver of any default arising by
reason of Grantor’s failure to perform the same. If Beneficiary shall make any
payment or perform any act or take action in accordance with this
Section 22.1(c), Beneficiary will notify Grantor of the making of any such
payment, the performance of any such act, or the taking of any such action. In
any such event, subject to the rights of lessees, sublessees and other occupants
under the Leases, Beneficiary and any person designated by Beneficiary shall
have, and are hereby granted, the right to enter upon the Property at any time
and from time to time for the purpose of taking any such action.

(e) To the extent permitted by law, the price payable by Grantor or any other
person or entity in the exercise of any right of redemption following
foreclosure of the Property shall include all rents paid and other sums advanced
by Beneficiary, together with interest thereon at the Default Rate as ground
lessee under the Ground Lease, on behalf of Grantor on account of the Property.

(f) Unless Beneficiary shall otherwise consent, the fee title and the leasehold
estate in the Property shall not merge but shall always be kept separate and
distinct, notwithstanding the union of said estates either in Ground Lessor or
in Grantor, or in a third party, by purchase or otherwise.

(g) Upon prior written consent from Beneficiary, which Beneficiary may withhold
in its sole and absolute discretion, Grantor may acquire the fee title to the
Land. Upon acquisition of the fee title or any other estate, title or interest
in the Property, this Security Instrument shall, automatically and without the
necessity of execution of any other documents, attach to and cover and be a lien
upon such other estate so acquired, and such other estate shall be considered as
mortgaged, assigned and conveyed to Beneficiary and the lien hereof spread to
cover such estate with the same force and effect as though specifically herein
mortgaged, assigned and conveyed. Grantor and Borrower agree, at their sole cost
and expense, including without limitation Beneficiary’s reasonable attorneys’
fees, to (i) execute any and all documents or instruments necessary to subject
its fee title to the Land to the lien of this Security Instrument; and (ii)
provide a title insurance policy which shall insure that the lien of this
Security Instrument is a first lien on Grantor’s fee title to the Land.
Notwithstanding the foregoing, if the Ground Lease is for any reason whatsoever
terminated prior to the natural expiration of its term, and if, pursuant to any
provisions of the Ground Lease or otherwise, Beneficiary or its designee shall
acquire from the landlord thereunder another lease of the Property, Grantor
shall have no right, title or interest in or to such other lease or the
leasehold estate created thereby unless Beneficiary shall so elect.

(h) If the Ground Lessor shall deliver to Beneficiary a copy of any notice of
default sent by the Ground Lessor to Grantor, as tenant under the Ground Lease,
such notice shall constitute full protection to Beneficiary for any action taken
or omitted to be taken by Beneficiary in reliance thereon.

(i) Grantor shall not cancel any individual option, if any, to automatically
extend or renew the term of the Ground Lease without written consent of the
Beneficiary, and Grantor hereby expressly authorizes and appoints Beneficiary
its attorney-in-fact to nullify any cancellation notice sent by Grantor that is
not also signed by Beneficiary and act in the name of and upon behalf of Grantor
to automatically extend the Ground Lease if Grantor fails to act as herein
required, which power of attorney shall be irrevocable and shall be deemed to be
coupled with an interest.

(j) Each space Lease hereafter made and each renewal of any existing Lease shall
provide that, (i) in the event of the termination of the Ground Lease, the Lease
shall not terminate or be terminable by the lessee; (ii) in the event of any
action for the foreclosure of this Security Instrument, the Lease shall not
terminate or be terminable by the subtenant by reason of the termination of the
Ground Lease unless the lessee is specifically named and joined in any such
action and unless a judgment is obtained therein against the lessee; and
(iii) in the event that the Ground Lease is terminated as aforesaid, the lessee
under the Lease shall attorn to the lessee under the Ground Lease or to the
purchaser at the sale of the Property on such foreclosure, as the case may be.

(k) Grantor hereby assigns, transfers and sets over to Beneficiary all of
Grantor’s claims and rights to the payment of damages arising from any rejection
by the Ground Lessor of the Ground Lease under the Bankruptcy Code. Grantor
shall notify Beneficiary promptly (and in any event within ten (10) days) of any
claim, suit action or proceeding relating to the rejection of the Ground Lease.
Beneficiary is hereby irrevocably appointed as Grantor’s attorney-in-fact,
coupled with an interest, with exclusive power to file and prosecute, to the
exclusion of Grantor, any proofs of claim, complaints, motions, applications,
notices and other documents, in any case in respect of the Ground Lessor under
the Bankruptcy Code during the continuance of any default. Grantor may make any
compromise or settlement in connection with such proceedings (subject to
Beneficiary’s reasonable approval); provided, however, that Beneficiary shall be
authorized and entitled to compromise or settle any such proceeding if such
compromise or settlement is made after the occurrence and during the continuance
of any default. Grantor shall promptly execute and deliver to Beneficiary any
and all instruments reasonably required in connection with any such proceeding
after request therefor by Beneficiary. Except as set forth above, Grantor shall
not adjust, compromise, settle or enter into any agreement with respect to such
proceedings without the prior written consent of Beneficiary.

(l) Grantor shall not, without Beneficiary’s prior written consent, elect to
.treat the Ground Lease as terminated under Section 365(h)(l) of the Bankruptcy
Code. Any such election made without Beneficiary’s prior written consent shall
be void.

(m) If pursuant to Section 365(h)(2) of the Bankruptcy Code, Grantor seeks to
offset against the rent reserved in the Ground Lease the amount of any damages
caused by the non-performance by the Ground Lessor of any of the Ground Lessor’s
obligations under the Ground Lease after the rejection by the Ground Lessor of
the Ground Lease under the Bankruptcy Code, Grantor shall, prior to effecting
such offset, notify Beneficiary of its intention to do so, setting forth the
amounts proposed to be so offset and the basis therefor. If Beneficiary has
failed to object as aforesaid within ten (10) days after notice from Grantor in
accordance with the first sentence of this Subsection (l), Grantor may proceed
to effect such offset in the amounts set forth in Grantor’s notice. Neither
Beneficiary’s failure to object as aforesaid nor any objection or other
communication between Beneficiary and Grantor relating to such offset shall
constitute an approval of any such offset by Beneficiary. Grantor shall
indemnify and save Beneficiary harmless from and against any and all claims,
demands, actions, suits, proceedings, damages, losses, costs and expenses of
every nature whatsoever (including, without limitation, reasonable attorneys’
fees and disbursements) arising from or relating to any such offset by Grantor
against the rent reserved in the Ground Lease.

(n) If any action, proceeding, motion or notice shall be commenced or filed in
respect of Grantor or, after the occurrence and during the continuance of any
Event of Default, the Property in connection with any case under the Bankruptcy
Code, Beneficiary shall have the option, to the exclusion of Grantor,
exercisable upon notice from Beneficiary to Grantor, to conduct and control any
such litigation with counsel of Beneficiary’s choice. Beneficiary may proceed in
its own name or in the name of Grantor in connection with any such litigation,
and Grantor agrees to execute any and all powers, authorizations, consents and
other documents required by Beneficiary in connection therewith. Grantor shall
pay to Beneficiary all costs and expenses (including, without limitation,
reasonable attorneys’ fees and disbursements) paid or incurred by Beneficiary in
connection with the prosecution or conduct of any such proceedings within five
(5) days after notice from Beneficiary setting forth such costs and expenses in
reasonable detail. Any such costs or expenses not paid by Grantor as aforesaid
shall be secured by the lien of this Security Instrument, shall be added to the
principal amount of the Debt and shall bear interest at the Default Rate.
Grantor shall not commence any action, suit, proceeding or case, or file any
application or make any motion, in respect of the Ground Lease in any such case
under the Bankruptcy Code without the prior written consent of Beneficiary.(o)
Grantor shall immediately, after obtaining knowledge thereof,         .notify
Beneficiary of any filing by or against the Ground Lessor of a petition under
the Bankruptcy Code. Grantor shall thereafter forthwith give written notice of
such filing to Beneficiary, setting forth any information available to Grantor
as to the date of such filing, the court in which such petition was filed, and
the relief sought therein. Grantor shall promptly deliver to Beneficiary
following receipt any and all notices, summonses, pleadings, applications and
other documents received by Grantor in connection with any such petition and any
proceedings relating thereto.

(p) If there shall be filed by or against Grantor a petition under the
Bankruptcy Code, and Grantor, as the tenant under the Ground Lease, shall
determine to reject the Ground Lease pursuant to Section 365(a) of the
Bankruptcy Code, then Grantor shall give Beneficiary not less than ten
(10) days’ prior notice of the date on which Grantor shall apply to the
bankruptcy court for authority to reject the Ground Lease. Beneficiary shall
have the right, but not the obligation, to serve upon Grantor within such 10-day
period a notice stating that (i) Beneficiary demands that Grantor assume and
assign the Ground Lease to Beneficiary pursuant to Section 365 of the Bankruptcy
Code and (ii) Beneficiary covenants to cure or provide adequate assurance of
prompt cure of all defaults and provide adequate assurance of future performance
under the Ground Lease. If Beneficiary serves upon Grantor the notice described
in the preceding sentence, Grantor shall not seek to reject the Ground Lease and
shall comply with the demand provided for in clause (i) of the preceding
sentence within thirty (30) days after the notice shall have been given, subject
to the performance by Beneficiary of the covenant provided for in clause (ii) of
the preceding sentence.

(q) Effective upon the entry of an order for relief in respect of Grantor under
the Bankruptcy Code, Grantor hereby assigns and transfers to Beneficiary a
non-exclusive right to apply to the Bankruptcy Code under Section 365(d)(4) of
the Bankruptcy Code for an order extending the period during which the Ground
Lease may be rejected or assumed.

(r) Grantor represents and warrants that (i) the lien of any mortgage now or
hereafter placed on the fee title to the Premises is and will be subject and
subordinate to the Ground Lease and to any New Lease (hereinafter defined);
(ii) if there shall be a condemnation or taking in lieu of a condemnation of the
fee title to the Premises, subject to amounts which are applied to restoration,
Grantor is entitled under the Ground Lease to receive such portion of the award
for such condemnation or taking in lieu of condemnation as equals the value of
Grantor’s estate under the Ground Lease and improvements made by Grantor, as
provided in Section 33 of the Ground Lease, and if there shall be a casualty
under a Ground Lease, either there is an obligation to use insurance proceeds
for a full restoration or Grantor is entitled to receive such portion of such
proceeds as equals the value of improvements made by Grantor, as provided in
Section 21 of the Ground Lease; (iii) Grantor is authorized to assign its
interest in any condemnation award which Grantor is entitled to receive pursuant
to the Ground Lease; (iv) pursuant to Section 35 of the Ground Lease, the Ground
Lease may be foreclosed by the Lender or its nominee and assigned to a trustee
in a securitization or special servicer without the consent of Ground Lessor and
upon an assignment of Grantor’s interest in the Ground Lease through a
foreclosure, the assignee, may, further assign such Ground Lease with the
consent of the Ground Lessor pursuant to Section 18 of the Lease, such not to be
unreasonably withheld pursuant to Section 18 of the Lease and by the terms of
the assignment, be released from all obligations on the part of the ground
lessee under the Ground Lease arising thereafter, and the Ground Lease may be
assigned by Grantor to other persons in accordance with the provisions of
Section 18 of the Ground Lease; (v) subject to Sections 34 and 35 of the Ground
Lease, Grantor has the right under the Ground Lease to mortgage the Ground Lease
and the leasehold estate thereby created with the prior consent of Ground Lessor
which has been obtained; (vi) Grantor has the right to sublease or otherwise
encumber, subject to matters disclosed pursuant to clause (iv) above and
Section 18 of the Ground Lease without restriction, all or any part of the
Property without the consent of Ground Lessor; (vii) subject to Section 35 of
the Ground Lease, if any default by Grantor shall occur under the Ground Lease,
Beneficiary is entitled under the Ground Lease to receive notice of such default
from Ground Lessor and a commercially reasonable opportunity to cure any such
default which is susceptible of cure by Beneficiary, which, in the case of any
non-monetary default susceptible of cure by Beneficiary, includes the right of
Beneficiary or its designee to acquire possession of the Property by means of
foreclosure of this Security Instrument or by other means and to become the
lessee under the Ground Lease, and so long as Beneficiary has agreed to
effectuate a cure and is proceeding to cure any such non-monetary default and no
monetary default remains uncured beyond any applicable notice and grace periods
to which Grantor and Beneficiary are entitled, Ground Lessor may not terminate
the Ground Lease; (viii) provided that no monetary default remains uncured
beyond any applicable notice and grace periods to which Grantor and Beneficiary
are entitled, the Ground Lease may not be terminated by Ground Lessor by reason
of any default by Grantor which is not susceptible of cure by Beneficiary,
unless Beneficiary is provided an opportunity to enter into a New Lease with the
Ground Lessor as described in clause (ix) below; (ix) subject to Section 35(f)
of the Ground Lease if the Ground Lease is terminated by reason of a default by
Grantor, Beneficiary or its designee is entitled under the Ground Lease to enter
into a new lease (the “New Lease”) with Ground Lessor for the remainder of the
term of the Ground Lease upon the same base rent and additional rent and other
terms, covenants, conditions and agreements as are contained in the Ground
Lease; (x) the Ground Lease requires the Ground Lessor to give copies of all
notices of default which are given under the Ground Lease to Grantor to
Beneficiary pursuant to Section 35(d) of the Ground Lease; (xi) the Ground Lease
represents the entire agreement between the parties thereto and is in full force
and effect and has not been modified or supplemented except by that certain
Ground Lessor Estoppel between Lender, Grantor and Ground Lessor; (xii) the
Ground Lease cannot be canceled solely by Ground Lessor and requires Grantor’s
consent for all modifications; (xiii) all rents (including additional rents and
other charges) reserved for in the Ground Lease and payable prior to the date
hereof have been paid; (xiv) no party to the Ground Lease is in default of any
obligation such party has thereunder and no event has occurred which, with the
giving of notice or the lapse of time, or both, would constitute such a default;
and (xv) no notice or other written or oral communication has been provided to
any party under the Ground Lease which alleges that, as of the date hereof,
either a default exists or with the passage of time will exist under the
provisions of such Ground Lease.

4

IN WITNESS WHEREOF, THIS SECURITY INSTRUMENT has been executed by Grantor and
Borrower effective the day and year first above written.

GRANTOR:

PARK PLAZA II, L.L.C., a Delaware limited liability company

By: /s/ Oliver T. Carr, III


Name: Oliver T. Carr, III
Title: President

Acknowledged and Accepted for the representations and covenants contained herein
applicable to the Borrower:

BORROWER:

PARK PLAZA II INVESTORS, L.L.C., a Delaware limited liability company

By: /s/ Oliver T. Carr, III


Name: Oliver T. Carr, III
Title: President

EXHIBIT A

5

(Description of Land)
EXHIBIT B

Description of Ground Lease

That certain Ground Lease, dated August 10, 2000, made between Borrower, as
tenant, and James Campbell Company LLC, a Delaware limited liability company, as
landlord (hereinafter “Landlord”) (or its predecessors-in-interest), as amended
by that certain First Amendment to Ground Lease dated as of May 1, 2001, and by
that certain Second Amendment to Ground Lease dated as of September 30, 2005 and
as described in that certain Memorandum of Lease dated August 10, 2000, recorded
February 2, 2001 in Liber 18755 at Folio 214, as amended by that certain First
Amendment to Memorandum of Lease dated May 1, 2001, recorded May 2, 2001 in
Liber 19098 at Folio 109, Clerk’s Office Montgomery County, Maryland and by that
certain Second Amendment to Memorandum of Lease dated September 30, 2005,
recorded October 3, 2005 in Liber 30894 at Folio 176, Clerk’s Office Montgomery
County, Maryland, and as modified by that certain Landlord Estoppel and
Agreement, dated as of January 31, 2006, given by Landlord to Beneficiary and
acknowledged by Borrower.

6